EXECUTION VERSION




245944840v.8
CREDIT AGREEMENT
(2019 364-Day Facility)
Dated as of September 5, 2019
Among
CATERPILLAR INC.,
CATERPILLAR FINANCIAL SERVICES CORPORATION,
CATERPILLAR INTERNATIONAL FINANCE DESIGNATED ACTIVITY COMPANY
and
CATERPILLAR FINANCE KABUSHIKI KAISHA,
as Borrowers
THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Banks


CITIBANK, N.A.,

as Agent,


CITIBANK EUROPE PLC, UK BRANCH,


as Local Currency Agent


MUFG BANK, LTD.,

as Japan Local Currency Agent


CITIBANK, N.A.,


BofA SECURITIES, INC., and


JPMORGAN CHASE BANK, N.A.,


as Joint Lead Arrangers
and Joint Bookrunners



TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

SECTION 1.01. Certain Defined Terms
1

SECTION 1.02. Computation of Time Periods
24

SECTION 1.03. Accounting Terms
24

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
24

SECTION 2.01. The Revolving Credit Advances; Allocation of Commitments
24

SECTION 2.02. Making the Revolving Credit Advances
25

SECTION 2.03. Voluntary Conversion or Continuation of Term Loan Advances
28

SECTION 2.04. Fees
34

SECTION 2.05. Reduction of the Commitments; Bank Additions
34

SECTION 2.06. Repayment of Advances
37

SECTION 2.07. Interest on Advances
37

SECTION 2.08. Interest Rate Determination
38

SECTION 2.09. Prepayments of Advances
38

SECTION 2.10. Increased Costs; Capital Adequacy; Illegality
39

SECTION 2.11. Payments and Computations
42

SECTION 2.12. Taxes
43

SECTION 2.13. Sharing of Payments, Etc.
45

SECTION 2.14. Tax Forms
45

SECTION 2.15. Market Disruption; Denomination of Amounts in Dollars
46

SECTION 2.16. Extensions of the Commitments
48

SECTION 2.17. Term Loan Election
50

SECTION 2.18. Defaulting Banks
50

SECTION 2.19. Funding Vehicle
51

ARTICLE III CONDITIONS OF LENDING
51

SECTION 3.01. Conditions Precedent to Initial Advances
52

SECTION 3.02. Conditions Precedent to Each Borrowing
53

SECTION 3.03. Conditions Precedent to Certain Borrowings
53

ARTICLE IV REPRESENTATIONS AND WARRANTIES
53

SECTION 4.01. Representations and Warranties of the Borrowers
53

SECTION 4.02. Additional Representations and Warranties of CFSC, CIF and CFKK
57

ARTICLE V COVENANTS OF THE BORROWERS
57

SECTION 5.01. Affirmative Covenants
57

SECTION 5.02. Negative Covenants
60

SECTION 5.03. Financial Covenant of Caterpillar
61

SECTION 5.04. Financial and Other Covenants of CFSC
61

ARTICLE VI EVENTS OF DEFAULT
62

SECTION 6.01. Events of Default
62

ARTICLE VII AGENCY
65

SECTION 7.01. Appointment and Authority
66

SECTION 7.02. Agent Individually
66

SECTION 7.03. Duties of Agent; Exculpatory Provisions
67

SECTION 7.04. Reliance by Agent
68

SECTION 7.05. Delegation of Duties
69

SECTION 7.06. Resignation or Removal of Agent
69

SECTION 7.07. Non-Reliance on Agents and Other Banks
70

SECTION 7.08. No Other Duties, etc.
71

SECTION 7.09. Indemnification.
71

SECTION 7.10. Bank ERISA Matters
72

ARTICLE VIII MISCELLANEOUS
73

SECTION 8.01. Amendments, Etc.
73

SECTION 8.02. Notices; Communications, Etc.
74

SECTION 8.03. No Waiver; Remedies
78

SECTION 8.04. Costs, Expenses and Taxes
78

SECTION 8.05. Right of Set-off
79

SECTION 8.06. Binding Effect
80

SECTION 8.07. Assignments and Participations
80

SECTION 8.08. Governing Law; Submission to Jurisdiction; Service of Process
83

SECTION 8.09. Caterpillar as Agent for the Borrowers
84

SECTION 8.10. Judgment Currency
84

SECTION 8.11. Execution in Counterparts
84

SECTION 8.12. Waiver of Jury Trial
84

SECTION 8.13. USA Patriot Act Notification
85

SECTION 8.14. Confidentiality
85

SECTION 8.15. Treatment of Information.
86

SECTION 8.16. Termination of Prior Agreement
88

SECTION 8.17. No Fiduciary Duty
88

SECTION 8.18. Arrangers
89

SECTION 8.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
89

ARTICLE IX CFSC GUARANTY
89

SECTION 9.01. The Guaranty
89

SECTION 9.02. Guaranty Unconditional
90

SECTION 9.03. Discharge Only Upon Payment In Full; Reinstatement in Certain
Circumstances
91

SECTION 9.04. Waiver by CFSC
91

SECTION 9.05. Subrogation
91

SECTION 9.06. Stay of Acceleration
91








SCHEDULES
Schedule I     Commitments
Schedule II    Commitment Fee, CDS Floor, CDS Cap Table    
EXHIBITS
Exhibit A    Form of Note
Exhibit B-1    Form of Notice of Revolving Credit Borrowing
Exhibit B-2    Form of Notice of Local Currency Borrowing
Exhibit B-3    Form of Notice of Japan Local Currency Borrowing
Exhibit B-4    Form of Notice of Allocation
Exhibit B-5    Form of Notice of Bank Addition
Exhibit C-1    Form of Assignment and Acceptance
Exhibit C-2    Form of Assumption and Acceptance
Exhibit D    Form of Opinion of Counsel for each of Caterpillar and CFSC
Exhibit E    [Reserved]
Exhibit F-1    Form of Compliance Certificate (Caterpillar)
Exhibit F-2    Form of Compliance Certificate (CFSC)
Exhibit G-1    Form of Local Currency Addendum
Exhibit G-2    Form of Japan Local Currency Addendum



CREDIT AGREEMENT
(2019 364-Day Facility)
Dated as of September 5, 2019
Caterpillar Inc., a Delaware corporation (“Caterpillar”), Caterpillar Financial
Services Corporation, a Delaware corporation (“CFSC”), Caterpillar International
Finance Designated Activity Company, a designated activity company organized
under the laws of Ireland (“CIF”), Caterpillar Finance Kabushiki Kaisha, an
entity organized under the laws of Japan (“CFKK”), the financial institutions
listed on the signature pages hereof and those financial institutions that
become “Added Banks” pursuant to Section 2.05(c), in each case together with
their respective successors and assigns (the “Banks”), Citibank, N.A.
(“Citibank”), as agent (the “Agent”) for the Banks hereunder, Citibank Europe
plc, UK Branch (formerly known as Citibank International Limited), as the Local
Currency Agent, and MUFG Bank, Ltd., as the Japan Local Currency Agent, agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.     Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Accumulated Other Comprehensive Income” means (i) with respect to Caterpillar,
on any date of determination, the accumulated other comprehensive income(loss)
balance as presented in Caterpillar’s financial statements compiled in
accordance with generally accepted accounting principles, and (ii) with respect
to CFSC, on any date of determination, the aggregate amount, as such amount
appears in CFSC’s financial statements, compiled in accordance with generally
accepted accounting principles, of (x) CFSC’s translation adjustments related to
its foreign currency transactions, (y) adjustments to the market value of CFSC’s
derivative instruments and (z) adjustments to the market value of CFSC’s
retained interests in securitized receivables.
“Activities” has the meaning specified in Section 7.02(b).
“Added Bank” means any Bank which becomes a Bank hereunder, or whose Commitment
is increased (to the extent of such increase), pursuant to an Assumption and
Acceptance as provided in Section 2.05(c).
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Credit Advance, a Local Currency Advance, a Japan
Local Currency Advance or a Term Loan Advance.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent’s Group” has the meaning specified in Section 7.02(b).
“Agreed Currencies” means (i) Dollars, (ii) so long as such currency remains an
Eligible Currency, Pounds Sterling and Euro, and (iii) any other Eligible
Currency which the Borrowers request the Agent to include as an Agreed Currency
hereunder and which is acceptable to each Bank with a Revolving Credit
Commitment; provided, that the Agent shall promptly notify each Bank of each
such request and each such Bank shall be deemed not to have agreed to each such
request unless its written consent thereto has been received by the Agent within
five (5) Business Days from the date of such notification by the Agent to such
Bank.
“Agreement” means this Credit Agreement (2019 364-Day Facility) as it may from
time to time be further amended, restated, supplemented or otherwise modified
from time to time.
“Allocated Commitment” has the meaning specified in Section 2.01(b).
“Allocation” has the meaning specified in Section 2.01(b).
“Allocation Percentage” means, with respect to Caterpillar or CFSC at any time,
such Borrower’s Allocation at such time divided by the Total Commitment at such
time.
“Alternative Financial Information Service” means, with respect to an Agreed
Currency, a generally recognized financial information service (if any) selected
by the Agent in consultation with the Borrowers that reports interest settlement
rates for deposits in such Agreed Currency.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all applicable laws, rules, and regulations of any applicable
jurisdiction concerning or relating to bribery, corruption or money laundering.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, such Bank’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance, such
Bank’s (or its Affiliate’s) office, branch or agency, as specified by such Bank
in the Local Currency Addendum, in the case of a Local Currency Advance, and
such Bank’s (or its Affiliate’s) office, branch or agency, as specified by such
Bank in the Japan Local Currency Addendum, in the case of a Japan Local Currency
Advance.
“Applicable Margin” means (a) with respect to Base Rate Advances and Japan Base
Rate Advances, the greater of (i) the applicable Market Rate Spread minus 1.00%
and (ii) 0.00%; and (b) with respect to Eurocurrency Rate Advances and TIBO Rate
Advances, the applicable Market Rate Spread.
“Approved Electronic Communications” means each Communication that any Borrower
is obligated to, or otherwise chooses to, provide to the Agent pursuant to this
Agreement, the Local Currency Addendum or the Japan Local Currency Addendum or
the transactions contemplated herein or therein, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, solely with respect to delivery
of any such Communication by any Borrower to the Agent and without limiting or
otherwise affecting either the Agent’s right to effect delivery of such
Communication by posting such Communication to the Approved Electronic Platform
or the protections afforded hereby to the Agent in connection with any such
posting, “Approved Electronic Communication” shall exclude (i) any notice that
relates to a request for an extension of credit (including any election of an
interest rate or Interest Period relating thereto), (ii) any notice of
Conversion, Redenomination or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a Conversion, Redenomination or continuation of an existing,
Advance, (iii) any notice pursuant to Section 2.09 and any other notice relating
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iv) all notices of any Event of Default or
unmatured Event of Default, (v) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article III or any other condition to any Advance or
other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement and (vi) service of process.
“Approved Electronic Platform” has the meaning specified in Section 8.02(d).
“Arrangers” means Citibank, BofA Securities, Inc. and JPMorgan.
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Bank and an assignee, and accepted by the Agent, in accordance with
Section 8.07 and in substantially the form of Exhibit C-1 hereto.
“Assumption and Acceptance” means an assumption and acceptance executed by an
Added Bank and the Borrowers, and accepted by the Agent, in accordance with
Section 2.05(c) and in substantially the form of Exhibit C-2 hereto.
“Available Revolving Credit Commitment” means, as to any Bank at any time, such
Bank’s Revolving Credit Commitment at such time minus the sum of the aggregate
Dollar Amount of such Bank’s outstanding Revolving Credit Advances and, if such
Bank is a Local Currency Bank, its Non-Same Day Local Currency Advances.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” has the meaning specified in the introductory paragraph hereof. To the
extent applicable, any reference to a Bank or the Banks includes a reference to
a Local Currency Bank, the Local Currency Banks, a Japan Local Currency Bank or
the Japan Local Currency Banks, and, to the extent applicable, any reference to
a Bank includes a reference to its Affiliate, branch or agency which is a Local
Currency Bank or a Japan Local Currency Bank.
“Bank Addition” has the meaning specified in Section 2.05(c).
“Bank Appointment Period” has the meaning specified in Section 7.06.
“Bank Insolvency Event” means, with respect to any Bank, that (i) such Bank or
its Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Bank or its Parent Company or
its assets to be, insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, or (ii)
other than pursuant to an Undisclosed Administration that is not expected to
impair or delay a Bank’s ability to satisfy its funding obligations hereunder,
such Bank or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Bank or its Parent Company, or such Bank or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.
“Bank of America” means Bank of America, N.A.
“Base Rate” means, for any date during any Interest Period or any other period,
a fluctuating interest rate per annum as shall be in effect from time to time
which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York, New
York, and in effect on such date, as Citibank’s base rate; and
(b)    the sum (adjusted to the nearest 1/4 of one percent or, if there is no
nearest 1/4 of one percent, to the next higher 1/4 of one percent) of (i) 1/2 of
one percent per annum, plus (ii) the rate per annum obtained by dividing (A) the
latest three‑week moving average of secondary market morning offering rates in
the United States for three‑month certificates of deposit of major United States
money market banks, such three‑week moving average being determined weekly on
each Monday (or, if any such day is not a Business Day, on the next succeeding
Business Day) for the three‑week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank by (B) a percentage equal to 100% minus
the average of the daily percentages specified during such three‑week period by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, but not limited to, any
emergency, supplemental or other marginal reserve requirement) for Citibank in
respect of liabilities consisting of or including (among other liabilities)
three‑month U.S. dollar nonpersonal time deposits in the United States, plus
(iii) the average during such three‑week period of the annual assessment rates
estimated by Citibank for determining the then current annual assessment payable
by Citibank to the Federal Deposit Insurance Corporation (or any successor) for
insuring U.S. dollar deposits of Citibank in the United States; and
(c)    1/2 of one percent above the Federal Funds Rate as in effect on such
date; and
(d)    as long as none of the conditions described in Section 2.10(c) or (d) or
Section 2.15(c) shall exist, the Eurocurrency Rate for a Borrowing in Dollars on
such date for a one-month Interest Period (or if such date is not a Business
Day, on the preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page) at approximately 11:00
a.m. (London time) on such day.
For the avoidance of doubt, if the Base Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Base Rate Advance” means an Advance in Dollars which bears interest as provided
in Section 2.07(a).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board of Directors” means either the board of directors of a Borrower or any
duly authorized committee of that board.
“Borrower” means each of Caterpillar, CFSC, CIF and CFKK, and “Borrowers” means
all of the foregoing.
“Borrower Agent” has the meaning specified in Section 8.09.
“Borrowing” means a Revolving Credit Borrowing, a Local Currency Borrowing, a
Japan Local Currency Borrowing or a borrowing composed of Term Loan Advances.
“Business Day” means a day of the year (i) on which banks are not required or
authorized to close in New York City or Chicago, Illinois, (ii) if the
applicable Business Day relates to any Eurocurrency Rate Advance, on which
dealings are carried on in the London interbank market, (iii) if the applicable
Business Day relates to any Eurocurrency Rate Advance in Euro or any other
Agreed Currency other than Dollars or Pounds Sterling, a day on which dealings
are carried on in the London interbank market and on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is
operating or, as the case may be, on which banks and foreign exchange markets
are open for business in the principal financial center for the Agreed Currency
concerned, and (iv) if the applicable Business Day relates to a Japan Local
Currency Advance, on which banks are generally open in Tokyo for the conduct of
substantially all of their commercial lending activities and on which dealings
in Japanese Yen are carried on in the Tokyo interbank market.
“Capitalization” means, as at any date, the sum of (i) Caterpillar Consolidated
Debt at such date, plus (ii) stockholders’ equity (including preferred stock) of
Caterpillar at such date.
“Caterpillar Consolidated Debt” means, as at any date, the aggregate Debt of
Caterpillar and its Subsidiaries (other than CFSC) at such date.
“Caterpillar Purchase Claims” means the outstanding liens on or claims against
or in respect of any of the accounts receivable of Caterpillar or any of its
Subsidiaries (excluding CFSC and CFSC’s Subsidiaries) arising out of the sale or
securitization by Caterpillar or any of its Subsidiaries (excluding CFSC and
CFSC’s Subsidiaries) of such accounts receivable.
“CDS Cap” means, as of any date, a rate per annum determined in accordance with
Schedule II attached hereto.
“CDS Floor” means, as of any date, a rate per annum determined in accordance
with Schedule II attached hereto.
“CFKK Event of Default” means an Event of Default with respect to CFKK.
“CFSC Consolidated Debt” means, for any period of determination, the aggregate
Debt of CFSC and its Subsidiaries determined on a consolidated basis for such
period. The calculation of CFSC Consolidated Debt shall exclude any non-recourse
secured borrowings related to the securitization of accounts receivable which
have been legally sold to a bankruptcy remote special purpose vehicle. For
purposes of this definition, retained interest in a securitization is not
considered “recourse”.
“CFSC Event of Default” means an Event of Default with respect to CFSC.
“CFSC Guaranty” means the guaranty by CFSC of the obligations of (a) CIF under
this Agreement and the Local Currency Addendum and (b) CFKK under this Agreement
and the Japan Local Currency Addendum, which guaranty is contained in Article
IX.
“CFSC Purchase Claims” means the outstanding liens on or claims against or in
respect of any of the accounts receivable of CFSC or any of its Subsidiaries
arising out of the sale or securitization by CFSC or any such Subsidiaries of
such accounts receivable.
“Change of Control” means (a) with respect to CFSC, that Caterpillar shall cease
to own free and clear of all liens, claims, security interests or other
encumbrances, 100% of the outstanding shares of voting stock of CFSC on a fully
diluted basis, (b) with respect to CIF, that CFSC shall cease to own, free and
clear of all liens, claims, security interests or other encumbrances, directly
or indirectly through a wholly-owned Subsidiary of CFSC, 100% of the outstanding
shares of voting stock of CIF on a fully diluted basis and (c) with respect to
CFKK, that either (i) CFSC and Caterpillar, in the aggregate, shall cease to
own, free and clear of all liens, claims, security interests or other
encumbrances, directly or indirectly through one or more Subsidiaries of CFSC or
Caterpillar, 90% or more of the outstanding shares of voting of stock of CFKK on
a fully diluted basis or (ii) CFSC shall cease to own, free and clear of all
liens, claims, security interests or other encumbrances, directly or indirectly
through one or more of its Subsidiaries, 80% or more of the outstanding shares
of voting stock of CFKK on a fully diluted basis.
“CIF Event of Default” means an Event of Default with respect to CIF.
“Closing Date” means September 5, 2019.
“Co-Syndication Agents” means Bank of America and JPMorgan.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Commitment” means, for each Bank, the obligation of such Bank to make
(a) Revolving Credit Advances, (b) if it is a Local Currency Bank, Local
Currency Advances and (c) if it is a Japan Local Currency Bank, Japan Local
Currency Advances, in an aggregate amount not to exceed the amount set forth
opposite such Bank’s name under the “Commitment” heading on Schedule I hereto,
or on the signature page of the Assignment and Acceptance or Assumption and
Acceptance by which it became a Bank hereunder, as such amount may be increased
or reduced pursuant to the terms of this Agreement.
“Commitment Fee” has the meaning specified in Section 2.04(a).
“Commitment Fee Rate” has the meaning specified in Section 2.04(a).
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under the Local Currency Addendum
or the Japan Local Currency Addendum or otherwise transmitted between the
parties hereto relating to this Agreement, the Local Currency Addendum or the
Japan Local Currency Addendum, any Borrower or its Affiliates, or the
transactions contemplated by this Agreement, the Local Currency Addendum or the
Japan Local Currency Addendum, including, without limitation, all Approved
Electronic Communications.
“Consolidated Net Tangible Assets” means as of any particular time, for any
Borrower, the aggregate amount of assets after deducting therefrom (a) all
current liabilities, (b) any current liability which has been reclassified as a
long‑term liability because such liability by its terms is extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed, and (c) all
goodwill, excess of cost over assets acquired, patents, copyrights, trademarks,
trade names, unamortized debt discount and expense and other like intangibles,
all as shown in the most recent consolidated financial statements of such
Borrower and its Subsidiaries prepared in accordance with generally accepted
accounting principles.
“Consolidated Net Worth” means as at any date, (i) for Caterpillar, the
consolidated stockholders’ equity (including preferred stock but excluding
“Pension and other post-retirement benefits” that are reflected in “Accumulated
Other Comprehensive Income (loss)”) of Caterpillar at such date, and (ii) for
CFSC, the stockholders’ equity (including preferred stock but excluding
“Accumulated Other Comprehensive Income” and non-controlling interests as
defined in accordance with generally accepted accounting principles) of CFSC on
such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion”, and “Converted” each refer to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(a), 2.10, or
2.15(a).
“Credit Rating” means, at any time, with respect to Caterpillar or CFSC, the
credit rating on such Borrower’s long-term senior unsecured debt then most
recently publicly announced by either Moody’s or S&P, and “Credit Ratings” means
with respect to each such Borrower, such credit ratings from both Moody’s and
S&P. In the case of each of CFKK and CIF, “Credit Rating” and “Credit Ratings”
mean, at any time, the Credit Rating and Credit Ratings of CFSC at such time, as
determined pursuant to the preceding sentence.
“Current Termination Date” means, with respect to any Bank at any time,
September 3, 2020 or such later date to which the “Current Termination Date”
shall then have been extended with the consent of such Bank pursuant to Section
2.16.
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above, and (vi) liabilities in
respect of unfunded vested benefits under Plans covered by Title IV of ERISA;
provided, however, for purposes of Sections 5.03 and 5.04(a) and (b) only,
clause (vi) above shall include only those liabilities of the applicable
Borrower and all ERISA Affiliates for such Borrower’s then current fiscal year
(and, if such liabilities are still outstanding, for prior fiscal years) to (a)
all single employer plans (as defined in Section 4001(a)(15) of ERISA) to meet
the minimum funding standard requirements of Section 412(a) of the Code (without
regard to any waiver under Section 412(c) of the Code) and (b) all multiemployer
plans (as defined in Section 4001(a)(3) of ERISA) for all required contributions
and payments.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Defaulting Bank” means, at any time, subject to Section 2.18(d), (i) any Bank
that has failed for two or more consecutive Business Days to comply with its
obligations under this Agreement to make available its ratable portion of a
Borrowing (each, a “funding obligation”), unless such Bank has notified the
Agent and a Borrower in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing), (ii) any Bank that has
notified the Agent or a Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations hereunder, unless such
writing or statement states that such position is based on such Bank’s
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), (iii)
any Bank that has, for three or more Business Days after written request of the
Agent or a Borrower, failed to confirm in writing to the Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Bank shall cease to be a Defaulting Bank pursuant to this clause (iii)
upon the Agent’s and the Borrowers’ receipt of such written confirmation), (iv)
any Bank with respect to which a Bank Insolvency Event has occurred and is
continuing with respect to such Bank or its Parent Company, or (v) any Bank that
has become the subject of a Bail-In Action; provided that a Bank shall not be a
Defaulting Bank solely by virtue of the ownership or acquisition of any equity
interest in such Bank or its Parent Company by a Governmental Authority or an
instrumentality thereof. Any determination by the Agent that a Bank is a
Defaulting Bank under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Bank will be deemed to be a
Defaulting Bank (subject to Section 2.18(d)) upon notification of such
determination by the Agent to the Borrowers and the Banks. The Agent will
promptly send to all parties hereto a copy of any notice to the Borrowers
provided for in this definition.
“Designated Persons” means a Person:


(i)   listed in the annex to, or otherwise the subject of the provisions of, any
Executive Order;


(ii)  named as a “Specially Designated National and Blocked Person” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (or given a
similar designation by an applicable Governmental Authority in Ireland or Japan)
(each, an “SDN”), or is otherwise the subject of any Sanctions Laws and
Regulations; or


(iii)    in which an SDN has 50% or greater ownership interest or that is
otherwise controlled by an SDN.
“Dollar Amount” means, for any currency at any date (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.
“Dollars” and the sign “$” each means lawful money of the United States of
America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” on its respective signature page
hereto or such other office of such Bank as such Bank may from time to time
specify to the Borrowers and the Agent.
“Earlier Termination Date” has the meaning specified in Section 2.16(c).
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Currency” means any currency other than Dollars with respect to which
the Agent or a Borrower has not given notice in accordance with Section 2.15(a)
and that is readily available, freely traded, in which deposits are customarily
offered to banks in the London interbank market, convertible into Dollars in the
international interbank market, available to the Banks in such market and as to
which an Equivalent Amount may be readily calculated. If, after the designation
by the Banks of any currency as an Agreed Currency or Local Currency:
(i) currency control or other exchange regulations are imposed in the country or
jurisdiction in which such currency is issued with the result that different
types of such currency are introduced, or such currency is, in the determination
of the Agent, no longer readily available or freely traded, then the Agent shall
promptly notify the Banks and the Borrowers, and such currency shall no longer
be an Agreed Currency or Local Currency until such time as the Disqualifying
Event no longer exists, and the Borrowers shall be permitted to repay all
Advances in such currency in Dollars;
(ii) in the determination of the Agent, in consultation with Bank of America and
JPMorgan, an Equivalent Amount with respect to such currency is not readily
calculable, then the Agent shall promptly notify the Banks and the Borrowers,
and such currency shall no longer be an Agreed Currency or Local Currency until
such time as the Disqualifying Event no longer exists; or
(iii) each of the Disqualifying Events described in clauses (i) and (ii) above
exist, then the Borrowers shall repay all Advances in such currency to which the
Disqualifying Events apply within fifteen (15) Business Days of receipt of such
notice from the Agent.
Each of the events described in clauses (i) and (ii) above shall be referred to
herein as a “Disqualifying Event”.
“Eligible Financial Institution” means, as of the date of any assignment as
contemplated in Section 8.07(a)(i), a commercial bank or financial institution
(i) with a credit rating on its long-term senior unsecured debt of either (a)
“AA-” or better from S&P or (b) “Aa3” or better from Moody’s; and (ii) having
shareholders' equity of not less than $5,000,000,000.
“Equivalent Amount” means, for any currency with respect to any amount of
Dollars at any date, the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetic mean of the buy and sell spot rates of
exchange of the Agent, the Local Currency Agent or the Japan Local Currency
Agent, as applicable (by reference to an appropriate Reuters screen, Alternative
Financial Information Service screen or other generally recognized financial
information service selected by the Agent, the Local Currency Agent or the Japan
Local Currency Agent, as applicable, in consultation with the Borrowers), in the
London interbank market (or other market where the Agent’s or the Local Currency
Agent’s, as applicable, foreign exchange operations in respect of such currency
are then being conducted) or, in the case of Japanese Yen, in the Tokyo
interbank market for such other currency at or about 11:00 a.m. (local time
applicable to the transaction in question) two (2) Business Days prior to the
date on which such amount is to be determined (provided that if an Equivalent
Amount is being determined with respect to (x) the making of a Local Currency
Advance in Pounds Sterling or Euro, such amount shall be determined at or about
11:00 a.m. (London time) on the date of such Local Currency Advance or (y) the
making of a Japan Local Currency Advance on a same-day basis, such amount shall
be determined at or about 11:00 a.m. (Tokyo time) on the date of such Japan
Local Currency Advance), rounded up to the nearest amount of such currency as
determined by the Agent, the Local Currency Agent or the Japan Local Currency
Agent, as applicable, from time to time; provided, however, that if at the time
of any such determination, for any reason, no such spot rate is being quoted,
the Agent or the Local Currency Agent (or the Japan Local Currency Agent, if
applicable) may use any reasonable method it deems appropriate (after
consultation with the Borrowers) to determine such amount, and such
determination shall be conclusive, absent manifest error.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which, together with a Borrower or a Subsidiary of such Borrower, would be
deemed to be a “single employer” within the meaning of Section 4001 of ERISA.
“ERISA Termination Event” means (i) a “Reportable Event” described in Section
4043 of ERISA and the regulations issued thereunder (other than a “Reportable
Event” not subject to the provision for 30-day notice to the PBGC under such
regulations), or (ii) the withdrawal of a Borrower or any of its ERISA
Affiliates from a “single employer plan” during a plan year in which it was a
“substantial employer”, both of such terms as defined in Section 4001(a) of
ERISA, or (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, or
(iv) the institution of proceedings to terminate a Plan by the PBGC or (v) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or (vi) the partial or complete withdrawal of a Borrower or any ERISA
Affiliate of such Borrower from a “multiemployer plan” as defined in Section
4001(a) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the Euro referred to in the Council Regulation E.C. No. 1103/97
dated 17 June 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of the Economic and Monetary Union.
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Advance for
the relevant Interest Period:
(a)    for any Eurocurrency Rate Advance in any Agreed Currency other than Euro:
the applicable ICE Benchmark Administration (or any successor entity) Interest
Settlement Rate for deposits in the Agreed Currency appearing on Reuters Screen
LIBOR01 Page (or other applicable Screen for such Agreed Currency) as of 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period (or on the first day of such Interest Period, in the case of a Same Day
Local Currency Advance or any Local Currency Advance made in Pounds Sterling),
and having a maturity equal to such Interest Period; provided, that (i) if
Reuters Screen LIBOR01 Page is not available to the Agent for any reason, the
applicable Eurocurrency Base Rate for the relevant Interest Period shall instead
be the applicable ICE Benchmark Administration (or any successor entity)
Interest Settlement Rate for deposits in the Agreed Currency as reported by any
other generally recognized financial information service selected by the Agent
in consultation with the Borrowers as of 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period (or on the first
day of such Interest Period, in the case of a Same Day Local Currency Advance or
any Local Currency Advance made in Pounds Sterling), and having a maturity equal
to such Interest Period, and (ii) if no such ICE Benchmark Administration (or
any successor entity) Interest Settlement Rate is available to the Agent, the
applicable Eurocurrency Base Rate for the relevant Interest Period shall instead
be the applicable interest settlement rate for deposits in the Agreed Currency
as reported by an Alternative Financial Information Service as of 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period (or on the first day of such Interest Period, in the case of a Same Day
Local Currency Advance or any Local Currency Advance made in Pounds Sterling),
and having a maturity equal to such Interest Period; provided, further, that, if
such rate is below zero, it will be deemed to be zero; and
(b)    for any Eurocurrency Rate Advance in Euro: the interest rate per annum
equal to the rate determined by the Agent to be the rate at which deposits in
Euro appear on Reuters Screen EURIBOR01 (or any successor page) as of 11:00 a.m.
(Brussels time), on the date that is two (2) TARGET Settlement Days preceding
the first day of such Interest Period (or on the first day of such Interest
Period, in the case of a Same Day Local Currency Advance), and having a maturity
equal to such Interest Period; provided, that if such rate does not appear on
Reuters Screen EURIBOR01 (or any successor page), the applicable Eurocurrency
Base Rate for the relevant Interest Period shall instead be the applicable
interest settlement rate for deposits in Euro as reported by an Alternative
Financial Information Service as of 11:00 a.m. (Brussels time) two (2) TARGET
Settlement Days preceding the first day of such Interest Period (or on the first
day of such Interest Period, in the case of a Same Day Local Currency Advance),
and having a maturity equal to such Interest Period; provided, further, that, if
such rate is below zero, it will be deemed to be zero. For purposes of this
Agreement, “TARGET Settlement Day” means any Business Day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is open.
Any Eurocurrency Base Rate determined on the basis of the rate displayed on a
Reuters Screen or an Alternative Financial Information Service in accordance
with the foregoing provisions of this subparagraph shall be subject to
corrections, if any, made in such rate and displayed by the Reuters Service or
such Alternative Financial Information Service within one hour of the time when
such rate is first displayed by such service; provided, that, if such rate is
below zero, it will be deemed to be zero.
“Eurocurrency Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Eurocurrency Lending Office” on its respective
signature page hereto (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Bank as such Bank may from time to time
specify to the Borrowers and the Agent. A Bank may specify different offices for
its Advances denominated in Dollars and its Advances denominated in other Agreed
Currencies, respectively, and the term “Eurocurrency Lending Office” shall refer
to any or all such offices, collectively, as the context may require when used
in respect of such Bank.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, with respect to a Revolving Credit Advance, a Local
Currency Advance or a Term Loan Advance for the relevant Interest Period, an
interest rate obtained by dividing (i) the Eurocurrency Base Rate applicable to
such Interest Period by (ii) a percentage equal to 100% minus the Eurocurrency
Rate Reserve Percentage, such Eurocurrency Rate to be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Rate Reserve
Percentage; provided, that if such rate is below zero, it will be deemed to be
zero.
“Eurocurrency Rate Advance” means a Revolving Credit Advance or a Term Loan
Advance denominated in Dollars or in an Agreed Currency which bears interest as
provided in Section 2.07(b) or a Local Currency Advance which bears interest as
provided in Section 2.07(b) and the Local Currency Addendum.
“Eurocurrency Rate Reserve Percentage” means, for any date:
(a) in the case of any Revolving Credit Advance or Term Loan Advance, that
percentage (expressed as a decimal) which is in effect on such date, as
prescribed by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with deposits exceeding five
billion dollars in respect of Eurocurrency Liabilities having a term equal to
the applicable Interest Period (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances is determined or any category of extensions of credit
or other assets which includes loans by a non‑United States office of any bank
to United States residents); or
(b) in the case of any Local Currency Advance, that percentage (expressed as a
decimal (or, an amount expressed as a decimal percentage)) calculated by the
Local Currency Agent (in consultation with the Borrowers) of the cost of the
Local Currency Banks complying with the minimum reserve requirements of the Bank
of England, the Financial Conduct Authority and/or the Prudential Regulation
Authority, the European Central Bank or any other applicable Governmental
Authority.
“Events of Default” has the meaning specified in Section 6.01.
“Executive Order” is defined in the definition of “Sanctions Laws and
Regulations”.
“Extended Termination Date” has the meaning specified in Section 2.16(c).
“Extension Confirmation Date” has the meaning specified in Section 2.16(b).
“Extension Confirmation Notice” has the meaning specified in Section 2.16(b).
“Extension Request” has the meaning specified in Section 2.16(a).
“Facility Termination Date” means the earlier to occur of (i) the Current
Termination Date then in effect, or, if the Term Loan Election has been
exercised, the Term Loan Repayment Date, and (ii) the date of termination in
whole of the Commitments pursuant to Section 2.05(a) or 6.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Information Memorandum” means the Confidential Information Memorandum dated
July 2019 in the form approved by the Borrowers concerning the Borrowers and
their Subsidiaries which, at the Borrowers’ request and on their behalf, was
prepared in relation to the transactions contemplated by this Agreement and
distributed by the Arranger to selected financial institutions before the date
of this Agreement.
“Insignificant Subsidiary” means, on any date, any Subsidiary of Caterpillar or
CFSC whose aggregate asset value, as reasonably calculated by Caterpillar in
accordance with generally accepted accounting principles, is at less than or
equal to $50,000,000 on such date.
“Interest Expense” means, for any period of determination, all interest (without
duplication), whether paid in cash or accrued as a liability, attributable to
CFSC Consolidated Debt (including imputed interest on any capital lease of CFSC
or its Subsidiaries) in accordance with generally accepted accounting
principles.
“Interest Period” means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance, or the date of the
Conversion, continuation or Redenomination, as applicable, of such Advance, and
ending on the last day of the period selected by a Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be (a) in the
case of a Base Rate Advance or a Japan Base Rate Advance, 30 days, (b) in the
case of a Eurocurrency Rate Advance, in Euro, 1, 3 or 6 months and (c) in the
case of any other Eurocurrency Rate Advance or a TIBO Rate Advance, 1, 2, 3 or 6
months, in each case as a Borrower may, in the Notice of Borrowing requesting
such Advance, select; provided, however, that:
(i) the duration of any Interest Period which would otherwise end after the
Revolving Credit Termination Date, or, in the case of a Term Loan Advance, the
Term Loan Repayment Date, shall end on the Revolving Credit Termination Date,
or, in the case of a Term Loan Advance, the Term Loan Repayment Date;
(ii) Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration; and
(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurocurrency Rate Advance or a TIBO Rate Advance, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.
“Japan Base Rate” means, for any Interest Period or any other period, a
fluctuating interest rate per annum equal to the rate of interest announced
publicly by MUFG in Tokyo, Japan, from time to time, as MUFG’s short-term base
rate.
“Japan Base Rate Advance” means a Japan Local Currency Advance which bears
interest as provided in Section 2.07(a).
“Japan Local Currency Addendum” means the local currency addendum dated as of
the date hereof among CFKK, CFSC, the Japan Local Currency Banks named therein,
the Japan Local Currency Agent and the Agent, substantially in the form of
Exhibit G-2.
“Japan Local Currency Advance” means any Advance in Japanese Yen, made to CFKK
pursuant to Sections 2.03C and 2.03D and the Japan Local Currency Addendum.
“Japan Local Currency Agent” means MUFG, as agent under the Japan Local Currency
Addendum, or any successor agent under the Japan Local Currency Addendum.
“Japan Local Currency Bank” means each Bank (or any Affiliate, branch or agency
thereof) party to the Japan Local Currency Addendum. In the event any agency,
branch or Affiliate of a Bank shall be party to the Japan Local Currency
Addendum, such agency, branch or Affiliate shall, to the extent of any
commitment extended and any Advances made by it, have all the rights of such
Bank hereunder; provided, however, that, except as otherwise expressly provided
herein, such Bank shall continue, to the exclusion of such agency or Affiliate,
to have all the voting and consensual rights vested in it by the terms hereof.
“Japan Local Currency Borrowing” means a borrowing comprised of simultaneous
Japan Local Currency Advances made to CFKK by each of the Japan Local Currency
Banks pursuant to Sections 2.03C and 2.03D and the Japan Local Currency
Addendum.
“Japan Local Currency Commitment” has the meaning specified in Section 2.03C(a).
“Japanese Yen” means the lawful currency of Japan.
“Joint Fee Letter” means the Joint Fee Letter, dated July 22, 2019, among the
Borrowers, Citibank, Bank of America, JPMorgan, and the Arrangers.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Leverage Ratio” has the meaning specified in Section 5.04(a).
“LIBOR Successor Rate” has the meaning specified in Section 2.15(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate,
Eurocurrency Base Rate, Eurocurrency Rate and Interest Period and any defined
terms used therein, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Agent, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Agent determines in
consultation with the Borrowers).
“Local Currency” means (i) only so long as such currency remains an Eligible
Currency, Pounds Sterling or Euro and (ii) any other Agreed Currency which CIF
requests the applicable Local Currency Banks to include as a Local Currency
hereunder and which is reasonably acceptable to each such Local Currency Bank.
“Local Currency Addendum” means the local currency addendum dated as of the date
hereof among CIF, CFSC, the Local Currency Banks named therein, the Local
Currency Agent and the Agent, substantially in the form of Exhibit G-1.
“Local Currency Advance” means any Advance in a Local Currency, made to CIF
pursuant to Sections 2.03A and 2.03B and the Local Currency Addendum.
“Local Currency Agent” means Citibank Europe plc, UK Branch, as agent under the
Local Currency Addendum, or any successor agent under the Local Currency
Addendum.
“Local Currency Bank” means each Bank (or any affiliate, branch or agency
thereof) party to the Local Currency Addendum. In the event any agency, branch
or affiliate of a Bank shall be party to the Local Currency Addendum, such
agency, branch or affiliate shall, to the extent of any commitment extended and
any Advances made by it, have all the rights of such Bank hereunder; provided,
however, that, except as otherwise expressly provided herein, such Bank shall
continue to the exclusion of such agency or Affiliate to have all the voting and
consensual rights vested in it by the terms hereof.
“Local Currency Borrowing” means a borrowing comprised of simultaneous Local
Currency Advances made to CIF by each of the Local Currency Banks pursuant to
Sections 2.03A and 2.03B and the Local Currency Addendum.
“Local Currency Commitment” has the meaning specified in Section 2.03A(a).
“Majority Banks” means at any time Banks holding more than 50% of the
Commitments, or if the Commitments have been terminated, Banks holding more than
50% of the then aggregate unpaid principal amount of the Advances.
“Majority Japan Local Currency Banks” means Japan Local Currency Banks holding
more than 50% of the Japan Local Currency Commitments.
“Majority Local Currency Banks” means Local Currency Banks holding more than 50%
of the Local Currency Commitments.
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.
“Market Rate Spread” means, for any Advance for any Interest Period, the rate
per annum equal to the one-year credit default swap mid-rate spread of (a)
Caterpillar in the case of any Advance made to Caterpillar or (b) CFSC in the
case of any Advance made to CFSC, CIF or CFKK, as provided by the Quotation
Agency for the one-year period beginning on the Rate Set Date (as defined
below), appearing on the Quotation Agency’s website as of 12:00 noon (New York
City time) or otherwise delivered by the Quotation Agency to the Agent, in each
case two Business Days prior to the first day of such Interest Period (the “Rate
Set Date”); provided, that (a) at all times prior to the Term Loan Effective
Date, the Market Rate Spread shall in no event be (x) less than the CDS Floor or
(y) greater than the CDS Cap and (b) on and after the Term Loan Effective Date,
the Market Rate Spread shall equal the CDS Cap; provided, further, that in the
event that the Market Rate Spread is not available from the Quotation Agency on
the Rate Set Date for any Interest Period, the Market Rate Spread for such
Interest Period shall be the CDS Cap.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto, and if
Moody’s ceases to issue ratings of the type described herein with respect to the
Borrowers, then the Borrowers and the Agent, with the consent of the Majority
Banks, shall agree upon a mutually acceptable replacement debt rating agency and
shall further agree, upon determination of such replacement agency, to determine
appropriate equivalent ratings levels to replace those contained herein.
“MUFG” means MUFG Bank, Ltd.
“Net Gain/(Loss) From Interest Rate Derivatives” has the meaning as reflected in
the financial caption Other income(expense), in CFSC’s Consolidated Statement of
Profit as compiled under generally accepted accounting principles.
“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank.
“Non-Same Day Local Currency Advances” means Local Currency Advances other than
Same Day Local Currency Advances.
“Note” has the meaning specified in Section 2.02(f).
“Notice of Allocation” has the meaning specified in Section 2.01(b).
“Notice of Bank Addition” has the meaning specified in Section 2.05(c).
“Notice of Borrowing” means a Notice of Local Currency Borrowing, a Notice of
Japan Local Currency Borrowing or a Notice of Revolving Credit Borrowing, as
applicable.
“Notice of Japan Local Currency Borrowing” has the meaning specified in Section
2.03D(a).
“Notice of Local Currency Borrowing” has the meaning specified in Section
2.03B(a).
“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
“OFAC” is defined in the definition of “Sanctions Laws and Regulations”.
“Other Credit Agreements” means (a) that certain Second Amended and Restated
Credit Agreement (Five-Year Facility), dated as of September 5, 2019, among the
Borrowers, as borrowers thereunder, certain financial institutions party
thereto, MUFG, as Japan Local Currency Agent, Citibank Europe plc, UK Branch, as
Local Currency Agent, and Citibank, as agent for such banks, and (b) that
certain Second Amended and Restated Credit Agreement (Three-Year Facility),
dated as of September 5, 2019, among the Borrowers, as borrowers thereunder,
certain financial institutions party thereto, MUFG, as Japan Local Currency
Agent, Citibank Europe plc, UK Branch, as Local Currency Agent, and Citibank, as
agent for such banks, in each case, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Payment Office” means (a) with respect to Advances other than Same Day Local
Currency Advances and Japan Local Currency Advances, (i) for Dollars, the
principal office of Citibank in New York City, located on the date hereof at 399
Park Avenue, New York, New York 10043, (ii) for any other Agreed Currency, the
office of Citibank located on the date hereof at 1615 Brett Road, Building No.
3, New Castle, Delaware 19720; (b) with respect to Same Day Local Currency
Advances, the office of the Local Currency Agent set forth in the Local Currency
Addendum; and (c) with respect to any Japan Local Currency Advance, the office
of the Japan Local Currency Agent set forth in the Japan Local Currency
Addendum, or in any case, such other office of the Agent, the Local Currency
Agent or the Japan Local Currency Agent, as applicable, as shall be from time to
time selected by it by written notice to the Borrowers and the Banks.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any multiemployer plan or single employer plan, each as defined in
Section 4001 and subject to Title IV of ERISA, which is maintained, or at any
time during the five calendar years preceding the date of this Agreement was
maintained, for employees of a Borrower or a Subsidiary of such Borrower or an
ERISA Affiliate.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prior Agreement” means that certain Credit Agreement (2018 364-Day Facility),
dated as of September 6, 2018, among Caterpillar, CFSC, CFKK and CIF, as
borrowers, the financial institutions party thereto, MUFG, as Japan Local
Currency Agent, Citibank Europe plc, UK Branch, as Local Currency Agent, and
Citibank, as agent for such financial institutions.
“Purchase Claims” means Caterpillar Purchase Claims or CFSC Purchase Claims, or
both, as applicable.
“Quotation Agency” means Markit Group Limited or any successor thereto.
“Redenominate,” “Redenomination” and “Redenominated” each refer to the
redenomination of Term Loan Advances comprising all or part of the same
Borrowing from an Agreed Currency to Dollars or from Dollars to another Agreed
Currency, or the continuation of such Advances in the same Agreed Currency, in
each case pursuant to Section 2.03(b), 2.10 or 2.15.
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, members, trustees, partners, directors, officers, employees,
agents, fund managers and advisors.
“Restricting Information” means material non-public information with respect to
any of the Borrowers or their securities.
“Revolving Credit Advance” means an advance by a Bank to a Borrower as part of a
Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurocurrency
Rate Advance, each of which shall be a “Type” of Advance.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made to a Borrower by each of the
Banks pursuant to Section 2.01.
“Revolving Credit Commitment” means, for each Bank, the obligation of such Bank
to make Revolving Credit Advances and, if such Bank is a Local Currency Bank,
Non-Same Day Local Currency Advances, in an aggregate amount not to exceed the
amount set forth opposite such Bank’s name under the “Revolving Credit
Commitment” heading on Schedule I hereto, or on the signature page of the
Assignment and Acceptance or Assumption and Acceptance by which it became a Bank
hereunder, as such amount may be increased or reduced pursuant to the terms of
this Agreement; provided, however, that if such Bank’s Same Day Local Currency
Commitment or Japan Local Currency Commitment is terminated in whole or in part
without a corresponding reduction or termination of the Commitments, then such
Bank’s Revolving Credit Commitment shall equal the sum of (x) the amount set
forth as such Bank’s Revolving Credit Commitment on Schedule I to this Agreement
or on such Bank’s signature page to its Assignment and Acceptance or its
Assumption and Acceptance, as applicable, plus (y) the amount of such Bank’s
terminated Same Day Local Currency Commitment or Japan Local Currency
Commitment, as applicable. No such change shall result in a Bank’s Revolving
Credit Commitment exceeding its Commitment. For each Bank that is not a Local
Currency Bank or Japan Local Currency Bank, such Bank’s Revolving Credit
Commitment will be equal to its Commitment. For each Bank that is Local Currency
Bank or a Japan Local Currency Bank, such Bank’s Revolving Credit Commitment
will be equal to its Commitment minus the sum of its Same Day Local Currency
Commitment and its Japan Local Currency Commitment.
“Revolving Credit Obligations” means, at any time, the aggregate outstanding
Advances at such time minus the sum of the outstanding Same Day Local Advances
and the outstanding Japan Local Currency Advances at such time.
“Revolving Credit Termination Date” means the earlier to occur of (i) the
Current Termination Date then in effect and (ii) the date of termination in
whole of the Commitments pursuant to Section 2.05(a) or 6.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto, and if S&P ceases to issue
ratings of the type described herein with respect to the Borrowers, then the
Borrowers and the Agent, with the consent of the Majority Banks, shall agree
upon a mutually acceptable replacement debt rating agency and shall further
agree, upon determination of such replacement agency, to determine appropriate
equivalent ratings levels to replace those contained herein.
“Same Day Local Currency Advances” means any Advances under the Same Day Local
Currency Subfacility.
“Same Day Local Currency Commitment” has the meaning specified in Section
2.03A(a).
“Same Day Local Currency Subfacility” means the subfacility under the Local
Currency Addendum which provides for the Local Currency Banks to make Local
Currency Advances available to CIF under the Local Currency Addendum on a same
day notice basis in an amount outstanding at any time not to exceed the Dollar
Amount of $100,000,000.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions Laws and Regulations (at the time
of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions
Laws and Regulations-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).


“Sanctions Laws and Regulations” means:


(i)    any sanctions, prohibitions or requirements imposed by any executive
order (an “Executive Order”) or by any sanctions program administered by the
U.S. Department of the Treasury Office of Foreign Assets Control (“OFAC”), the
U.S. Department of State or the U.S. Department of Commerce; and


(ii)    any sanctions measures imposed by the United Nations Security Council,
the European Union, the United Kingdom, Ireland, Australia or Japan.


“Scheduled Unavailability Date” has the meaning specified in Section
2.15(c)(ii).
“Subsidiary” means, with respect to any Borrower, a corporation more than 50% of
the outstanding voting stock of which is owned, directly or indirectly, by such
Borrower or by one or more other Subsidiaries, or by such Borrower and one or
more other Subsidiaries. For the purposes of this definition, “voting stock”
means stock which ordinarily has voting power for the election of directors,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
“Support Agreement” means that certain Support Agreement dated as of December
21, 1984, amended June 14, 1995, between Caterpillar and CFSC, as the same may
be amended or modified in accordance with the terms of Section 5.04(c) and in
effect from time to time.
“Term Loan Advance” has the meaning set forth in Section 2.17.
“Term Loan Effective Date” has the meaning specified in Section 2.17.
“Term Loan Election” has the meaning set forth in Section 2.17.
“Term Loan Election Fee” has the meaning set forth in Section 2.17.
“Term Loan Repayment Date” means, upon the exercise by the Borrowers of the Term
Loan Election, the date which is one year after the Current Termination Date in
effect on the date of the election of the Term Loan Election.
“TIBO Rate” means, with respect to a TIBO Rate Advance for the relevant Interest
Period, the applicable Japanese Yen TIBOR interest rate displayed by the Japan
Bankers’ Association on Reuters Screen 58143 (or other applicable screen for
Japanese Yen) as of 11:00 a.m. (Tokyo time) two (2) Business Days prior to the
first day of such Interest Period, and having a maturity equal to such Interest
Period; provided, however, that if Reuters Screen 58143 is not available to the
Japan Local Currency Agent for any reason, the applicable TIBO Rate for the
relevant Interest Period shall instead be the rate determined by the Japan Local
Currency Agent as the arithmetic average (rounded upward, if necessary, to an
integral multiple of 1/16 of 1%) of the rates per annum (or the rate per annum,
in the event there is only one Japan Local Currency Bank) reported to the Japan
Local Currency Agent by each Japan Local Currency Bank as the rate at which such
Japan Local Currency Bank offers to place deposits in Japanese Yen with leading
banks in the Tokyo interbank market at approximately 11:00 a.m. (Tokyo time) two
(2) Business Days prior to the first day of such Interest Period, in the
approximate amount of such Japan Local Currency Bank’s relevant TIBO Rate
Advance and having a maturity equal to such Interest Period; provided, further,
that if such rate is below zero, it will be deemed to be zero.
“TIBO Rate Advance” means a Japan Local Currency Advance which bears interest at
a rate based on the TIBO Rate as provided in Section 2.07(c).
“Total Commitment” means, at any time, the sum of all of the Banks’ Commitments
at such time.
“Total Japan Local Currency Commitment” has the meaning specified in Section
2.03C(a).
“Total Local Currency Commitment” has the meaning specified in Section 2.03A(a).
“Total Revolving Credit Commitment” means, at any time, the sum of all of the
Banks’ Revolving Credit Commitments at such time (which shall be an amount equal
to the Total Commitment at such time minus the sum of the aggregate Dollar
Amount of the Same Day Local Currency Subfacility at such time and the aggregate
Dollar Amount of the Total Japan Local Currency Commitment at such time).
“Type”, when used in reference to any Revolving Credit Advance, has the meaning
specified in the definition of “Revolving Credit Advance”, when used in
reference to a Japan Local Currency Advance, refers to a Japan Base Rate Advance
or a TIBO Rate Advance, when used in reference to a Local Currency Advance, has
the meaning specified in the definition of “Local Currency Advance” and when
used in reference to a Term Loan Advance, refers to a Base Rate Advance, a
Eurocurrency Rate Advance, a Japan Base Rate Advance or a TIBO Rate Advance,
each of which shall be a “Type” of Advance.
“Undisclosed Administration” means the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to a Bank
under the Dutch Financial Supervision Act 2007 (as amended from time to time and
including any successor legislation).
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56,115 Stat. 272 (2001), as amended.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
SECTION 1.03.     Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in the United States consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e) and all
references contained herein to generally accepted accounting principles shall
mean United States generally accepted accounting principles.
ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01.     The Revolving Credit Advances; Allocation of Commitments.
(a)    Each Bank severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Credit Advances in any Agreed Currency to Caterpillar
and CFSC from time to time on any Business Day during the period from the
Closing Date until the Revolving Credit Termination Date in a Dollar Amount not
to exceed such Bank’s Available Revolving Credit Commitment at such time;
provided, however, that at no time shall the Dollar Amount of (i) the
outstanding Advances exceed the Total Commitment, (ii) the Revolving Credit
Obligations exceed the Total Revolving Credit Commitment, (iii) any Bank’s
Revolving Credit Advances, Local Currency Advances and Japan Local Currency
Advances exceed such Bank’s Commitment, (iv) all Revolving Credit Advances to
Caterpillar exceed Caterpillar’s Allocation at such time, (v) all Revolving
Credit Advances to CFSC plus the Dollar Amount of all Local Currency Advances
and Japan Local Currency Advances exceed CFSC’s Allocation at such time, (vi)
any Bank’s Revolving Credit Advances to Caterpillar exceed such Bank’s Allocated
Commitment for Caterpillar at such time, or (vii) any Bank’s Revolving Credit
Advances to CFSC plus such Bank’s Local Currency Advances and Japan Local
Currency Advances at such time exceed such Bank’s Allocated Commitment for CFSC
at such time. Each Revolving Credit Borrowing shall be in an aggregate Dollar
Amount not less than $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Revolving Credit Advances of the same Type and the
same Agreed Currency made on the same day to the same Borrower by the Banks
ratably according to their respective Available Revolving Credit Commitments.
Within the limits of each Bank’s Allocated Commitment to a Borrower, such
Borrower may from time to time borrow, repay pursuant to Section 2.06 or prepay
pursuant to Section 2.09, and reborrow under this Section 2.01.
(b)    The Borrowers will on the Closing Date and from time to time thereafter,
but no more often than weekly, and subject to the limitation set forth below,
allocate or re‑allocate the Total Commitment between Caterpillar and CFSC (each
such Borrower’s allocated portion of the Total Commitment at any time being such
Borrower’s “Allocation”), in such a manner that (i) the sum of the Allocations
at any time shall equal the Total Commitment at such time, (ii) each Bank’s
Commitment allocable to Caterpillar and CFSC at any time (such Bank’s “Allocated
Commitment” with respect to such Borrower) shall be an amount equal to the
product of such Bank’s Commitment at such time multiplied by the Allocation
Percentage for such Borrower at such time, and (iii) CFSC’s Allocation at any
time shall be in an amount equal to or greater than the sum of the Total Local
Currency Commitment and the Total Japan Local Currency Commitment at such time.
Each such allocation or re-allocation shall be made on notice, given not later
than 10:00 A.M. (New York City time) on the date of the proposed allocation or
re-allocation, by the Borrower Agent to the Agent, which shall give to each Bank
prompt notice thereof by facsimile or electronic mail. Each such notice of an
allocation or re‑allocation of the Total Commitment (a “Notice of Allocation”)
shall be by facsimile or electronic mail, confirmed immediately in writing, in
substantially the form of Exhibit B-4 hereto, specifying therein the requested
(i) effective date of such allocation or re‑allocation of the Total Commitment,
and (ii) Allocation for each Borrower. Each Borrower’s Allocation, and each
Bank’s Allocated Commitment with respect to such Borrower, shall remain in
effect (i) from the Closing Date until the first Notice of Allocation becomes
effective, and (ii) thereafter, from the date that the most recent Notice of
Allocation became effective until the next subsequent Notice of Allocation
becomes effective.
(c)    The Borrowers and the Agent shall furnish to the Local Currency Agent and
the Japan Local Currency Agent, promptly following the making, payment or
prepayment of each Revolving Credit Advance, and at any other time at the
reasonable request of the Local Currency Agent or the Japan Local Currency
Agent, a statement setting forth the outstanding Revolving Credit Advances.
SECTION 2.02.     Making the Revolving Credit Advances.
(a)    Each Revolving Credit Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the date of the proposed Revolving
Credit Borrowing (in the case of a Revolving Credit Borrowing comprised of Base
Rate Advances), or not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing (in
the case of a Revolving Credit Borrowing comprised of Eurocurrency Rate
Advances), by a Borrower to the Agent, which shall give to each Bank prompt
notice thereof by facsimile or electronic mail. Each such notice of a Revolving
Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by
facsimile or electronic mail, confirmed immediately in writing, in substantially
the form of Exhibit B-1 hereto, specifying therein the requested (i) Borrower,
(ii) date of such Revolving Credit Borrowing, (iii) Type of Revolving Credit
Advances comprising such Revolving Credit Borrowing, (iv) in the case of a
proposed Borrowing of Eurocurrency Rate Advances, Agreed Currency of such
Advances, (v) aggregate amount of such Revolving Credit Borrowing, (vi) Interest
Period for the Revolving Credit Advances and (vii) account to which the proceeds
of such Revolving Credit Borrowing shall be made available. In the case of each
proposed Revolving Credit Borrowing, the Agent shall promptly notify each Bank
of such Bank’s ratable share of such Revolving Credit Borrowing based upon the
Available Revolving Credit Commitments of the Banks, and in the case of a
proposed Revolving Credit Borrowing comprised of Eurocurrency Rate Advances, the
Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.07(b). Each Bank shall, before 1:00 p.m. (New York City time) on the
date of such Revolving Credit Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the applicable Payment Office, in the
Agreed Currency and in same day funds, such Bank’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will promptly make such same day funds available to the account specified by the
applicable Borrower in the Notice of Revolving Credit Borrowing.
(b)    Each Notice of a Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower submitting such Notice. In the case of any Revolving
Credit Borrowing which the related Notice of Revolving Credit Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the requesting
Borrower shall indemnify each Bank against any loss, cost or expense incurred by
such Bank as a direct result of the failure of such Borrower, for any reason
other than a default by such Bank, to borrow the requested Revolving Credit
Advances on the date specified in the Notice of Revolving Credit Borrowing. Such
indemnification shall include, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund the Advance to be made by such Bank as part of
such Borrowing; provided, however, that any indemnification for such losses,
costs and expenses shall be limited to an amount equal to (i) the principal
amount of the Advance to be made by such Bank times (ii) the number of days in
the requested Interest Period, divided by 360 times (iii) the interest
differential between the interest rate based on the Eurocurrency Rate which
would have applied to such Advance and the rate of interest which would apply if
such Borrower had requested on the date of the requested Revolving Credit
Borrowing a Revolving Credit Borrowing comprised of Advances of the same Type
and Agreed Currency for a period equal to the requested Interest Period. A
certificate describing in reasonable detail the amount of such losses, costs and
expenses, submitted to such Borrower and the Agent by such Bank, shall create a
rebuttable presumption of such losses, costs or expenses.
(c)    Unless the Agent shall have received notice from a Bank prior to the time
of any Revolving Credit Borrowing that such Bank will not make available to the
Agent such Bank’s ratable portion of such Revolving Credit Borrowing, the Agent
may assume that such Bank has made such portion available to the Agent on the
date of such Revolving Credit Borrowing in accordance with subsection (a) of
this Section 2.02 and the Agent may, in reliance upon such assumption, make
available to the applicable Borrower on such date a corresponding amount. If and
to the extent that such Bank shall not have so made such ratable portion
available to the Agent, such Bank and such Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of such Borrower, the interest rate applicable at the time to Revolving Credit
Advances comprising such Revolving Credit Borrowing and (ii) in the case of such
Bank, the Federal Funds Rate. If such Bank shall repay to the Agent such
corresponding amount, together with interest thereon as required in the
immediately preceding sentence, such amount so repaid shall constitute such
Bank’s Revolving Credit Advance as part of such Revolving Credit Borrowing for
purposes of this Agreement and such Bank shall be entitled to all rights in
respect of such Revolving Credit Advance, including the right to receive
interest from the date funds in connection therewith shall have been made
available to such Borrower. If such Borrower shall repay to the Agent such
corresponding amount, such repayment shall not relieve such Bank from its
obligation to make its ratable portion of such Revolving Credit Borrowing
available to such Borrower. Nothing contained herein shall impair the right of
such Borrower to the performance by any Bank of such Bank’s obligations
hereunder. Subject to Section 2.18, in the event that any Bank shall at any time
fail to make its ratable portion of any Revolving Credit Borrowing available to
the Agent for disbursement to such Borrower, the Agent shall make inquiry of
such Bank as to the circumstances giving rise to such failure and shall promptly
advise such Borrower of the response, if any, the Agent shall have received in
connection with such inquiry; provided that no failure or delay on the part of
the Agent to make such inquiry shall relieve such Borrower or such Bank of its
obligation to repay any amount made available by the Agent to such Borrower in
anticipation of receiving such Bank’s portion of such Revolving Credit
Borrowing.
(d)    The failure of any Bank to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other Bank
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Bank shall be responsible for
the failure of any other Bank to make the Revolving Credit Advance to be made by
such other Bank on the date of any Revolving Credit Borrowing. Nothing contained
herein shall impair the rights and remedies of the Borrower requesting any
Revolving Credit Borrowing against any Bank under applicable law as a result of
such Bank’s failure to make the Revolving Credit Advance to be made by it as
part of such Revolving Credit Borrowing.
(e)    Any Bank may make, carry or transfer Advances at, to or for the account
of, any of its branch offices or the office of an Affiliate at the Bank;
provided, however, no Affiliate of any Bank shall be deemed a party to this
Agreement or shall have any rights, liability or obligation under this Agreement
unless such Bank and such Affiliate shall have executed and delivered, and the
Agent shall have accepted, an Assignment and Acceptance in accordance with
Section 8.07, and then such Affiliate shall have rights and obligations
hereunder only to the extent contemplated therein.
(f)    Each Bank shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Bank resulting
from each Advance made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder. The Agent shall also maintain accounts in which it will record (a)
the amount of each Advance made hereunder, the Type thereof and the Interest
Period with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from the applicable Borrower to each Bank
hereunder and (c) the amount of any sum received by the Agent, the Local
Currency Agent or the Japan Local Currency Agent, as applicable, hereunder from
the applicable Borrower and each Bank’s share thereof. Entries recorded pursuant
to the foregoing shall be prima facie evidence of the existence and amounts of
the Borrowers’ obligations; provided, however, that the failure of the Agent or
any Bank to maintain such accounts or any error therein shall not in any manner
affect the obligation of the applicable Borrower to repay its obligations
hereunder in accordance with their terms. Any Bank may request that its
Revolving Credit Advances (or Term Loan Advances, if applicable) be evidenced by
a promissory note in substantially the form of Exhibit A (a “Note”). In such
event, the applicable Borrower shall prepare, execute and deliver to such Bank
such Note payable to the order of such Bank. Thereafter, the Advances evidenced
by such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 8.07) be represented by one or more Notes payable to the
order of the payee named therein, except to the extent that any such Bank
subsequently returns any such Note for cancellation and requests that such
Advances once again be evidenced as described above.
SECTION 2.03.     Voluntary Conversion or Continuation of Term Loan Advances.
(a)    Each Borrower may on any Business Day, upon notice given to the Agent not
later than 11:00 A.M. (New York City time) on the second Business Day prior to
the date of the proposed Conversion or continuation, and subject to the
provisions of Section 2.10 and the provisos in this Section 2.03(a), Convert all
or any part of the Term Loan Advances of one Type comprising the same Borrowing
into Term Loan Advances of another Type or continue all or any part of the Term
Loan Advances of one Type comprising the same Borrowing as Advances of the same
Type; provided, however, that any such Conversion or continuation of any
Eurocurrency Rate Advances or TIBO Rate Advances shall be made on, and only on,
the last day of an Interest Period for such Eurocurrency Rate Advances or TIBO
Rate Advances; and provided, further, that no Advance may be Converted into or
continued as, a Eurocurrency Rate Advance or TIBO Rate Advance, at any time that
an Event of Default or unmatured Event of Default has occurred and is
continuing. Any such Conversion or continuation of any Advances shall be in the
minimum amounts and increments specified in Section 2.01(a), Section 2.03B or
Section 2.03D, as applicable. Each such notice of a Conversion or continuation
shall, within the restrictions specified above, specify (i) the date of such
Conversion or continuation, (ii) the Advances to be Converted or continued,
(iii) in the case of a Conversion into Eurocurrency Rate Advances, the Agreed
Currency of such Advances, and (iv) the Interest Period for the Advances. No
Term Loan Advance that is not a Japan Local Currency Advance may be Converted at
any time into a Term Loan Advance that is a Japan Local Currency Advance, and no
Term Loan Advance that is a Japan Local Currency Advance may be Converted at any
time into a Term Loan Advance that is not a Japan Local Currency Advance. No
Term Loan Advance that is not a Local Currency Advance may be Converted at any
time into a Term Loan Advance that is a Local Currency Advance, and no Term Loan
Advance that is a Local Currency Advance may be Converted at any time into a
Term Loan Advance that is not a Local Currency Advance.
(b)    Each Borrower may, upon notice given to the Agent not later than
11:00 a.m. (New York City time) on a Business Day at least three (3) Business
Days prior to the date of the proposed Redenomination, and subject to the
provisions of Section 2.10 and the provisos in this Section 2.03(b), request
that at any time all or any part of the Term Loan Advances comprising the same
Borrowing be Redenominated from an Agreed Currency to Dollars or from Dollars to
another Agreed Currency; provided, however, that any Redenomination shall be
made on, and only on, the last day of an Interest Period for such Advances;
provided, further, that any such Redenomination of Advances shall be in the
minimum amounts and increments specified in Section 2.01(a), Section 2.03B or
Section 2.03D, as applicable; and provided, further, that no Advance may be
Redenominated at any time that an Event of Default or unmatured Event of Default
has occurred and is continuing. Each such notice of request of a Redenomination
(a “Notice of Redenomination”) shall be by facsimile or electronic mail,
confirmed immediately in writing, specifying (i) the Advances comprising the
Borrowing to be Redenominated, (ii) the date of the proposed Redenomination,
(iii) the currency into which such Advances are to be Redenominated, and (iv)
the Interest Period for such Advances upon being so Redenominated. Subject to
the provisions of Section 2.10 and of the second proviso in this Section
2.03(b), each Advance so requested to be Redenominated will be Redenominated, on
the date specified therefor in such Notice of Redenomination, into an equivalent
amount thereof in the Agreed Currency requested in such Notice of
Redenomination, such equivalent amount to be determined on such date in
accordance with Section 2.15(b), and, upon being so Redenominated, will have an
initial Interest Period as requested in such notice of Redenomination.
(c)    If a Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances or TIBO Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
the provisions of this Section 2.03, or is not entitled to Convert, Redenominate
or continue such Advances into or as Eurocurrency Rate Advances or TIBO Rate
Advances pursuant to Section 2.03 or Section 2.10, the Agent will forthwith so
notify the Borrower and the Banks and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances or Japan Base Rate Advances, as applicable.
SECTION 2.03A.    Terms of Local Currency Facility.
(a)    The Local Currency Addendum sets forth (i) the maximum amount (expressed
in Dollar Amount) available to be borrowed from all Local Currency Banks under
the Local Currency Addendum (the “Total Local Currency Commitment”), which shall
not exceed $100,000,000, (ii) with respect to each Local Currency Bank, the
maximum amount (expressed in Dollar Amount) available to be borrowed from such
Local Currency Bank thereunder (such Bank’s “Local Currency Commitment”), and
(iii) with respect to each Local Currency Bank, the maximum amount (expressed in
Dollar Amount) available to be borrowed from such Local Currency Bank under the
Same Day Local Currency Subfacility (such Bank’s “Same Day Local Currency
Commitment”). In no event shall a Local Currency Bank’s Local Currency
Commitment (or, if such Local Currency Bank is also a Japan Local Currency Bank,
the sum of its Local Currency Commitment and its Japan Local Currency
Commitment) at any time exceed such Bank’s Commitment.
(b)    No Local Currency Advance may be made if the Dollar Amount of (i)
outstanding Local Currency Advances would exceed the Total Local Currency
Commitment, (ii) any Local Currency Bank’s Local Currency Advances would exceed
its Local Currency Commitment, (iii) the outstanding Advances would exceed the
Total Commitment, (iv) the Revolving Credit Obligations would exceed the Total
Revolving Credit Commitment, (v) any Bank’s Revolving Credit Advances, Local
Currency Advances and Japan Local Currency Advances would exceed such Bank’s
Commitment, (vi) all Revolving Credit Advances to CFSC plus the Dollar Amount of
all Local Currency Advances and Japan Local Currency Advances would exceed
CFSC’s Allocation at such time, (vii) any Bank’s Revolving Credit Advances to
CFSC plus such Bank’s Local Currency Advances and Japan Local Currency Advances
at such time would exceed such Bank’s Allocated Commitment for CFSC at such
time, or (viii) the outstanding Same Day Local Currency Advances would exceed
the Dollar Amount of the Same Day Local Currency Subfacility.
(c)    CIF and the Local Currency Agent shall furnish to the Agent, promptly
following the making, payment or prepayment of each Local Currency Advance, and
at any other time at the reasonable request of the Agent, a statement setting
forth the outstanding Local Currency Advances made under the Local Currency
Addendum, which statement shall also indicate the amount of the Local Currency
Advances that are Same Day Local Currency Advances.
(d)    CIF and the Local Currency Agent shall furnish to the Agent copies of any
amendment, supplement or other modification to the terms of any Local Currency
Addendum promptly after the effectiveness thereof.
(e)    CFSC and CIF may terminate the Local Currency Addendum in their sole
discretion if there are not any Advances outstanding thereunder, by written
notice to the Agent, the Local Currency Agent and the Local Currency Banks,
which notice shall be executed by CFSC, CIF and, if such consent is required,
each Local Currency Bank.
SECTION 2.03B.    Making the Local Currency Advances. (a) Each Local Currency
Borrowing shall be made on a Business Day upon notice given by CIF to the Agent
and the Local Currency Agent, such notice to be given at the time specified in
the Local Currency Addendum. Each Local Currency Borrowing shall be in an
aggregate Dollar Amount not less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall consist of Local Currency Advances of the
same Local Currency made on the same day to CIF by the Local Currency Banks
ratably according to their respective Local Currency Commitments. The Agent (or
in the case of a Same Day Local Currency Advance, the Local Currency Agent)
shall give each Local Currency Bank prompt notice thereof by facsimile or
electronic mail. Each such notice of a Local Currency Borrowing (a “Notice of
Local Currency Borrowing”) shall be by facsimile or electronic mail, confirmed
immediately in writing, in substantially the form of Exhibit B-2 hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Local Currency
of such Borrowing, (iii) Interest Period for such Borrowing and (iv) aggregate
amount of such Borrowing.
(b)    Subject to any alternative procedures set forth in the Local Currency
Addendum, each Local Currency Bank, for the account of its Applicable Lending
Office, shall make such Local Currency Bank’s ratable portion of such Local
Currency Borrowing on the proposed date thereof by wire transfer of immediately
available funds to the Agent (or in the case of a Same Day Local Currency
Advance, the Local Currency Agent) by the time specified in the Local Currency
Addendum or Notice of Local Currency Borrowing, and the Agent (or in the case of
a Same Day Local Currency Advance, the Local Currency Agent) shall make such
funds available to CIF at the applicable Payment Office.
(c)    Each Notice of Local Currency Borrowing shall be irrevocable and binding
on CFSC and CIF. CFSC and CIF, jointly and severally, shall indemnify each Local
Currency Bank against any loss, cost or expense reasonably incurred by such
Local Currency Bank as a result of any failure to fulfill on or before the date
specified in such Notice of Local Currency Borrowing for such Local Currency
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Local Currency Bank to
fund the Local Currency Advance to be made by such Local Currency Bank as part
of such Local Currency Borrowing when such Local Currency Advance, as a result
of such failure, is not made on such date.
(d)    Unless the Agent (or, in the case of a Same Day Local Currency Advance,
the Local Currency Agent) shall have received notice from a Local Currency Bank
prior to the time of any Local Currency Borrowing that such Local Currency Bank
will not make available to the Agent or the Local Currency Agent, as applicable,
such Local Currency Bank’s ratable portion of such Local Currency Borrowing, the
Agent or the Local Currency Agent, as applicable, may assume that such Local
Currency Bank has made such portion available to it on the date of such Local
Currency Borrowing in accordance with subsection (b) of this Section 2.03B and
it may, in reliance upon such assumption, make (but shall not be required to
make) available to CIF on such date a corresponding amount. If and to the extent
that such Local Currency Bank shall not have so made such ratable portion
available to the Agent (or, in the case of a Same Day Local Currency Advance,
the Local Currency Agent), such Local Currency Bank and CIF severally agree to
repay to the Agent (or, in the case of a Same Day Local Currency Advance, the
Local Currency Agent) forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to CIF until the date such amount is repaid to the Agent (or, in the case of a
Same Day Local Currency Advance, the Local Currency Agent) at (i) in the case of
CIF, the interest rate applicable at the time to Local Currency Advances
comprising such Local Currency Borrowing and (ii) in the case of such Local
Currency Bank, the Federal Funds Rate or the Agent’s (or, in the case of a Same
Day Local Currency Advance, the Local Currency Agent’s) overdraft cost, if
higher. If such Local Currency Bank shall repay to the Agent (or, in the case of
a Same Day Local Currency Advance, the Local Currency Agent) such corresponding
amount, such amount so repaid shall constitute such Local Currency Bank’s Local
Currency Advance as part of such Local Currency Borrowing for purposes of this
Agreement.
(e)    The failure of any Local Currency Bank to make the Local Currency Advance
to be made by it as part of any Local Currency Borrowing shall not relieve any
other Local Currency Bank of its obligation hereunder to make its Local Currency
Advance on the date of such Local Currency Borrowing, but no Local Currency Bank
shall be responsible for the failure of any other Local Currency Bank to make
the Local Currency Advance to be made by such other Local Currency Bank on the
date of any Local Currency Borrowing.
SECTION 2.03C.    Terms of Japan Local Currency Facility.
(a)    The Japan Local Currency Addendum sets forth (i) the maximum amount
(expressed in Dollar Amount) available to be borrowed from all Japan Local
Currency Banks under the Japan Local Currency Addendum (the “Total Japan Local
Currency Commitment”), which shall not exceed $100,000,000 and (ii) with respect
to each Japan Local Currency Bank, the maximum amount (expressed in Dollar
Amount) available to be borrowed from such Japan Local Currency Bank thereunder
(such Bank’s “Japan Local Currency Commitment”). In no event shall a Japan Local
Currency Bank’s Japan Local Currency Commitment (or, if such Japan Local
Currency Bank is also a Local Currency Bank, the sum of its Japan Local Currency
Commitment and its Local Currency Commitment) at any time exceed such Bank’s
Commitment.
(b)    No Japan Local Currency Advance may be made if the Dollar Amount of (i)
outstanding Japan Local Currency Advances would exceed the Total Japan Local
Currency Commitment, (ii) any Japan Local Currency Bank’s Japan Local Currency
Advances would exceed its Japan Local Currency Commitment, (iii) the outstanding
Advances would exceed the Total Commitment, (iv) the Revolving Credit
Obligations would exceed the Total Revolving Credit Commitment, (v) any Bank’s
Revolving Credit Advances, Local Currency Advances and Japan Local Currency
Advances would exceed such Bank’s Commitment, (vi) all Revolving Credit Advances
to CFSC plus the Dollar Amount of all Local Currency Advances and Japan Local
Currency Advances would exceed CFSC’s Allocation at such time, or (vii) any
Bank’s Revolving Credit Advances to CFSC plus such Bank’s Local Currency
Advances and Japan Local Currency Advances at such time would exceed such Bank’s
Allocated Commitment for CFSC at such time.
(c)    CFKK and the Japan Local Currency Agent shall furnish to the Agent,
promptly following the making, payment or prepayment of each Japan Local
Currency Advance, and at any other time at the reasonable request of the Agent,
a statement setting forth the outstanding Japan Local Currency Advances made
under the Japan Local Currency Addendum.
(d)    CFKK and the Japan Local Currency Agent shall furnish to the Agent copies
of any amendment, supplement or other modification to the terms of the Japan
Local Currency Addendum promptly after the effectiveness thereof.
(e)    CFSC and CFKK may terminate the Japan Local Currency Addendum in their
sole discretion if there are not any Advances outstanding thereunder, by written
notice to the Agent, the Japan Local Currency Agent and the Japan Local Currency
Banks, which notice shall be executed by CFSC, CFKK and, if such consent is
required, each Japan Local Currency Bank.
SECTION 2.03D.    Making the Japan Local Currency Advances. (a) Each Japan Local
Currency Borrowing shall be made on a Business Day upon notice given by CFKK to
the Japan Local Currency Agent, with a copy to the Agent, such notice to be
given at the time specified in the Japan Local Currency Addendum. Each Japan
Local Currency Borrowing shall be in an aggregate Dollar Amount not less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Japan Local Currency Advances of the same Type made on the same day
to CFKK by the Japan Local Currency Banks ratably according to their respective
Japan Local Currency Commitments. The Japan Local Currency Agent shall give each
Japan Local Currency Bank prompt notice thereof by facsimile or electronic mail.
Each such notice of a Japan Local Currency Borrowing (a “Notice of Japan Local
Currency Borrowing”) shall be by facsimile or electronic mail, confirmed
immediately in writing, in substantially the form of Exhibit B-3 hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of Japan
Local Currency Advances comprising such Japan Local Currency Borrowing, (iii)
Interest Period for such Borrowing and (iv) aggregate amount of such Borrowing.
(b)    Subject to any alternative procedures set forth in the Japan Local
Currency Addendum, each Japan Local Currency Bank, for the account of its
Applicable Lending Office, shall make such Japan Local Currency Bank’s ratable
portion of such Japan Local Currency Borrowing on the proposed date thereof by
wire transfer of immediately available funds to the Japan Local Currency Agent
by the time specified in the Japan Local Currency Addendum or Notice of Japan
Local Currency Borrowing, and the Japan Local Currency Agent shall make such
funds available to CFKK at the applicable Payment Office.
(c)    Each Notice of Japan Local Currency Borrowing shall be irrevocable and
binding on CFSC and CFKK. CFSC and CFKK, jointly and severally, shall indemnify
each Japan Local Currency Bank against any loss, cost or expense reasonably
incurred by such Japan Local Currency Bank as a result of any failure to fulfill
on or before the date specified in such Notice of Japan Local Currency Borrowing
for such Japan Local Currency Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Japan Local Currency Bank to fund the Japan Local Currency Advance to be
made by such Japan Local Currency Bank as part of such Japan Local Currency
Borrowing when such Japan Local Currency Advance, as a result of such failure,
is not made on such date.
(d)    Unless the Japan Local Currency Agent shall have received notice from a
Japan Local Currency Bank prior to the date of any Japan Local Currency
Borrowing that such Japan Local Currency Bank will not make available to the
Japan Local Currency Agent such Japan Local Currency Bank’s ratable portion of
such Japan Local Currency Borrowing, the Japan Local Currency Agent may assume
that such Japan Local Currency Bank has made such portion available to it on the
date of such Japan Local Currency Borrowing in accordance with subsection (b) of
this Section 2.03D and it may, in reliance upon such assumption, make (but shall
not be required to make) available to CFKK on such date a corresponding amount.
If and to the extent that such Japan Local Currency Bank shall not have so made
such ratable portion available to the Japan Local Currency Agent, such Japan
Local Currency Bank and CFKK severally agree to repay to the Japan Local
Currency Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
CFKK until the date such amount is repaid to the Japan Local Currency Agent at
(i) in the case of CFKK, the interest rate applicable at the time to Japan Local
Currency Advances comprising such Japan Local Currency Borrowing and (ii) in the
case of such Japan Local Currency Bank, the Federal Funds Rate or the Japan
Local Currency Agent’s overdraft cost, if higher. If such Japan Local Currency
Bank shall repay to the Japan Local Currency Agent such corresponding amount,
such amount so repaid shall constitute such Japan Local Currency Bank’s Japan
Local Currency Advance as part of such Japan Local Currency Borrowing for
purposes of this Agreement.
(e)    The failure of any Japan Local Currency Bank to make the Japan Local
Currency Advance to be made by it as part of any Japan Local Currency Borrowing
shall not relieve any other Japan Local Currency Bank of its obligation
hereunder to make its Japan Local Currency Advance on the date of such Japan
Local Currency Borrowing, but no Japan Local Currency Bank shall be responsible
for the failure of any other Japan Local Currency Bank to make the Japan Local
Currency Advance to be made by such other Japan Local Currency Bank on the date
of any Japan Local Currency Borrowing.
SECTION 2.04.     Fees. (a) Each of Caterpillar and CFSC shall pay to the Agent,
for the account of each Bank, a fee (each a “Commitment Fee” and collectively,
the “Commitment Fees”) calculated on a daily basis by multiplying the Commitment
Fee Rate in effect on each day by (i) for any period prior to the Term Loan
Effective Date, the amount of such Bank’s unused Allocated Commitment for such
Borrower as in effect on such day or (ii) for any period from and including the
Term Loan Effective Date, the amount of such Bank’s Term Loan Advances to such
Borrower. The Commitment Fee shall be payable quarterly in arrears, commencing
on January 2, 2020, for the period commencing on the Closing Date and ending on
December 31, 2019, inclusive, on the first Business Day of each calendar quarter
thereafter for the period of the immediately preceding calendar quarter, and on
the Facility Termination Date for the period since the last payment of
Commitment Fees. The “Commitment Fee Rate,” as of any date of determination,
shall at all times be determined in accordance with the table set forth on
Schedule II hereto, such rate to change for any Borrower when and as any Credit
Rating of such Borrower changes. The Commitment Fees allocable to each of
Caterpillar and CFSC shall be the several obligation of each.
(b)    The Borrowers shall pay (i) to the Agent, solely for its own account, the
fees specified in the Administrative Agent Fee Letter, dated July 22, 2019,
among the Borrowers, Citibank and the Agent and (ii) to the Agent, for the
ratable account of each Bank, or to each Arranger, for their own separate
accounts, as applicable, the fees specified in the Joint Fee Letter, in each
case on the dates specified therein. No Person other than the Agent, Citibank,
Bank of America, JPMorgan and the Arrangers, as applicable, shall have any
interest in such fees.
SECTION 2.05.     Reduction of the Commitments; Bank Additions. (a) Subject to
Section 2.18(c), the Borrowers shall have the right, upon at least three (3)
Business Days’ notice to the Agent, to terminate in whole or reduce ratably in
part the unused portions of the respective Commitments and Allocated Commitments
of the Banks; provided that the aggregate amount of the Allocated Commitments of
the Banks to (i) Caterpillar shall not be reduced to an amount which is less
than the aggregate principal Dollar Amount of the Advances to Caterpillar then
outstanding and (ii) CFSC shall not be reduced to an amount which is less than
the sum of the aggregate principal Dollar Amount of the Advances to CFSC and the
Local Currency Advances and Japan Local Currency Advances then outstanding, and
provided, further, that each partial reduction shall be in the aggregate amount
of $5,000,000 or an integral multiple thereof. Any such reduction of each Bank’s
Commitment will be an automatic reduction of such Bank’s Revolving Credit
Commitment in an identical amount.
(b)    Notwithstanding the foregoing, upon the acquisition of one Bank by
another Bank, or the merger, consolidation or other combination of any two or
more Banks (any such acquisition, merger, consolidation or other combination
being referred to hereinafter as a “Combination” and each Bank which is a party
to such Combination being hereinafter referred to as a “Combined Bank”), the
Borrowers may notify the Agent that they desire to reduce the Commitment of the
Bank surviving such Combination (the “Surviving Bank”) to an amount equal to the
Commitment of that Combined Bank which had the largest Commitment of each of the
Combined Banks party to such Combination (such largest Commitment being the
“Surviving Commitment” and the Commitments of the other Combined Banks being
hereinafter referred to, collectively, as the “Retired Commitments”). If the
Majority Banks (determined as set forth below) and the Agent agree to such
reduction in the Surviving Bank’s Commitment, then (i) the aggregate amount of
the Commitments shall be reduced by the Retired Commitments effective upon the
effective date of the Combination, provided, that, on or before such date the
Borrowers have paid in full the outstanding principal amount of the Advances of
each of the Combined Banks other than the Combined Bank whose Commitment is the
Surviving Commitment, (ii) from and after the effective date of such reduction,
the Surviving Bank shall have no obligation with respect to the Retired
Commitments, and (iii) the Borrowers shall notify the Agent whether they wish
such reduction to be a permanent reduction or a temporary reduction. If such
reduction is to be a temporary reduction, then the Borrowers shall be
responsible for finding one or more financial institutions (each, a “Replacement
Bank”), acceptable to the Agent (such acceptance not to be unreasonably withheld
or delayed), willing to assume the obligations of a Bank hereunder with
aggregate Commitments up to the amount of the Retired Commitments. The Agent may
require the Replacement Banks to execute such documents, instruments or
agreements as the Agent deems necessary or desirable to evidence such
Replacement Banks’ agreement to become parties hereunder. For purposes of this
Section 2.05(b), Majority Banks shall be determined as if the reduction in the
aggregate amount of the Commitments requested by the Borrowers had occurred
(i.e., the Combined Banks shall be deemed to have a single Commitment equal to
the Surviving Commitment and the aggregate amount of the Commitments shall be
deemed to have been reduced by the Retired Commitments).
(c)    The Borrowers shall have the right prior to the Revolving Credit
Termination Date, upon at least five (5) Business Days’ notice to the Agent, to
add one or more bank or banks as new Banks hereunder, or to increase the
Commitment of any existing Bank with such existing Bank’s prior written consent,
pursuant to the terms hereof (any such addition of a new Bank or increase in the
Commitment of an existing Bank upon the request of the Borrowers pursuant to
this Section 2.05(c) being referred to as a “Bank Addition”); provided that (i)
such proposed Bank, in the case of a bank not already a Bank hereunder, is
acceptable to the Agent (the acceptance of the Agent not to be unreasonably
withheld or delayed); (ii) after giving effect to the proposed Bank Addition, no
Bank’s Commitment would exceed 20% of the Total Commitment; and (iii) after
giving effect to the proposed Bank Addition, the Total Commitment would not
exceed 130% of the Total Commitment on (A) the Closing Date, if such Bank
Addition is to occur prior to any Extension Request having been made pursuant to
Section 2.16(a) and (B) the date of the most recent Extension Request, if such
Bank Addition is to occur after any Extension Request has been made. Each notice
of a proposed Bank Addition (a “Notice of Bank Addition”) shall be by facsimile
or electronic mail, confirmed immediately in writing, in substantially the form
of Exhibit B-5 hereto, specifying therein (i) the name and address of the
proposed Added Bank, (ii) the date on which the Borrowers wish such Bank
Addition to become effective, and (iii) the amount of the Commitment such Added
Bank would have hereunder after giving effect to such Bank Addition. If the
conditions set forth in the proviso contained in the first sentence of this
Section 2.05(c) have been satisfied, the Agent shall forward to such Added Bank
and the Borrowers for execution by such Added Bank and the Borrowers an
Assumption and Acceptance. The Added Bank shall, upon such execution, return the
executed Assumption and Acceptance to the Agent, for the Agent’s acceptance
thereof, together with a processing and recordation fee of $3,500.
Upon such execution, delivery and acceptance, from and after the effective date
specified in each Assumption and Acceptance, the Added Bank shall, in addition
to the rights and obligations hereunder held by it immediately prior to such
effective date (if any), have the rights and obligations hereunder that have
been assumed by it pursuant to such Assumption and Acceptance and, in the case
of a bank not previously a Bank hereunder, shall become a Bank hereunder.
By executing and delivering an Assumption and Acceptance, each Added Bank
confirms to and agrees with each party hereto as follows: (i) neither the Agent
nor any Bank makes any representation or warranty, nor assumes any
responsibility with respect to, any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (ii) neither the
Agent nor any Bank makes any representation or warranty, nor assumes any
responsibility with respect to, the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto.
The Agent shall maintain at its address referred to in Section 8.02 a copy of
each Assumption and Acceptance delivered to and accepted by it. Such copies
shall be available for inspection by the Borrowers or any Bank at any reasonable
time and from time to time upon reasonable prior notice.
Upon its receipt of an Assumption and Acceptance executed by an Added Bank and
the Borrowers, the Agent shall, if such Assumption and Acceptance has been
completed and is in substantially the form of Exhibit C-2 hereto, (i) accept
such Assumption and Acceptance, and (ii) give prompt notice thereof to the
Borrowers. Within five (5) Business Days after receipt of such notice, if
requested by an Added Bank, each Borrower, at its own expense, shall execute and
deliver to the Agent a new Note or Notes to the order of such Added Bank. Such
new Note or Notes shall be dated the effective date of such Assumption and
Acceptance and shall otherwise be in substantially the form of Exhibit A hereto.
(d)    If there are any Revolving Credit Advances outstanding on the effective
date of any Assumption and Acceptance, the Added Bank shall purchase from the
other Banks such participations in such Revolving Credit Advances as shall be
necessary to cause such Added Bank to share ratably (based on the proportion
that such Added Bank’s Revolving Credit Commitment bears to the Total Revolving
Credit Commitment after giving effect to the Bank Addition) in each such
Revolving Credit Advance. To purchase such participations, the Added Bank shall
before 12:00 noon (New York City time) on the effective date of its Assumption
and Acceptance, make available for the account of its Applicable Lending Office
to the Agent at its address referred to in Section 8.02, in the applicable
Agreed Currency and in same day funds, such Added Bank’s ratable portion (based
on the proportion that such Added Bank’s Revolving Credit Commitment (or the
increase in such Added Bank’s Revolving Credit Commitment, in the case of an
Added Bank which is an existing Bank hereunder) bears to the Total Revolving
Credit Commitment after giving effect to the Bank Addition) of each Revolving
Credit Borrowing then outstanding, together with an amount equal to such ratable
portion of the interest which has accrued to such date and remains unpaid on
such Revolving Credit Borrowing. After the Agent’s receipt of such funds, the
Agent will promptly make such same day funds available to the account of each
Bank in an amount to such Bank’s ratable portion of such payment by the Added
Bank. In addition, if such Added Bank acquires a Local Currency Commitment or a
Japan Local Currency Commitment, automatically upon and simultaneously with
becoming an Added Bank, such Added Bank shall have acquired a ratable risk
participation in all then outstanding Local Currency Advances or Japan Local
Currency Advances, as applicable, with such ratable risk participation based on
such Added Bank’s Local Currency Commitment or Japan Local Currency Commitment
as a fraction of the aggregate of all Local Currency Commitments or Japan Local
Currency Commitments, as applicable.
SECTION 2.06.     Repayment of Advances. Each Borrower shall repay the principal
amount (or the portion thereof remaining after giving effect to any earlier
partial prepayments thereof) of each Advance made to such Borrower by each Bank
(other than a Term Loan Advance) on the last day of the Interest Period for such
Advance. Each Borrower shall repay the principal amount (or the portion thereof
remaining after giving effect to any earlier partial repayment thereof) of each
Term Loan Advance outstanding to such Borrower from each Bank on the Term Loan
Repayment Date.
SECTION 2.07.     Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance made to such Borrower by each Bank from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:
(a)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times during the Interest Period for such Advance to the sum
of the Base Rate in effect from time to time plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period (or,
with respect to any portion thereof that shall be prepaid pursuant to Section
2.09 or otherwise in accordance with the terms of this Agreement, on the date of
such prepayment); or if such Advance is a Japan Base Rate Advance, a rate per
annum equal at all times during the Interest Period for such Advance to the sum
of the Japan Base Rate in effect from time to time plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period (or
with respect to any portion thereof that shall be prepaid pursuant to Section
2.09 or otherwise in accordance with the terms of this Agreement or the Japan
Local Currency Addendum, on the date of such prepayment).
(b)    Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the sum of the Eurocurrency Rate for such Interest Period plus the
Applicable Margin in effect from time to time, payable on the last day of such
Interest Period (or, with respect to any portion thereof that shall be prepaid
pursuant to Section 2.09 or otherwise in accordance with the terms of this
Agreement, on the date of such prepayment) and, if such Interest Period has a
duration of more than three months, on the day which occurs during such Interest
Period three months from the first day of such Interest Period.
(c)    TIBO Rate Advances. If such Advance is a TIBO Rate Advance, a rate per
annum equal at all times during the Interest Period for such Advance to the sum
of the TIBO Rate for such Interest Period plus the Applicable Margin in effect
from time to time, payable on the last day of such Interest Period (or, with
respect to any portion thereof that shall be prepaid pursuant to Section 2.09 or
otherwise in accordance with the terms of this Agreement, on the date of such
prepayment) and, if such Interest Period has a duration of more than three
months, on the day which occurs during such Interest Period three months from
the first day of such Interest Period.
(d)    Post-Default Interest. Upon the occurrence, and during the continuance,
of any Event of Default, the unpaid principal amount of each Advance shall bear
interest at a rate per annum equal at all times to 2% per annum above the rate
per annum otherwise required to be paid on such Advance in accordance with
subsection (a), (b) or (c) above; provided that any amount of principal which is
not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest, from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to
the greater of (x) 2% per annum above the Base Rate in effect from time to time
and (y) 2% per annum above the rate per annum required to be paid on such
Advance immediately prior to the date on which such amount became due.
SECTION 2.08.     Interest Rate Determination. The Agent shall give prompt
notice to the Borrowers and the Banks (or the Local Currency Banks or Japan
Local Currency Banks, as applicable) of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a) or (b) (or by each Japan Local
Currency Bank for the purpose of determining the applicable interest rate under
Section 2.07(c), if applicable).
SECTION 2.09.     Prepayments of Advances. (a) Any Borrower may, upon at least
two (2) Business Days’ notice to the Agent stating (i) the proposed date and
aggregate principal amount of the prepayment and (ii) the Advances (which shall
be part of the same Borrowing) to which such prepayment is to be applied, and if
such notice is given such Borrower shall, prepay the outstanding principal
amounts of the Advances comprising part of the same Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal Dollar Amount of not less than
$10,000,000 and in an integral Dollar Amount multiple of $1,000,000 in excess
thereof and (y) in the case of any such prepayment of a Eurocurrency Rate
Advance or a TIBO Rate Advance, such Borrower shall be obligated to reimburse
the applicable Banks in respect thereof pursuant to Section 8.04(b).
(b)    If on any date that the Dollar Amount of (i) Eurocurrency Rate Advances
outstanding in an Agreed Currency, (ii) Local Currency Advances or (iii) Japan
Local Currency Advances, is determined pursuant to Section 2.15 (each such date,
a “Computation Date”), it is determined that as a result of currency
fluctuations with respect to the Advances to which such Computation Date
applies, the aggregate Dollar Amount of (x) all outstanding Advances exceeds the
Total Commitment, or (y) all outstanding Revolving Credit Obligations exceeds
the Total Revolving Credit Commitment, the Borrowers shall on such date prepay
(without premium or penalty other than any payment required pursuant to Section
8.04(b)) an aggregate principal amount of Revolving Credit Advances (or Term
Loan Advances, if applicable) ratably to the Banks in an amount equal to or, at
the option of the Borrowers, greater than such excess, with accrued interest to
the date of such prepayment on the principal amount prepaid. For purposes of the
determination referred to in the previous sentence, if a Disqualifying Event of
the type described in clause (ii) of the definition of “Eligible Currency”
exists, then such determination shall be made in consultation with Bank of
America and JPMorgan using any method they deem reasonably appropriate, and such
determination shall be conclusive. The Borrowers may determine which Borrowing
such prepayment shall be allocated to, and any such prepayment of Eurocurrency
Rate Advances shall be subject to the provisions of Section 8.04(b).
SECTION 2.10.     Increased Costs; Capital Adequacy; Illegality. (a) If, due to
either (i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements, in the case of Eurocurrency Rate
Advances, to the extent already included in the Eurocurrency Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Bank of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances or TIBO Rate Advances, then the
applicable Borrower shall from time to time, upon written demand by such Bank
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Bank additional amounts sufficient to compensate such Bank for such
increased cost; provided, that (x) such Bank shall have certified in writing to
the applicable Borrower that it is generally seeking, or intends to generally
seek, comparable compensation from similarly situated borrowers under similar
credit facilities (to the extent such Bank has the right under such similar
credit facilities to do so) with respect to such change regarding such increased
cost and (y) such additional amounts shall not be duplicative of any amounts to
the extent otherwise paid by the applicable Borrower under any other provision
of this Agreement (including, without limitation, any reserve requirements
included in determining the Eurocurrency Rate). A certificate describing in
reasonable detail the amount of such increased cost, submitted to the Borrowers
and the Agent by such Bank, shall create a rebuttable presumption of such
increased cost. If any such increase in cost is attributable to specific
Advances made to a particular Borrower, compensation for such increased cost
shall be paid by such Borrower (or if such Borrower is CIF or CFKK, by CFSC). In
all other cases, compensation for such increased cost shall be paid by
Caterpillar.
(b)    If any Bank determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Bank or by
any Person controlling such Bank and that the amount of such capital or
liquidity requirement is increased by or based upon the existence of such Bank’s
Advances or commitment to lend hereunder, then, upon written demand by such Bank
(with a copy of such demand to the Agent), the applicable Borrower shall
immediately pay to the Agent for the account of such Bank, from time to time as
specified by such Bank, additional amounts sufficient to compensate such Bank
(or, if applicable, such Person controlling such Bank) in the light of such
circumstances, to the extent that such Bank reasonably determines such increase
in capital or liquidity requirement to be allocable to the existence of such
Bank’s commitment to lend hereunder; provided, that (x) such Bank shall have
certified in writing to the applicable Borrower that it is generally seeking, or
intends to generally seek, comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Bank has the right
under such similar credit facilities to do so) with respect to such change
regarding such increased cost and (y) such additional amounts shall not be
duplicative of any amounts to the extent otherwise paid by the applicable
Borrower under any other provision of this Agreement (including, without
limitation, any reserve requirements included in determining the Eurocurrency
Rate). A certificate describing in reasonable detail such amounts submitted to
the applicable Borrower by such Bank shall create a rebuttable presumption of
such amounts. If any such increase in capital or liquidity requirement is
attributable to specific Advances made to a particular Borrower or to the
Allocated Commitments to a particular Borrower or Borrowers, compensation for
such increase in capital or liquidity requirement shall be paid by such Borrower
(or if such Borrower is CIF or CFKK, by CFSC). In all other cases, compensation
for such increased capital or liquidity requirement shall be paid by
Caterpillar.
(c)    If any Bank shall notify the Agent that the introduction of or any change
in or in the interpretation of any law or regulation makes it unlawful, or that
any central bank or other Governmental Authority asserts that it is unlawful,
for such Bank or its Eurocurrency Lending Office to perform its obligations
hereunder to make Local Currency Advances, TIBO Rate Advances or Eurocurrency
Rate Advances or to fund or maintain Local Currency Advances, TIBO Rate Advances
or Eurocurrency Rate Advances hereunder, (i) all Local Currency Advances, TIBO
Rate Advances and Eurocurrency Rate Advances of such Bank to any Borrower then
outstanding shall be redenominated into Dollars and begin bearing interest at
the Base Rate (or in the case of TIBO Rate Advances, be maintained in Japanese
Yen but begin bearing interest at the Japan Base Rate) for the Interest Period
selected by such Borrower in accordance with the procedures of Section 2.02(a)
or Section 2.03(a), notwithstanding any prior election by such Borrower to the
contrary, either (x) one Business Day after such notice, or (y) if such Bank may
lawfully continue to maintain and fund such Advances at the applicable
Eurocurrency Rate or TIBO Rate to a later day during such Interest Period, on
such later day (in which case such Borrower shall in addition reimburse such
Bank for any resulting losses as provided in Section 8.04(b)) and (ii) the
obligation of such Bank to make Local Currency Advances, TIBO Rate Advances or
Eurocurrency Rate Advances, as applicable, shall be suspended until such Bank
shall notify the Agent that the circumstances causing such suspension no longer
exist, and until such notification has been given (i) in the case of Local
Currency Advances or Eurocurrency Rate Advances, such Bank shall fund its Local
Currency Advance made in connection with each Local Currency Borrowing and
Revolving Credit Advance made in connection with each Revolving Credit Borrowing
comprised of Eurocurrency Rate Advances as a Base Rate Advance, and (ii) in the
case of a Japan Local Currency Advance, the Japan Local Currency Banks shall
fund each Japan Local Currency Borrowing with Japan Base Rate Advances.
(d)    If the Majority Banks (or the Majority Local Currency Banks, as
applicable) shall, at least one (1) Business Day before the requested date of,
or the proposed Conversion, Redenomination or continuation of the Advances
comprising all or part of, any requested Revolving Credit Borrowing, Term Loan
Borrowing or Local Currency Borrowing (or on the date of such Local Currency
Borrowing, in the case of a Same Day Local Currency Borrowing), notify the Agent
that the Eurocurrency Rate for Eurocurrency Rate Advances comprising such
Borrowing will not adequately reflect the cost to such Majority Banks (or such
Majority Local Currency Banks, as applicable) of making or funding their
respective Eurocurrency Rate Advances for such Revolving Credit Borrowing, Local
Currency Borrowing or Term Loan Borrowing, the Agent shall so notify the
Borrowers, and (1) each such outstanding Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into (or if such Advance is then a Base Rate Advance, shall continue
as), and with respect to a requested Advance as part of a requested Borrowing,
such Advance shall be, a Base Rate Advance, and (2) the right of the requesting
Borrower to select the Eurocurrency Rate for such Borrowing, and the right of
any Borrower to Convert Advances into, or continue Advances as, Eurocurrency
Rate Advances, or to select the Eurocurrency Rate for any subsequent Borrowing,
shall be suspended until the Agent shall notify the Borrowers and the Banks that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance.
(e)    If the Majority Japan Local Currency Banks shall, at least one (1)
Business Day before the requested date of, or the proposed Conversion or
continuation of the Advances comprising all or part of any requested Japan Local
Currency Borrowing (or on the date of such Borrowing if it is being requested on
a same-day basis), notify the Japan Local Currency Agent that the TIBO Rate for
TIBO Rate Advances comprising such Borrowing will not adequately reflect the
cost to such Majority Japan Local Currency Banks of making or funding their
respective TIBO Rate Advances for such Japan Local Currency Borrowing, the Japan
Local Currency Agent shall so notify CFKK and (1) each such outstanding TIBO
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert (or if such Advance is then a Japan Base Rate Advance,
shall continue as), and with respect to a requested Japan Local Currency Advance
as part of a requested Borrowing, such Japan Local Currency Advance shall be a
Japan Base Rate Advance, and (2) the right of CFKK to select the TIBO Rate for
such Borrowing, and the right of CFKK to Convert Advances into, or continue
Advances as, TIBO Rate Advances, or select the TIBO Rate for any subsequent
Borrowing, shall be suspended until the Japan Local Currency Agent shall notify
the Borrowers and the Japan Local Currency Banks that the circumstances causing
such suspension no longer exist, and each Advance comprising such Borrowing
shall be a Japan Base Rate Advance.
(f)    In the event that a Bank (an “Affected Bank”) either demands payment from
any Borrower at any time pursuant to subsection (a) or (b) of this Section 2.10
or fails to consent to any extension of the Current Termination Date requested
by the Borrowers under Section 2.16, then from such time and for so long
thereafter as such Bank remains an Affected Bank, the Borrowers may either (1)
terminate such Affected Bank’s Commitment hereunder or (2) replace such Affected
Bank with another bank or banks acceptable to the Agent (the consent of the
Agent not to be unreasonably withheld or delayed); provided that (i) no Event of
Default has occurred and is continuing at such time, (ii) in the case of clause
(2), the Affected Bank and the replacement bank(s) execute and deliver to the
Agent an Assignment and Acceptance and such other documents, agreements and
instruments as the Agent may reasonably require in order to effectuate the
assumption by such replacement bank(s) of the Affected Bank’s obligations
hereunder, and (iii) the Affected Bank has been paid all amounts due to it
hereunder. In no event shall the replacement of an Affected Bank impair or
otherwise affect the obligation of the applicable Borrower or Borrowers to make
the payments demanded by such Affected Bank pursuant to this Section 2.10 and,
if applicable, Section 8.04(b).
(g)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives relating to capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law and be eligible for redress pursuant
to clause (a), (b) and (c), as applicable, of this Section 2.10, regardless of
the date enacted, adopted or issued.
SECTION 2.11.     Payments and Computations.
(a)    The Borrowers shall make each payment hereunder and under the Notes
(except with respect to principal of, interest on, and other amounts relating to
Local Currency Advances, Japan Local Currency Advances or Advances denominated
in an Agreed Currency other than Dollars), without set-off, deduction, or
counterclaim, not later than 11:00 A.M. (New York City time) on the day when due
in Dollars to the Agent in same day funds by deposit of such funds to the
Agent’s account maintained at the Payment Office for Dollars in New York City.
The Borrowers shall make each payment hereunder and under the Notes with respect
to principal of, interest on, and other amounts relating to Advances (other than
Local Currency Advances or Japan Local Currency Advances) denominated in an
Agreed Currency other than Dollars, without set-off, deduction, or counterclaim,
not later than 11:00 A.M. (London time) on the day when due in such Agreed
Currency to the Agent in same day funds by deposit of such funds to the Agent’s
account maintained at the Payment Office for such Agreed Currency. CIF shall
make each payment under the Local Currency Addendum with respect to principal
of, interest on, and other amounts relating to Local Currency Advances without
set-off, deduction, or counterclaim, not later than 11:00 a.m. (London time) on
the day when due in the applicable Local Currency to the Agent (or in the case
of a Same Day Local Currency Advance, the Local Currency Agent) in same day
funds by deposit of such funds to the Agent’s or the Local Currency Agent’s, as
applicable, account maintained at the Payment Office for such Local Currency.
CFKK shall make each payment under the Japan Local Currency Addendum with
respect to principal of, interest on, and other amounts relating to Japan Local
Currency Advances, without set-off, deduction, or counterclaim, not later than
11:00 a.m. (Tokyo time) on the day when due in Japanese Yen to the Japan Local
Currency Agent in same day funds by deposit of such funds to the Japan Local
Currency Agent’s account at the Payment Office set forth in the Japan Local
Currency Addendum. The Agent, the Local Currency Agent or the Japan Local
Currency Agent, as applicable, will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest or fees ratably
(other than amounts payable pursuant to Section 2.02(c), 2.05(d), 2.10, 2.12 or
8.04) to the applicable Banks for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Bank to such Bank for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. For the avoidance of doubt and notwithstanding the foregoing, if an
event of the type described in clause (i) of the definition of “Eligible
Currency” is continuing, any principal or interest in respect of any Advances
made in such currency may be repaid in Dollars.
(b)    All computations of interest based on the Base Rate determined pursuant
to clause (a) or (b) of the definition thereof shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be; all computations of
interest on Local Currency Advances in Pounds Sterling shall be made by the
Local Currency Agent on the basis of a year of 365 or 366 days, as the case may
be; all computations of interest on Japan Local Currency Advances based on the
Japan Base Rate shall be made by the Japan Local Currency Agent on the basis of
a year of 365 or 366 days, as the case may be; and all computations of interest
based on the Eurocurrency Rate (except in the case of Local Currency Advances in
Pounds Sterling), the TIBO Rate or the Federal Funds Rate, and all computations
of the Commitment Fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
Commitment Fees are payable. Each determination by the Agent, the Local Currency
Agent or the Japan Local Currency Agent, as the case may be, of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Commitment Fees, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or TIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day and such contraction of time shall in such case
reduce the days included in the computation of payment of interest.
(d)    Unless the Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Banks hereunder that such Borrower will
not make such payment in full, the Agent may assume that such Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that such
Borrower shall not have so made such payment in full to the Agent, each Bank
shall repay to the Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Agent, at the Federal Funds Rate.
SECTION 2.12.     Taxes. (a) Any and all payments by any of the Borrowers
hereunder, under the Local Currency Addendum, under the Japan Local Currency
Addendum or under each of the Notes shall be made, in accordance with Section
2.11, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Bank, the Local Currency
Agent, the Japan Local Currency Agent and the Agent, (i) taxes imposed on its
net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Bank, the Local Currency Agent, the Japan Local Currency
Agent or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction of such Bank’s Applicable
Lending Office or any political subdivision thereof and (ii) any U.S. federal
withholding taxes imposed under FATCA (all such non‑excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder, under the Local Currency
Addendum, under the Japan Local Currency Addendum or under any Note to any Bank,
the Local Currency Agent, the Japan Local Currency Agent or the Agent, (i) the
sum payable by such Borrower shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Bank, the Local Currency
Agent, the Japan Local Currency Agent or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
(b)    In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder, under the Local Currency
Addendum, under the Japan Local Currency Addendum or under the Notes or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the Local Currency Addendum, the Japan Local Currency Addendum or the
Notes (hereinafter referred to as “Other Taxes”). If any such Other Taxes are
attributable to a specific Borrower, they shall be paid by such Borrower (or in
the case of CFKK or CIF, by CFSC). In all other cases, they shall be paid by
Caterpillar.
(c)    Each Borrower will indemnify each Bank, the Local Currency Agent, the
Japan Local Currency Agent and the Agent for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.12) paid by such Bank, the
Local Currency Agent, the Japan Local Currency Agent or the Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within 30
days from the date such Bank, the Local Currency Agent, the Japan Local Currency
Agent or the Agent (as the case may be) makes written demand therefor.
(d)    Within 30 days after the date of any payment of Taxes, the Borrower
paying such Taxes will furnish to the Agent, at its address referred to in
Section 8.02, a copy of a receipt evidencing payment thereof; provided, however,
that such copy shall be furnished solely for the purpose of enabling the Agent
to verify the payment of such Taxes by such Borrower as required above. If no
Taxes are payable in respect of any payment hereunder, under the Local Currency
Addendum, under the Japan Local Currency Addendum or under the Notes, the
Borrowers will furnish to the Agent, at such address, a certificate from each
appropriate taxing authority, or an opinion of counsel acceptable to the Agent,
in either case stating that such payment is exempt from or not subject to Taxes;
provided, however, that if any Bank, the Agent, the Local Currency Agent or the
Japan Local Currency Agent, as a recipient of payments called for hereunder,
shall be exempt from or entitled to a reduced rate of any Taxes, particularly
those imposed by way of withholding, whether by virtue of the provisions of a
relevant treaty or otherwise, it shall be incumbent upon such Bank, the Agent,
the Local Currency Agent or the Japan Local Currency Agent to (a) so inform the
Borrowers, (b) furnish to the Borrowers whatever certification or other
documentation may be required by law or regulation to establish such exemption
or reduced rate, and (c) cooperate with the Borrowers in any and all other
respects to the extent necessary to establish such exemption or eligibility for
reduced rate.
(e)    Any Bank whose Advances have resulted in the imposition of Taxes shall
use its best efforts (consistent with its internal policy and legal and
regulatory restrictions) to take such steps as would eliminate or reduce the
amount of such Taxes; provided that no such steps shall be required to be taken
if, in the reasonable judgment of such Bank, such steps would be disadvantageous
to such Bank.
(f)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.12 shall survive the payment in full of principal and interest
hereunder, under the Local Currency Addendum, under the Japan Local Currency
Addendum and under the Notes.
SECTION 2.13.     Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise) on account of the Revolving Credit Advances made by it (other than
pursuant to Sections 2.02(c), 2.05(d), 2.10, 2.12 or 8.04) in excess of its
ratable share of payments on account of the Revolving Credit Advances obtained
by all the Banks, such Bank shall forthwith notify the Agent thereof and
purchase from the other Banks such participations in the Revolving Credit
Advances made by them as shall be necessary to cause such purchasing Bank to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Bank, such purchase from each Bank shall be rescinded and such Bank
shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such Bank’s ratable share (according
to the proportion of (i) the amount of such Bank’s required repayment to (ii)
the total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. Each Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.13 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set‑off) with
respect to such participation as fully as if such Bank were the direct creditor
of such Borrower in the amount of such participation.
SECTION 2.14.     Tax Forms. Each Bank that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code), other than any Local
Currency Bank or Japan Local Currency Bank that is an Affiliate, branch or
agency of a Bank, shall submit to the Borrowers and the Agent, on or before the
Closing Date (or in the case of any Person becoming a Bank hereunder pursuant to
Section 2.05(c) or Section 8.07, on or before the date of acceptance by the
Agent of the applicable Assumption and Acceptance or Assignment and Acceptance),
duly completed and signed copies of either Form W-8BEN or Form W-8BEN-E
(relating to such Bank and entitling it to a complete exemption from withholding
on all amounts to be received by such Bank at any Applicable Lending Office
designated by such Bank, including fees, under this Agreement) or Form W-8ECI
(relating to all amounts to be received by such Bank at any Applicable Lending
Office designated by such Bank, including fees, under this Agreement) of the
United States Internal Revenue Service and Form W-8BEN or Form W-8BEN-E
(relating to the foreign status exemption from United States federal income tax
backup withholding), or, in any such case, such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities.
Thereafter and from time to time, each such Bank shall, to the extent that it
may lawfully do so, submit to the Borrowers and the Agent such additional duly
completed and signed copies of one or the other of such forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) as may be (i) requested by the Borrowers or the Agent from such
Bank and (ii) required under then‑current United States law or regulations to
determine the United States withholding taxes on payment in respect of all
amounts to be received by such Bank at any Applicable Lending Office designated
by such Bank, including fees, under this Agreement. Upon the request of the
Borrowers or the Agent, each Bank that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrowers and
the Agent a certificate to the effect that it is such a United States person. If
any Bank determines that it is unable to submit to the Borrowers and the Agent
any form or certificate that such Bank is obligated to submit pursuant to this
Section 2.14, or that such Bank is required to withdraw or cancel any such form
or certificate previously submitted, such Bank shall promptly notify the
Borrower and the Agent of such fact. In addition, if a payment made to a Bank
hereunder, under the Local Currency Addendum, under the Japan Local Currency
Addendum or under any of the Notes would be subject to U.S. federal withholding
tax imposed by FATCA if such Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to the Borrowers
and the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrowers or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Bank has complied with
such Bank’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.14, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
SECTION 2.15.     Market Disruption; Denomination of Amounts in Dollars.
(a)    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article III and this Article II with respect to any Borrowing in
any Agreed Currency other than Dollars, if there shall occur on or prior to the
date of such Borrowing, or the continuation, Conversion or Redenomination of
such Borrowing in or to an Agreed Currency other than Dollars, any change in
national or international financial, political or economic conditions or
currency exchange rates, exchange controls or interest rate quotation sources
which would (i) in the reasonable opinion of the Borrowers, the Majority Local
Currency Banks (in the case of a Local Currency Borrowing), the Agent or the
Banks having at least 66-2/3% of the Available Revolving Credit Commitments, in
the case of a Revolving Credit Borrowing, or 66-2/3% of the then aggregate
outstanding Term Loan Advances, in the case of a Term Loan Borrowing, make it
impracticable for the Eurocurrency Rate Advances comprising such Borrowing to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Agent shall forthwith give notice thereof to such Borrower, the Local
Currency Banks and the Banks, or the applicable Borrower shall give notice to
the Agent, the Local Currency Banks and the Banks, as the case may be, and such
Eurocurrency Rate Advances shall not be denominated in such currency but shall
be made on the date of such Borrowing, or continued, Converted or Redenominated,
as applicable, on the date of such continuation, Conversion or Redenomination,
in Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Notice of Borrowing, or the
Dollar Amount of the Advances being continued, Converted or Redenominated, as
applicable, as Base Rate Advances, unless the applicable Borrower notifies the
Agent at least one (1) Business Day before such date that (x) in the case of a
requested Borrowing, it elects not to borrow on such date or (y) in the case of
a requested Borrowing, continuation, Conversion or Redenomination, it elects to
borrow on such date in a different Agreed Currency, or continue the applicable
Advances in, or Convert or Redenominate the applicable Advances to, a different
Agreed Currency, in which the denomination of such Advances would in the opinion
of the Agent, the Majority Local Currency Banks (in the case of a Local Currency
Borrowing) or the Banks having at least 66-2/3% of the Available Revolving
Credit Commitments, in the case of a Revolving Credit Borrowing, or 66-2/3% of
the then aggregate outstanding Term Loan Advances, in the case of a Term Loan
Borrowing, be practicable and in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related Notice
of Borrowing, or the Dollar Amount of the Advances being continued, Converted or
Redenominated, as applicable, or (ii) in the reasonable opinion of any Bank,
make it impracticable for the Eurocurrency Rate Advance of such Bank comprising
part of such Borrowing to be denominated in the Agreed Currency specified by the
applicable Borrower, then the Agent shall forthwith give notice thereof to such
Borrower, and the Eurocurrency Rate Advance of such Bank as part of such
Borrowing shall not be denominated in such currency but shall be made on the
date of such Borrowing, or continued, Converted or Redenominated, as applicable,
in Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount of such Bank’s Advance, as a Base Rate Advance,
unless the applicable Borrower notifies the Agent at least one (1) Business Day
before such date that (x) in the case of a requested Borrowing, it elects not to
borrow on such date or (y) in the case of a requested Borrowing, continuation,
Conversion or Redenomination, it elects to borrow on such date in a different
Agreed Currency, or continue the applicable Advances as, or Convert or
Redenominate the applicable Advances to a different Agreed Currency, in which
the denomination of all such Advances as part of such Borrowing would in the
opinion of the Agent, the Majority Local Currency Banks (in the case of a Local
Currency Borrowing) or the Banks having at least 66-2/3% of the Available
Revolving Credit Commitments, in the case of a Revolving Credit Borrowing, or
66-2/3% of the then aggregate outstanding Term Loan Advances, in the case of a
Term Loan Borrowing, be practicable and in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Notice of Borrowing, or the Dollar Amount of the Advances being continued,
Converted or Redenominated, as applicable.
(b)    Calculation of Amounts. Except as set forth below, all amounts referenced
in this Article II shall be calculated using the Dollar Amount determined based
upon the Equivalent Amount in effect as of the date of any determination
thereof; provided, however, that to the extent any Borrower shall be obligated
hereunder to pay in Dollars any Borrowing denominated in a currency other than
Dollars, such amount shall be paid in Dollars using the Dollar Amount of the
Borrowing (calculated based upon the Equivalent Amount in effect on the date of
payment thereof). Notwithstanding anything herein to the contrary, the full risk
of currency fluctuations shall be borne by the Borrowers and the Borrowers agree
to indemnify and hold harmless each Local Currency Bank, each Japan Local
Currency Bank, the Agent and the Banks from and against any loss resulting from
any Borrowing denominated in a currency other than in Dollars.
(c)    Notwithstanding anything to the contrary in this Agreement, the Local
Currency Addendum, or the Japan Local Currency Addendum, if the Agent determines
(which determination shall be conclusive absent manifest error), or the Majority
Banks notify the Agent (with a copy to the Borrowers) that the Majority Banks
have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for any requested Interest Period, including, without
limitation, because the Eurocurrency Base Rate is not available or published on
a current basis and such circumstances are unlikely to be temporary; or
(ii)    the supervisor for the administrator of the Eurocurrency Base Rate or a
Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which the Eurocurrency Base Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”),
then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Borrowers may amend this Agreement to
replace the Eurocurrency Base Rate with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of the Eurocurrency Base Rate provided, that, if such
alternate benchmark rate as so determined is below zero, it will be deemed to be
zero for purposes of this Agreement (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and,
notwithstanding anything to the contrary in Section 8.01, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Banks and the
Borrowers unless, prior to such time, Banks comprising the Majority Banks have
delivered to the Agent notice that such Majority Banks do not accept such
amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Banks to make or maintain
Eurocurrency Rate Advances shall be suspended (to the extent of the affected
Eurocurrency Rate Advances or Interest Periods).  Upon receipt of such notice,
the Borrowers may revoke any pending request for a Eurocurrency Borrowing of,
conversion to or continuation of Eurocurrency Rate Advances (to the extent of
the affected Eurocurrency Rate Advances or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Advances in Dollars in the Equivalent Amount specified therein.
SECTION 2.16.     Extensions of the Commitments.  
(a)    During the period from the date that is 60 days prior to the Current
Termination Date to the date that is 32 days prior to the Current Termination
Date, the Borrowers may, by written notice (an “Extension Request”) given to the
Agent, request that the Current Termination Date be extended. Each such
Extension Request shall contemplate an extension of the Current Termination Date
to a date that is not later than 364 days after the date of issuance of the
Extension Confirmation Notice.
(b)    The Agent shall promptly advise each Bank, including each Local Currency
Bank and each Japan Local Currency Bank, of its receipt of any Extension
Request. Each Bank may, in its sole discretion, consent to a requested extension
by giving written notice thereof to the Agent by not later than the Business Day
(the “Extension Confirmation Date”) immediately preceding the date that is 31
days after the date of the Extension Request but no more than 45 days prior to
the Current Termination Date. Failure on the part of any Bank to respond to an
Extension Request by the applicable Extension Confirmation Date shall be deemed
to be a denial of such request by such Bank. If Banks having at least 50% of the
Commitments at the time of the issuance of any Extension Request shall consent
in writing to the requested extension, such request shall be granted with
respect to each consenting Bank; provided, however, that no such consent shall
be granted in connection with (i) Local Currency Advances unless Local Currency
Banks having at least 50% of the Local Currency Commitments at the time of
issuance of any Extension Request shall consent in writing to the requested
extension and (ii) Japan Local Currency Advances unless Japan Local Currency
Banks having at least 50% of the Japan Local Currency Commitments at the time of
issuance of any Extension Request shall consent in writing to the requested
extension. Promptly following the opening of business on the first Business Day
following the applicable Extension Confirmation Date, the Agent shall notify the
Borrowers in writing as to whether the requested extension has been granted
(such written notice being an “Extension Confirmation Notice”) and, if granted,
such extension shall become effective upon the issuance of such Extension
Confirmation Notice. The Agent shall promptly thereafter provide a copy of such
Extension Confirmation Notice to each Bank.
(c)    Each Extension Confirmation Notice shall, if applicable, specify therein
the date to which the Current Termination Date is to be extended in respect of
each of the consenting Banks (such date being referred to herein as the
“Extended Termination Date”). The Current Termination Date with respect to (i)
any Banks which shall have denied such requested extension in writing, or which
shall have failed to respond to the applicable Extension Request, and (ii) all
Banks, in the event that fewer than the minimum number of Banks specified above
shall consent in writing to such Extension Request, shall continue to be the
then existing Current Termination Date (the “Earlier Termination Date”). The
Current Termination Date with respect to those Banks which shall have consented
to the applicable Extension Request, in the event that the requisite number of
Banks specified above shall consent in writing to such Extension Request, shall
continue to be the Earlier Termination Date until the end of the day immediately
preceding the Current Termination Date then in effect at which time the Current
Termination Date then in effect shall become the Extended Termination Date
provided for in such Extension Confirmation Notice. In no event shall the term
of this Agreement, after giving effect to any extension of the Current
Termination Date at any time, exceed a period of 364 days.
(d)    If fewer than all of the Banks agree to any extension of the Current
Termination Date that shall have become effective in accordance with this
Section 2.16, (i) no Advance made or to be made prior to the Earlier Termination
Date shall have an Interest Period which ends after the Earlier Termination
Date, (ii) all Advances, Local Currency Advances, if applicable, Japan Local
Currency Advances, if applicable, and all other obligations, of the Borrower to
the Banks hereunder shall be repaid in full on the Earlier Termination Date
(whether from proceeds of Borrowings made on the Earlier Termination Date from
the Banks having agreed to such extension or from other sources) and (iii) the
Commitment, Local Currency Commitment or Japan Local Currency Commitment, as
applicable, of each Bank that shall not have consented to such extension shall
terminate on the Earlier Termination Date, and such Bank shall have no further
obligation hereunder other than in respect of obligations expressly contemplated
herein to survive the termination of this Agreement. Such Bank shall also
receive from the applicable Borrower all other amounts owing to it hereunder or
in connection herewith on the Earlier Termination Date.
SECTION 2.17.     Term Loan Election. Each of Caterpillar and CFSC, at least ten
(10) Business Days prior to the then effective Current Termination Date, may
elect to convert, as of such Current Termination Date, the aggregate principal
amount of the Advances then outstanding to it into one-year term loan Advances
denominated in the same currency or currencies of the Advances being converted
(each such Advance upon such conversion, a “Term Loan Advance”, and such
election, the “Term Loan Election”); provided, however, that such elections
shall not be available to the Borrowers, and such conversions shall not be made,
if (a) an Event of Default or unmatured Event of Default has occurred and is
outstanding on or prior to the date of such election or the date on which such
conversion is to occur, (b) the then effective Current Termination Date has been
extended, or (c) the Revolving Credit Termination Date has occurred as a result
of an event described in clause (ii) of the definition thereof. The conversion
of Advances into Term Loan Advances pursuant to a Term Loan Election shall
become effective on the Current Termination Date (the “Term Loan Effective
Date”) upon the payment by the Borrower(s) making the Term Loan Election of a
fee in an amount equal to 1.00% times the aggregate principal amount of the Term
Loan Advances on such date (the “Term Loan Election Fee”), which Term Loan
Election Fee shall be non-refundable and shall be payable in immediately
available funds to the Agent, for the ratable account of each Bank. Each such
Term Loan Advance shall continue to be part of the Borrowing that it was a part
of at the time of the Term Loan Effective Date. The aggregate principal amount
of the Term Loan Advances, together with all accrued and unpaid interest
thereon, and all outstanding fees, costs and expenses incurred in connection
herewith, shall be due and payable on the Term Loan Repayment Date. No amount
repaid in respect of a Term Loan Advance may be reborrowed.
SECTION 2.18.     Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
(a)    Such Defaulting Bank will not be entitled to any fees accruing during
such period pursuant to Section 2.04 (without prejudice to the rights of the
Banks other than Defaulting Banks in respect of such fees);
(b)    (i) Any amount paid by the Borrowers or otherwise received by the Agent
for the account of a Defaulting Bank under this Agreement other than any amounts
representing principal or interest payable to such Defaulting Bank (whether on
account of fees, indemnity payments or other amounts not constituting principal
or interest) will not be paid or distributed to such Defaulting Bank, but will
instead be retained by the Agent in a segregated non-interest bearing account
until (subject to Section 2.18(d)) the termination of the Commitments and
payment in full of all obligations of the Borrowers hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Bank to the Agent under this
Agreement, second to the payment of post-default interest and then current
interest due and payable to the Non-Defaulting Banks, ratably among them in
accordance with the amounts of such interest then due and payable to them, third
to the payment of fees then due and payable to the Non-Defaulting Banks
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fourth to the ratable payment of other amounts then due
and payable to the Non-Defaulting Banks, and fifth after the termination of the
Commitments and payment in full of all obligations of the Borrowers hereunder,
to pay amounts owing under this Agreement to such Defaulting Bank or as a court
of competent jurisdiction may otherwise direct. (ii) Any amount paid by the
Borrowers for the account of a Defaulting Bank representing principal or
interest payable to such Defaulting Bank shall be paid to such Defaulting Bank
in the same amounts and in the same manner as if such Defaulting Bank were a
Non-Defaulting Bank;
(c)    The Borrowers may terminate the unused amount of the Commitment of a
Defaulting Bank upon not less than three (3) Business Days’ prior notice to the
Agent (which will promptly notify the Banks thereof), and in such event the
provisions of Section 2.18(b) will apply to all amounts thereafter paid by the
Borrowers for the account of such Defaulting Bank under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts), provided
that such termination will not be deemed to be a waiver or release of any claim
any Borrower, the Agent or any Bank may have against such Defaulting Bank; and
(d)    In the event that the Borrowers and the Agent agree in writing in their
discretion that a Bank is no longer a Defaulting Bank, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.18(b)), such Bank will, to the extent applicable, purchase at par such
portion of outstanding Advances of the other Banks and/or make such other
adjustments as the Agent may determine to be necessary to cause the Revolving
Credit Obligations of the Banks to be on a pro rata basis in accordance with
their respective Commitments, whereupon such Bank will cease to be a Defaulting
Bank and will be a Non-Defaulting Bank (and each Bank’s ratable portion of
aggregate outstanding Advances will automatically be adjusted on a prospective
basis to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Non-Defaulting Bank will constitute a
waiver or release of any claim of any party hereunder arising from such Bank’s
having been a Defaulting Bank.
SECTION 2.19.     Funding Vehicle. Each Bank may, at its option, make any
Borrowing available to either CFKK or CIF by causing any foreign or domestic
branch or Affiliate of such Bank to make such Borrowing available; provided that
any exercise of such option shall not affect the obligation of such Borrower to
repay such Borrowing in accordance with the terms of this Agreement, the Local
Currency Addendum and the Japan Local Currency Addendum, as applicable.
ARTICLE III    
CONDITIONS OF LENDING
SECTION 3.01.     Conditions Precedent to Initial Advances. The obligation of
each Bank to make its initial Advance on or after the Closing Date is subject to
the conditions precedent that (i) all principal, accrued interest, fees,
expenses, costs and other amounts outstanding under the terms of the Prior
Agreement, accrued to the Closing Date, shall have been paid, and the
commitments of the lenders thereunder to extend credit shall have terminated,
(ii) the Agent shall have received, for the benefit of the Banks, the one time
upfront fees due and payable on the Closing Date pursuant to the Joint Fee
Letter, and (iii) the Agent shall have received on or before the day of the
initial Borrowing the following, each dated the Closing Date, in form and
substance satisfactory to the Agent and in sufficient copies for each Bank:
(a)    A fully executed copy of this Agreement, of the Local Currency Addendum
and of the Japan Local Currency Addendum.
(b)    Certified copies of the resolutions of the Board of Directors of each
Borrower evidencing corporate authority to execute and deliver this Agreement,
the Local Currency Addendum (if applicable), the Japan Local Currency Addendum
(if applicable), the Notes and the other documents to be delivered hereunder,
and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Local
Currency Addendum (if applicable), the Japan Local Currency Addendum (if
applicable), the Notes and the other documents to be delivered hereunder.
(c)    A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying the names and true signatures of the officers of such Borrower
authorized to sign this Agreement, the Local Currency Addendum (if applicable),
the Japan Local Currency Addendum (if applicable) and the Notes and the other
documents to be delivered hereunder.
(d)    A favorable opinion of counsel for each of Caterpillar and CFSC, given
upon their express instructions, substantially in the form of Exhibit D hereto.
(e)    A favorable opinion of Mayer Brown LLP, counsel for the Borrowers, given
upon their express instructions, in form and substance reasonably acceptable to
the Agent.
(f)    A Beneficial Ownership Certification in relation to each Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, to the extent such documentation is requested at least five (5)
Business Days prior to the Closing Date.
In addition, (i) the obligation of each Bank requesting Notes to make its
initial Advance is subject to the further condition precedent that the Agent
shall have received, on or before the day of the initial Borrowing, the Notes
dated the Closing Date and payable to the order of such Bank, (ii) the
obligation of the Local Currency Banks to make the initial Advances under the
Local Currency Addendum shall be subject to any further conditions set forth in
the Local Currency Addendum and (iii) the obligation of the Japan Local Currency
Banks to make the initial Advances under the Japan Local Currency Addendum shall
be subject to any further conditions set forth in the Japan Local Currency
Addendum.
SECTION 3.02.     Conditions Precedent to Each Borrowing. The obligation of each
Bank to make an Advance on the occasion of each Borrowing to any Borrower
(including the initial Borrowing) shall be subject to the further conditions
precedent that on the date of such Borrowing:
(a)    the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by a Borrower of the proceeds
of such Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Borrowing such statements are true):
(i)    The representations and warranties contained in Section 4.01 (excluding
those contained in the second sentence of subsection (e) and in subsection (f)
thereof), and if such Borrowing is by CFSC, CIF or CFKK, Section 4.02, are
correct on and as of the date of such Borrowing, before and after giving effect
to such Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, and
(ii)    No event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default with respect to any Borrower; and
(b)    the Agent shall have received such other approvals, opinions or documents
as any Bank through the Agent may reasonably request.
SECTION 3.03.     Conditions Precedent to Certain Borrowings. The obligation of
each Bank to make an Advance on the occasion of any Borrowing to any Borrower
which would increase the aggregate outstanding amount of Advances owing to such
Bank over the aggregate amount of such Advances outstanding immediately prior to
the making of such Advance shall be subject to the further conditions precedent
that on the date of such Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing and the acceptance by a
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by such Borrower that on the date of such Borrowing such statements are
true): (i) the representations and warranties contained in subsection (f) of
Section 4.01 are correct on and as of the date of such Borrowing, before and
after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and (ii) no event has occurred
and is continuing, or would result from such Borrowing or from the application
of the proceeds therefrom, which would constitute an Event of Default with
respect to any Borrower but for the requirement that notice be given or time
elapse or both.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.     Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as of the Closing Date and on each date specified in
Article III, as follows:
(a)    Organization; Qualification. Such Borrower is a corporation duly
organized, validly existing and in good standing (1) under the laws of the State
of Delaware, in the case of Caterpillar and CFSC, (2) under the laws of Ireland,
in the case of CIF and (3) under the laws of Japan, in the case of CFKK, and is
duly qualified to transact business and is in good standing as a foreign
corporation in every jurisdiction in which failure to qualify would reasonably
be expected to materially adversely affect (i) the financial condition or
operations of such Borrower and its consolidated Subsidiaries taken as a whole
or (ii) the ability of such Borrower to perform its obligations under this
Agreement and its Notes, under the Local Currency Addendum, in the case of CIF
and CFSC, and under the Japan Local Currency Addendum, in the case of CFKK and
CFSC.
(b)    Authority; No Conflict. The execution, delivery and performance by such
Borrower of this Agreement and its Notes, the Local Currency Addendum, in the
case of CIF and CFSC, and the Japan Local Currency Addendum, in the case of CFKK
and CFSC, are within such Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) such Borrower’s
charter or by-laws or (ii) any law or any contractual restriction binding on or
affecting such Borrower.
(c)    Governmental Consents. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for the due execution, delivery and performance by such Borrower of
this Agreement or its Notes, or of the Local Currency Addendum, in the case of
CIF and CFSC, or of the Japan Local Currency Addendum in the case of CFKK and
CFSC.
(d)    Execution; Enforceability.
(i)    This Agreement has been duly executed and delivered by a duly authorized
officer of such Borrower. Upon execution of this Agreement by the Agent and when
the Agent shall have been notified by each Bank that such Bank has executed this
Agreement, this Agreement will be, and such Borrower’s Notes when executed and
delivered hereunder will be, legal, valid and binding obligations of such
Borrower enforceable against such Borrower in accordance with their respective
terms, except as enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally and by the effect of general principles of equity.
(ii)    The Local Currency Addendum has been duly executed and delivered by a
duly authorized officer of each of CFSC and CIF. Upon execution of the Local
Currency Addendum by the Agent and the Local Currency Agent and when the Local
Currency Agent or the Agent shall have been notified by each Local Currency Bank
that such Local Currency Bank has executed the Local Currency Addendum, the
Local Currency Addendum will be the legal, valid and binding obligation of each
of CFSC and CIF enforceable against each of CFSC and CIF in accordance with its
terms, except as enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally and by the effect of general principles of equity.
(iii)    The Japan Local Currency Addendum has been duly executed and delivered
by a duly authorized officer of each of CFSC and CFKK. Upon execution of the
Japan Local Currency Addendum by the Agent and the Japan Local Currency Agent
and when the Japan Local Currency Agent or the Agent shall have been notified by
each Japan Local Currency Bank that such Japan Local Currency Bank has executed
the Japan Local Currency Addendum, the Japan Local Currency Addendum will be the
legal, valid and binding obligation of each of CFSC and CFKK enforceable against
each of CFSC and CFKK in accordance with its terms, except as enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditors’ rights generally
and by the effect of general principles of equity.
(e)    Accuracy of Information; Material Adverse Change. The consolidated
balance sheets of Caterpillar and CFSC as at December 31, 2018 and as at June
30, 2019, and the related consolidated statements of income and changes in
stockholders’ equity of Caterpillar and CFSC for the fiscal year and six‑month
period, respectively, then ended, copies of which have been furnished to each
Bank, fairly present the financial condition of Caterpillar and CFSC as at such
dates and the results of the operations of Caterpillar and CFSC for such
periods, all in accordance with generally accepted accounting principles
consistently applied. Since December 31, 2018, there has been no material
adverse change in such condition or operations. As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.
(f)    Litigation. There is no pending or threatened action or proceeding
affecting such Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator which is reasonably likely to materially
adversely affect the financial condition or operations of such Borrower and its
consolidated Subsidiaries taken as a whole or which purports to affect the
legality, validity or enforceability of this Agreement, the Local Currency
Addendum, the Japan Local Currency Addendum or any Note or which is reasonably
likely to materially adversely affect the ability of such Borrower to perform
its obligations under this Agreement and its Notes or under the Local Currency
Addendum, in the case of CIF and CFSC, or under the Japan Local Currency
Addendum, in the case of CFKK and CFSC.
(g)    Margin Stock. Such Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock. Following the application of the proceeds of each
Advance, no more than 25% of the value of the assets of such Borrower will
consist of, or be represented by, Margin Stock.
(h)    ERISA. Each Plan of such Borrower or a Subsidiary of such Borrower or an
ERISA Affiliate complies in all material respects with ERISA, the Code and
regulations thereunder and the terms of such Plan, except for such noncompliance
as would not reasonably be expected to have a materially adverse effect on the
ability of such Borrower to perform its obligations under this Agreement and its
Notes. Each Plan has satisfied the minimum funding standard under Section 412(a)
of the Code without the need of any funding waiver under Section 412(c) of the
Code. Neither such Borrower nor any ERISA Affiliate nor any fiduciary of any
Plan which is not a multiemployer plan (as defined in Section 4001(a)(3) of
ERISA) (i) has engaged in a nonexempt prohibited transaction described in
Sections 406 of ERISA or 4975 of the Code whereby such prohibited transaction
has materially adversely affected the business, financial condition or results
of operations of such Borrower and any of its Subsidiaries, taken as a whole, or
(ii) has taken or failed to take any action which would constitute or result in
an ERISA Termination Event. During the six year period prior to the date on
which this representation is made or deemed made, neither such Borrower nor any
ERISA Affiliate has (i) failed to make a required contribution or payment to a
multiemployer plan or (ii) made a complete or partial withdrawal under Sections
4203 or 4205 of ERISA from a multiemployer plan. During the six year period
prior to the date on which this representation is made or deemed made, neither
such Borrower nor any ERISA Affiliate has failed to make a required installment
or any other required payment under Section 412 of the Code or Section 430 of
the Code on or before the due date for such installment or other payment.
Neither such Borrower nor any ERISA Affiliate has incurred any liability to the
PBGC which remains outstanding other than the payment of premiums, and there are
no premium payments which have become due which are unpaid. None of the
Borrowers nor any of their respective Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and neither
the execution, delivery or performance of the transactions contemplated under
this Agreement, including the making of any Advance hereunder, will give rise to
a non-exempt prohibited transaction under Section 406 of ERISA or Section 4975
of the Code.
(i)    Taxes; Assessments. Such Borrower has paid or discharged, or caused to be
paid or discharged, before the same shall have become delinquent, all taxes,
assessments and governmental charges levied or imposed upon such Borrower or any
Subsidiary of such Borrower or upon the income, profits or property of such
Borrower or any Subsidiary of such Borrower, other than (i) such taxes,
assessments and governmental charges the amount, applicability or validity of
which is being contested in good faith by appropriate proceedings and for which
adequate reserves have been established, or (ii) up to $10,000,000 at any time
in aggregate taxes, assessments, and governmental charges so long as no material
adverse effect upon the business, financial condition or results of operations
of the Borrowers and their Subsidiaries, taken as a whole, would reasonably be
expected to result therefrom, and so long as, upon knowledge thereof, the
applicable Borrower or Subsidiary either promptly pays the applicable delinquent
amount or contests such amount as contemplated above.
(j)    Sanctions Laws and Regulations. Neither any Borrower nor any of its
Subsidiaries, nor, to the best of such Borrower’s knowledge, any of its or any
of its Subsidiaries’ respective directors or officers is a Designated Person.
Each of the Borrowers has a “Worldwide Code of Conduct” in full force and effect
on the date hereof which, by its terms, applies to all activities undertaken by
all Borrowers’ and Subsidiaries’ employees around the world. Among the
commitments in the Worldwide Code of Conduct is the commitment that each of the
Borrowers and Subsidiaries, and their respective employees, follow applicable
import and export control laws when conducting business around the world,
including any Anti-Corruption Laws and Sanctions Laws and Regulations, and such
commitment currently applies, and will apply, to all activities undertaken by
each Borrower and each Subsidiary, including but not limited to, any use of the
proceeds of this Agreement, the Local Currency Addendum, the Japan Local
Currency Addendum or any Advance, as well as the payment of any amount due
pursuant to this Agreement, the Local Currency Addendum or the Japan Local
Currency Addendum.
SECTION 4.02.     Additional Representations and Warranties of CFSC, CIF and
CFKK.
Each of CFSC, CIF and CFKK represents and warrants that neither it nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
ARTICLE V    
COVENANTS OF THE BORROWERS
SECTION 5.01.     Affirmative Covenants. So long as any Advance shall remain
unpaid or any Bank shall have any Commitment hereunder, each Borrower (provided,
that for purposes of Sections 5.01(f)(i), (ii), (iii), (v), (vi), (viii), (ix)
and (x), the term Borrower refers to each of Caterpillar and CFSC, but not to
CFKK or CIF) will, unless the Majority Banks shall otherwise consent in writing:
(a)    Corporate Existence, Etc. Subject to Section 5.02(b), do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that such Borrower shall not be required to preserve any such right or
franchise if its board of directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Borrower
and that the loss thereof would not reasonably be expected to have a material
adverse effect on its ability to perform its obligations under this Agreement
and its Notes.
(b)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders, noncompliance with which would reasonably be expected to materially
adversely affect (i) the financial condition or operations of such Borrower and
its consolidated Subsidiaries taken as a whole or (ii) the ability of such
Borrower to perform its obligations under this Agreement, its Notes, and, if
applicable, the Local Currency Addendum or the Japan Local Currency Addendum.
Each Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by such Borrower, each of its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions Laws and Regulations.
(c)    Maintenance of Properties. Cause all properties used or useful in the
conduct of its business or the business of any of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of such Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section shall prevent such Borrower from
discontinuing the operation or maintenance of any of such properties if such
discontinuance is, in the reasonable judgment of such Borrower, desirable in the
conduct of its business or the business of any Subsidiary of such Borrower and
would not reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Agreement and its Notes.
(d)    Payment of Taxes and Other Claims. Pay or discharge or cause to be paid
or discharged, before the same shall become delinquent, (1) all taxes,
assessments and governmental charges levied or imposed upon such Borrower or any
of its Subsidiaries or upon the income, profits or property of such Borrower or
any of its Subsidiaries, and (2) all lawful claims for labor, materials and
supplies which, if unpaid, might by law become a lien upon the property of such
Borrower or any of its Subsidiaries; provided, however, that such Borrower shall
not be required to pay or discharge or cause to be paid or discharged any such
tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith by appropriate proceedings; provided, further,
that up to $10,000,000 in aggregate taxes, assessments, governmental charges,
and lawful claims as described above may be delinquent at any time so long as no
material adverse effect upon the business, financial condition or results of
operations of the Borrowers and their Subsidiaries, taken as a whole, could
reasonably be expected to result therefrom, and so long as, upon knowledge
thereof, the applicable Borrower or Subsidiary either promptly pays the
applicable delinquent amount or contests such amount as contemplated above.
(e)    Use of Proceeds. Use all proceeds of Advances solely for general
corporate purposes, including, but not limited to, repaying or prepaying
Advances in accordance with the terms of this Agreement. No Borrower will
request any Borrowing, and no Borrower shall knowingly use, and shall ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not knowingly use, the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transactions would be prohibited by Sanctions Laws and Regulations
if conducted by a corporation incorporated in the United States or in a European
Union member state or (iii) in any manner that would result in the violation of
any Sanctions Laws and Regulations applicable to any party hereto.
(f)    Reporting Requirements. Furnish to the Banks:
(i)    as soon as available and in any event within forty‑five (45) days after
the end of each of the first three quarters of each fiscal year of Caterpillar
and CFSC, a consolidated balance sheet of Caterpillar and CFSC as of the end of
such quarter, and a consolidated statement of income and changes in
stockholders’ equity of Caterpillar and CFSC for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter;
(ii)    as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Caterpillar and CFSC, a copy of the annual report for
such year for such Borrower, containing consolidated financial statements of
Caterpillar and CFSC for such year, certified (A) in a manner acceptable to the
Majority Banks by PricewaterhouseCoopers L.L.P. or other independent public
accountants acceptable to the Majority Banks and (B) as may be required under
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and all rules and regulations enacted under or in connection therewith;
(iii)    together with each delivery of any financial statements pursuant to
clauses (i) and (ii) above, a Compliance Certificate in substantially the form
of Exhibit F-1 or F-2 hereto, as applicable, demonstrating in reasonable detail
compliance as at the end of the applicable accounting periods with the covenants
contained in Section 5.03 (in the case of Caterpillar) and Sections 5.04(a) and
(b) (in the case of CFSC);
(iv)    as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default with respect to such Borrower and each event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default with respect to such Borrower, continuing on the date of such
statement, a statement of the chief financial officer of such Borrower setting
forth details of such Event of Default or event and the action which such
Borrower has taken and proposes to take with respect thereto;
(v)    promptly after the sending or filing thereof, copies of all reports which
such Borrower sends to any of its security holders, and copies of all reports
and registration statements (without exhibits) which such Borrower or any of its
Subsidiaries (without duplication) files with the Securities and Exchange
Commission or any national securities exchange, in each case without duplication
of materials furnished to the Banks pursuant to clauses (i) or (ii) of this
subsection (f);
(vi)    promptly after the written request of the Agent or any Bank, copies of
all reports and notices which such Borrower or any ERISA Affiliate or Subsidiary
of such Borrower files under ERISA with the Internal Revenue Service or the PBGC
or the U.S. Department of Labor or which such Borrower or any ERISA Affiliate or
Subsidiary of such Borrower receives from any such Person;
(vii)    promptly after (A) the occurrence thereof, notice of the institution of
or any material adverse development in any action, suit or proceeding or any
governmental investigation or any arbitration, before any court or arbitrator or
any governmental or administrative body, agency or official, against such
Borrower or any of its material property, or (B) actual knowledge thereof,
notice of the threat of any such action, suit, proceeding, investigation or
arbitration, and in the case of either (A) or (B), which such Borrower
reasonably believes is likely to be resolved against such Borrower and, if so
resolved against such Borrower, is reasonably anticipated by such Borrower to
materially adversely affect (x) the financial condition of such Borrower and its
consolidated Subsidiaries taken as a whole or (y) the ability of such Borrower
to perform its obligations under this Agreement and its Notes, and, if
applicable, the Local Currency Addendum or the Japan Local Currency Addendum
(without duplication of notices furnished to the Banks pursuant to clause (v) of
this subsection (f));
(viii)    promptly after (A) the occurrence thereof, notice that (1) an ERISA
Termination Event or a prohibited transaction, as such term is defined in
Section 4975 of the Code or Section 406 of ERISA, with respect to any Plan of
such Borrower has occurred and there shall result therefrom a liability or
material risk of incurring a liability to the PBGC or a Plan that will have a
material adverse affect upon the business or financial condition or results of
such Borrower and its Subsidiaries, taken as a whole, which notice shall specify
the nature thereof and such Borrower’s proposed response thereto, (2) such
Borrower or an ERISA Affiliate has failed to make a required installment or any
other required payment under Section 412 or Section 430 of the Code and (3) the
plan administrator of any Plan has applied under Section 412(c) of the Code for
a waiver of the minimum funding standards of Section 412(a) of the Code,
together with copies of such waiver application, and (B) actual knowledge
thereof, copies of any notice of the PBGC’s intention to terminate or to have a
trustee appointed to administer any Plan;
(ix)    (A) on the Closing Date, the then Credit Ratings for such Borrower from
S&P and Moody’s and (B) within two (2) Business Days after such Borrower
receives notice from S&P or Moody’s of a change in any of such Borrower’s Credit
Ratings, such Borrower’s revised Credit Ratings (or, if applicable, notice that
a Credit Rating will no longer be received from such rating service);
(x)    such other information respecting the condition or operations, financial
or otherwise, of such Borrower or any of its Subsidiaries as any Bank through
the Agent may from time to time reasonably request in writing with an indication
of the reason for such request; and
(xi)    together with each delivery of any financial statements pursuant to
clause (ii) above, any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification.
Financial statements and other documents required to be furnished pursuant to
Section 5.01(f)(i) or (ii) (to the extent any such financial statements or other
documents are included in reports or other materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been furnished on the date on which (i) the
applicable Borrower posts such financial statements or other documents, or
provides a link thereto, on such Borrower’s website on the Internet, or (ii)
such financial statements or other documents are posted on behalf of the
applicable Borrower on the Approved Electronic Platform or an Internet or
intranet website, if any, to which each Bank and the Agent have access (whether
a commercial, third-party website or whether sponsored by the Agent or the
Securities and Exchange Commission’s website located at
http://www.sec.gov/edgar/searchedgar/webusers.htm).
SECTION 5.02.     Negative Covenants. So long as any Advance shall remain unpaid
or any Bank shall have any Commitment hereunder, no Borrower will, without the
written consent of the Majority Banks:
(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any lien, security interest or other charge or
encumbrance of any kind, (excluding Caterpillar Purchase Claims and CFSC
Purchase Claims, to the extent that such Purchase Claims could be deemed to
constitute liens or security interests), upon or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income (excluding any
assignment of accounts receivable arising out of or in connection with the sale
or securitization by Caterpillar, CFSC or any Subsidiary of either of its
accounts receivable giving rise to Caterpillar Purchase Claims or CFSC Purchase
Claims), in each case to secure or provide for the payment of any Debt of any
Person, if the aggregate amount of the Debt so secured (or for which payment has
been provided) would at any time exceed an amount equal to 10% of Consolidated
Net Tangible Assets of such Borrower.
(b)    Mergers, Etc. (i) Merge or consolidate with or into any Person, or permit
any of its Subsidiaries to do so, or (ii) convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to any
Person, or (iii) together with one or more of its consolidated Subsidiaries,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets of such
Borrower and its consolidated Subsidiaries (whether now owned or hereafter
acquired) to any Person; except that any Subsidiary of such Borrower may merge
or consolidate with or into, or transfer assets to, or acquire assets of, such
Borrower or any other Subsidiary of such Borrower and except that any Subsidiary
of such Borrower may merge into or transfer assets to such Borrower and such
Borrower may merge with, and any Subsidiary of such Borrower may merge or
consolidate with or into, any other Person, provided in each case that,
immediately after giving effect to such proposed transaction, no Event of
Default with respect to such Borrower or event which, with the giving of notice
or lapse of time, or both, would constitute an Event of Default with respect to
such Borrower, would exist and in the case of any such merger to which any
Borrower is a party, such Borrower is the surviving corporation.
SECTION 5.03.     Financial Covenant of Caterpillar. So long as any Advance
shall remain unpaid or any Bank shall have any Commitment hereunder, Caterpillar
will, unless the Majority Banks shall otherwise consent in writing, maintain at
all times during each fiscal year of Caterpillar, Consolidated Net Worth of not
less than $9,000,000,000.
SECTION 5.04.     Financial and Other Covenants of CFSC. So long as any Advance
shall remain unpaid or any Bank shall have any Commitment hereunder, CFSC will,
unless the Majority Banks shall otherwise consent in writing:
(a)    Ratio of CFSC Consolidated Debt to Consolidated Net Worth.
(i)    Maintain at all times a ratio (the “Leverage Ratio”) of (x) CFSC
Consolidated Debt to (y) CFSC’s Consolidated Net Worth of not greater than 10.0
to 1. For purposes of this subsection (i), the Leverage Ratio at any time shall
be equal to the average of the Leverage Ratios as determined on the last day of
each of the six preceding calendar months.
(ii)    Maintain a Leverage Ratio of not greater than 10.0 to 1 on each December
31, commencing December 31, 2019. For purposes of this subsection (ii), the
Leverage Ratio shall be the ratio of (x) CFSC Consolidated Debt to (y) CFSC’s
Consolidated Net Worth on the date for which computed.
(b)    Interest Coverage Ratio. Maintain a ratio of (i) profit excluding income
taxes, Interest Expense and Net Gain/(Loss) From Interest Rate Derivatives to
(ii) Interest Expense of not less than 1.15 to 1, in each case, calculated at
the end of each calendar quarter for the rolling four-quarter period then most
recently ended for CFSC and its Subsidiaries on a consolidated basis in
accordance with generally accepted accounting principles.
(c)    Support Agreement. CFSC will not terminate, or make any amendment or
modification to, the Support Agreement which, in the determination of the Agent,
adversely affects the Banks’ interests pursuant to this Agreement, without
giving the Agent and the Banks at least thirty (30) days prior written notice
and obtaining the written consent of the Majority Banks.
ARTICLE VI    
EVENTS OF DEFAULT
SECTION 6.01.     Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing with respect to any Borrower:
(a)    Such Borrower shall fail to pay (i) any principal of any of the Advances
when the same becomes due and payable, or (ii) any interest on any of the
Advances, or any Commitment Fee, Term Loan Election Fee, other fee or other
amount payable by it hereunder (including, in the case of CFSC, any amount
payable under the CFSC Guaranty) by the later of (A) five (5) Business Days
after such item has become due and (B) two (2) Business Days after receipt of
written notice from the Agent that such item has become due; or
(b)    Any representation or warranty made by such Borrower herein, in the Local
Currency Addendum or in the Japan Local Currency Addendum, or by such Borrower
(or any of its officers) in connection with this Agreement, the Local Currency
Addendum or the Japan Local Currency Addendum, shall prove to have been
incorrect in any material respect when made or deemed made; or
(c)    Such Borrower shall fail to perform or observe (i) any covenant or
agreement made by it contained in subsection (a) or (f)(iv) of Section 5.01 or
in Section 5.02 or (ii) any other term, covenant or agreement contained in this
Agreement, the Japan Local Currency Addendum or the Local Currency Addendum on
its part to be performed or observed if the failure to perform or observe such
other term, covenant or agreement shall remain unremedied for 30 days after
written notice thereof shall have been received by such Borrower; provided, that
should CFSC or any of its Subsidiaries fail to observe any such term, covenant
or agreement referred to in subsections (i) or (ii) above, such failure shall
not be attributable, except as otherwise expressly provided for in this
Agreement, to Caterpillar; or
(d)    Any of the following shall occur:
(i)    such Borrower or any Subsidiary of such Borrower (other than CFSC and its
Subsidiaries in the case of Caterpillar) shall fail to pay any principal of,
premium or interest on, or other amount owing in respect of any of its Debt
which is outstanding in a principal amount of at least $100,000,000 in the
aggregate, in the case of Caterpillar, or $50,000,000 in the aggregate, in the
case of each of CFSC, CIF and CFKK (but excluding, in each case, Debt consisting
of such Borrower’s obligations hereunder (including the Local Currency Addendum
or the Japan Local Currency Addendum, if applicable) or under the Other Credit
Agreements) when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt, or
(ii)    such Borrower or any Subsidiary of such Borrower (other than CFSC and
its Subsidiaries in the case of Caterpillar) shall fail to observe or perform
any term, covenant or condition on its part to be observed or performed under
any agreement or instrument relating to any such Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate, in the case of
Caterpillar, or $50,000,000 in the aggregate, in the case of each of CFSC, CIF
and CFKK (but excluding, in each case, Debt consisting of such Borrower’s
obligations hereunder (including the Local Currency Addendum or the Japan Local
Currency Addendum, if applicable) or under the Other Credit Agreements), when
required to be observed or performed, and such failure shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure is to accelerate, or permit the acceleration of, the
maturity of such Debt or such Debt has been accelerated and such acceleration
has not been rescinded, or
(iii)    any amount of Debt in excess of $100,000,000 in the aggregate, in the
case of Caterpillar, or $50,000,000 in the aggregate, in the case of each of
CFSC, CIF and CFKK, shall be required to be prepaid, defeased, purchased or
otherwise acquired by such Borrower or any Subsidiary of such Borrower (other
than CFSC and its Subsidiaries in the case of Caterpillar), other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
or
(iv)    any “Event of Default” shall occur with respect to such Borrower under
either of the Other Credit Agreements, or
(v)    in the case of CIF or CFKK, any CFSC Event of Default shall occur, or the
CFSC Guaranty shall be terminated, revoked, or declared void, voidable, invalid
or unenforceable; or
(e)    Such Borrower or any of its Subsidiaries (other than CFSC and its
Subsidiaries in the case of Caterpillar) shall generally not pay its debts as
such debts become due, or an officer or other authorized representative of such
Borrower or Subsidiary shall admit in writing such Borrower’s or Subsidiary’s
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by such Borrower or
any of its Subsidiaries (other than CFSC and its Subsidiaries in the case of
Caterpillar) seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property; or any such
proceeding shall be instituted against such Borrower or any of its Subsidiaries
(other than CFSC and its Subsidiaries in the case of Caterpillar) and either an
order for relief against such Borrower or Subsidiary is entered in such
proceeding or such proceeding is not dismissed within forty-five (45) days; or
such Borrower or any of its Subsidiaries (other than CFSC and its Subsidiaries
in the case of Caterpillar) shall take any corporate action to authorize any of
the actions set forth above in this subsection (e);
provided, however, that the filing of one or more of the proceedings and/or the
occurrence of one or more of the other events described in this Section 6.01(e)
with respect to any Insignificant Subsidiary shall not constitute an Event of
Default hereunder until such time as the aggregate of the asset values, as
reasonably determined by Caterpillar in accordance with generally accepted
accounting principles, of all Insignificant Subsidiaries subject to the
proceedings and/or other events described in this Section 6.01(e) equals or
exceeds $250,000,000 (with each Insignificant Subsidiary’s asset value being
determined, for purposes of this clause (e), on the date on which such filing or
other event commences or otherwise initially occurs with respect to such
Insignificant Subsidiary and with such value remaining in effect for such
Insignificant Subsidiary once determined); or
(f)    Any judgment or order for the payment of money in excess of (i)
$100,000,000 in the case of Caterpillar, or (ii) $50,000,000 in the case of each
of CFSC, CIF and CFKK, shall be rendered against such Borrower or any of its
Subsidiaries (other than CFSC and its Subsidiaries in the case of Caterpillar)
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
(g)    (i) A Plan of such Borrower shall fail to satisfy the minimum funding
standard required by Section 412 of the Code for any plan year or a waiver of
such standard is sought or granted under Section 412(c), or (ii) an ERISA
Termination Event shall have occurred with respect to such Borrower or an ERISA
Affiliate or such Borrower or an ERISA Affiliate has incurred or is likely to
incur a liability to or on account of a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA, or (iii) such Borrower or an ERISA Affiliate shall engage
in any prohibited transaction described in Sections 406 of ERISA or 4975 of the
Code for which a statutory or class exemption is not available or a private
exemption has not been previously obtained from the Department of Labor, or (iv)
such Borrower or an ERISA Affiliate shall fail to pay any required installment
or any other payment required under Section 412 or Section 430 of the Code on or
before the due date for such installment or other payment, or (v) such Borrower
or an ERISA Affiliate shall fail to make any contribution or payment to any
multiemployer plan (as defined in Section 4001(a)(3) of ERISA) which such
Borrower or any ERISA Affiliate may be required to make under any agreement
relating to such multiemployer plan or any law pertaining thereto, and there
shall result from any such event or events either a liability or a material risk
of incurring a liability to the PBGC or a Plan, which will have a material
adverse effect upon the business, financial condition or results of operations
of such Borrower and its Subsidiaries, taken as a whole; or
(h)    With respect to CFSC, CIF or CFKK, a Change of Control shall occur; or
(i)    With respect to CFSC, CIF or CFKK, the Support Agreement shall for any
reason fail to be in full force and effect, or any action shall be taken by any
Borrower to discontinue or to assert the invalidity or unenforceability of the
Support Agreement, or CFSC or Caterpillar shall fail to comply with any of the
terms or provisions of the Support Agreement;
then, and in any such event, (i) the Agent (x) shall at the request, or may with
the consent, of the Majority Banks, by notice to the Borrowers, declare the
obligation of each Bank to make Advances to such Borrower to be terminated,
whereupon the same shall forthwith terminate, and (y) shall at the request, or
may with the consent, of the Majority Banks, by notice to such Borrower, declare
the Advances to such Borrower, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon such
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by such Borrower; (ii) in the
case of a CFSC Event of Default or a CIF Event of Default, the Local Currency
Agent, (x) shall at the request, or may with the consent, of the Majority Local
Currency Banks, by notice to the Borrowers, declare the obligation of each Local
Currency Bank to make Local Currency Advances to CIF to be terminated, whereupon
the same shall forthwith terminate, and (y) shall at the request, or may with
the consent, of the Majority Local Currency Banks, by notice to CIF, declare the
Local Currency Advances to CIF, all interest thereon and all other amounts
payable under this Agreement and the Local Currency Addendum to be forthwith due
and payable, whereupon such Local Currency Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by CIF and (iii) in the case of a CFSC Event of Default or a CFKK Event
of Default, the Japan Local Currency Agent, (x) shall at the request, or may
with the consent, of the Majority Japan Local Currency Banks, by notice to the
Borrowers, declare the obligation of each Japan Local Currency Bank to make
Japan Local Currency Advances to CFKK to be terminated, whereupon the same shall
forthwith terminate, and (y) shall at the request, or may with the consent, of
the Majority Japan Local Currency Banks, by notice to CFKK, declare the Japan
Local Currency Advances to CFKK, all interest thereon and all other amounts
payable under this Agreement and the Japan Local Currency Addendum to be
forthwith due and payable, whereupon such Japan Local Currency Advances, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by CFKK; provided, however, upon the
occurrence of any Event of Default with respect to any Borrower described in
Section 6.01(e), (A) the obligation of each Bank to make Advances to any
Borrower shall automatically be terminated and (B) the Advances to the
Borrowers, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrowers. Notwithstanding
anything in the foregoing to the contrary, the fact that an Event of Default
exists with respect to one of the Borrowers hereunder shall not of itself
constitute an Event of Default with respect to any of the other Borrowers,
provided, however, that in the case of CIF and CFKK, any CFSC Event of Default
shall be a CIF Event of Default and a CFKK Event of Default.
ARTICLE VII    
AGENCY
SECTION 7.01.     Appointment and Authority. Each Bank hereby appoints Citibank
to act on its behalf as the Agent hereunder and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article VII are solely for
the benefit of the Agent and the Banks, and no Borrower shall have any rights as
a third party beneficiary of any of such provisions.
SECTION 7.02.     Agent Individually. (a) The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Agent; and the
term “Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Banks.
(b)    Each Bank understands that the Person serving as Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 7.02 as “Activities”) and may engage in the Activities with or
on behalf of one or more of the Borrowers or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Borrowers and their Affiliates
and including holding, for its own account or on behalf of others, equity, debt
and similar positions in the Borrowers or their respective Affiliates),
including trading in or holding long, short or derivative positions in
securities, loans or other financial products of one or more of the Borrowers or
their Affiliates. Each Bank understands and agrees that in engaging in the
Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Borrowers or their Affiliates (including information concerning
the ability of the Borrowers to perform their respective obligations hereunder,
under the Local Currency Addendum, if applicable, and under the Japan Local
Currency Addendum, if applicable) which information may not be available to any
of the Banks that are not members of the Agent’s Group. None of the Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Bank or
use on behalf of the Banks, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any Affiliate of any Borrower) or to account for any revenue or
profits obtained in connection with the Activities, except that the Agent shall
deliver or otherwise make available to each Bank such documents as are expressly
required by this Agreement, the Local Currency Addendum or the Japan Local
Currency Addendum to be transmitted by the Agent to the Banks.
(c)     Each Bank further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Borrowers and
their Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Banks
(including the interests of the Banks hereunder, under the Local Currency
Addendum and under the Japan Local Currency Addendum). Each Bank agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Bank. None of (i) this
Agreement, the Notes, the Local Currency Addendum or the Japan Local Currency
Addendum, (ii) the receipt by the Agent’s Group of information (including the
Information Memorandum) concerning the Borrowers or their Affiliates (including
information concerning the ability of the Borrowers to perform their respective
obligations hereunder, under the Local Currency Addendum, if applicable, and
under the Japan Local Currency Addendum, if applicable) nor (iii) any other
matter shall give rise to any fiduciary, equitable or contractual duties
(including without limitation any duty of trust or confidence) owing by the
Agent or any member of the Agent’s Group to any Bank including any such duty
that would prevent or restrict the Agent’s Group from acting on behalf of
customers (including the Borrowers or their Affiliates) or for its own account.
SECTION 7.03.     Duties of Agent; Exculpatory Provisions. (a) The Agent’s
duties hereunder, the Local Currency Agent’s duties under the Local Currency
Addendum and the Japan Local Currency Agent’s duties under the Japan Local
Currency Addendum are solely ministerial and administrative in nature and none
of the Agent, the Local Currency Agent or the Japan Local Currency Agent shall
have any duties or obligations except those expressly set forth herein, in the
Local Currency Addendum or in the Japan Local Currency Addendum. Without
limiting the generality of the foregoing, none of the Agent, the Local Currency
Agent or the Japan Local Currency Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Majority Banks, the
Majority Local Currency Banks or the Majority Japan Local Currency Banks, as
applicable (or such other number or percentage of the Banks as shall be
expressly provided for herein, in the Local Currency Addendum or in the Japan
Local Currency Addendum, as applicable), provided that none of the Agent, the
Local Currency Agent or the Japan Local Currency Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent, the Local Currency Agent, the Japan Local Currency Agent or any of their
respective Affiliates to liability or that is contrary to this Agreement, the
Local Currency Addendum, the Japan Local Currency Addendum or applicable law
(including for the avoidance of doubt, any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Bank in violation of any
Debtor Relief Law).
(b)    None of the Agent, the Local Currency Agent or the Japan Local Currency
Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Banks, the Majority Local Currency
Banks or the Majority Japan Local Currency Banks, as applicable (or as the Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 8.01 and 6.01) or (ii) in the absence of its own gross
negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Event of Default or the event or events that give or may give
rise to any Event of Default unless and until the Borrowers or any Bank shall
have given notice to the Agent describing such Event of Default and such event
or events.
(c)    None of the Agent, any member of the Agent’s Group, the Local Currency
Agent or the Japan Local Currency Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty, representation or
other information made or supplied in or in connection with this Agreement, the
Information Memorandum, the Local Currency Addendum or the Japan Local Currency
Addendum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Event
of Default or unmatured Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, the Notes, the Local Currency
Addendum, the Japan Local Currency Addendum or any other agreement, instrument
or document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.
(d)    Nothing in this Agreement, the Local Currency Addendum or the Japan Local
Currency Addendum shall require the Agent or any of its Related Parties to carry
out any “know your customer” or other checks in relation to any person on behalf
of any Bank and each Bank confirms to the Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Agent or any of its Related
Parties.
SECTION 7.04.     Reliance by Agent. Each of the Agent, the Local Currency Agent
and the Japan Local Currency Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each of the Agent, the Local Currency Agent and the Japan Local
Currency Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of an Advance that by its terms must be
fulfilled to the satisfaction of a Bank, a Local Currency Bank or the Japan
Local Currency Bank, the Agent, the Local Currency Agent and the Japan Local
Currency Agent may presume that such condition is satisfactory to such Bank,
Local Currency Bank or the Japan Local Currency Bank, as applicable unless an
officer of the Agent, the Local Currency Agent or the Japan Local Currency
Agent, as applicable, responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Bank, Local Currency Bank or
Japan Local Currency Bank, as applicable, prior to the making of such Advance,
and in the case of a Borrowing, such Bank, Local Currency Bank or such Japan
Local Currency Bank, as applicable, shall not have made available to the Agent,
the Local Currency Agent or the Japan Local Currency Agent, as applicable, such
Bank’s, Local Currency Bank’s or Japan Local Currency Bank’s, as applicable,
ratable portion of such Borrowing. The Agent, the Local Currency Agent and the
Japan Local Currency Agent may consult with legal counsel (who may be counsel
for the Borrowers), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.
SECTION 7.05.     Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder, under the Local Currency
Addendum or under the Japan Local Currency Addendum by or through any one or
more sub‑agents appointed by the Agent. The Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub‑agent and the Related
Parties of the Agent and each such sub‑agent shall be entitled to the benefits
of all provisions of this Article VII and Section 8.04 (as though such
sub-agents were the “Agent” hereunder or under the Japan Local Currency
Addendum) as if set forth in full herein with respect thereto.
SECTION 7.06.     Resignation or Removal of Agent. (a) The Agent may at any time
give notice of its resignation to the Banks and the Borrowers. Upon receipt of
any such notice of resignation, the Majority Banks shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Majority Banks and shall have accepted such appointment within 60 days
after the retiring Agent gives notice of its resignation (such 60-day period,
the “Bank Appointment Period”), then the retiring Agent may on behalf of the
Banks, appoint a successor Agent meeting the qualifications set forth above. In
addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Banks, a successor Agent, the retiring Agent may at
any time upon or after the end of the Bank Appointment Period notify the
Borrowers and the Banks that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation
which effective date shall be no earlier than three business days after the date
of such notice. Upon the resignation effective date established in such notice
and regardless of whether a successor Agent has been appointed and accepted such
appointment, the retiring Agent’s resignation shall nonetheless become effective
and (i) the retiring Agent shall be discharged from its duties and obligations
as Agent hereunder and (ii) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Bank directly, until such time as the Majority Banks appoint a successor
Agent as provided for above in this clause (a).(b)    If the Person serving as
Agent is a Defaulting Bank pursuant to clause (iv) of the definition thereof
(such Person, a “Defaulting Agent”), the Majority Banks may, by notice in
writing to the Borrowers and such Defaulting Agent, remove such Defaulting Agent
as Agent and, in consultation with the Borrowers, appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. Such Defaulting Agent’s removal shall
become effective upon the earlier of (x) the date that a qualifying Person shall
have been so appointed by the Majority Banks and shall have accepted such
appointment and (y) 30 days after the delivery of the removal notice in writing
to the Borrowers and such Defaulting Agent (such date, the “Removal Effective
Date”). Upon the Removal Effective Date and regardless of whether a successor
Agent has been appointed and accepted such appointment, the removal of such
Defaulting Agent shall become effective and (i) such Defaulting Agent shall be
discharged from its duties and obligations as Agent hereunder and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Bank directly, until such
time as the Majority Banks appoint a successor Agent as provided for above in
this clause (b).
(c) Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Agent of the retiring (or retired) or removed Agent,
and the retiring or removed Agent shall be discharged from all of its duties and
obligations as Agent hereunder (if not already discharged therefrom as provided
above in this Section 7.06). The fees payable by the Borrowers to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Agent’s resignation or removal hereunder, or any retiring Local Currency Agent’s
resignation or removal under the Local Currency Addendum, or any retiring Japan
Local Currency Agent’s resignation or removal under the Japan Local Currency
Addendum, the provisions of this Article VII and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Agent, Local Currency Agent
or Japan Local Currency Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent was acting as Agent, the retiring Local
Currency Agent was acting as Local Currency Agent or the retiring Japan Local
Currency Agent was acting as Japan Local Currency Agent.
SECTION 7.07.     Non-Reliance on Agents and Other Banks. (a) Each Bank confirms
to the Agent, the Local Currency Agent, the Japan Local Currency Agent, each
other Bank and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Agent, the Local Currency Agent, the Japan Local Currency Agent, any other Bank
or any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Advances and other
extensions of credit hereunder and (z) taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Advances and other
extensions of credit hereunder is suitable and appropriate for it.
(b)    Each Bank acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and, to the extent such Bank is a party thereto,
the Local Currency Addendum and the Japan Local Currency Addendum, (ii) that it
has, independently and without reliance upon the Agent, the Local Currency
Agent, the Japan Local Currency Agent, any other Bank or any of their respective
Related Parties, made its own appraisal and investigation of all risks
associated with, and its own credit analysis and decision to enter into, this
Agreement and, to the extent such Bank is a party thereto, the Local Currency
Addendum and the Japan Local Currency Addendum, based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Agent, the Local Currency Agent, the Japan Local
Currency Agent, any other Bank or any of their respective Related Parties,
continue to be solely responsible for making its own appraisal and investigation
of all risks arising under or in connection with, and its own credit analysis
and decision to take or not take action under, this Agreement and, to the extent
such Bank is a party thereto, the Local Currency Addendum and the Japan Local
Currency Addendum, based on such documents and information as it shall from time
to time deem appropriate, which may include, in each case:
(A)    the financial condition, status and capitalization of each Borrower;
(B)    the legality, validity, effectiveness, adequacy or enforceability of this
Agreement, the Notes (with respect to any Bank that has requested a Note), the
Local Currency Addendum (with respect to any Bank party thereto), the Japan
Local Currency Addendum (with respect to any Bank party thereto) and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection herewith or therewith;
(C)    determining compliance or non-compliance with any condition hereunder to
the making of an Advance hereunder and, to the extent such Bank is a party
thereto, under the Local Currency Addendum or the Japan Local Currency Addendum,
and the form and substance of all evidence delivered in connection with
establishing the satisfaction of each such condition subject to confirmation by
the Agent of its receipt of items requested to be delivered as conditions to
lending pursuant to Sections 3.01 and 3.02 hereof;
(D)    adequacy, accuracy and/or completeness of the Information Memorandum and
any other information delivered by the Agent, any other Bank or by any of their
respective Related Parties under or in connection with this Agreement, the
transactions contemplated hereby and thereby or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection herewith or therewith.
SECTION 7.08.     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners or Arrangers listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement, except in its capacity, as applicable, as the Agent or as a Bank
hereunder.
SECTION 7.09.     Indemnification. To the extent not reimbursed by the Borrowers
in accordance with Section 8.4 hereof, the Banks agree to indemnify the Agent,
the Local Currency Agent, the Japan Local Currency Agent, the Arrangers and the
Co-Syndication Agents ratably according to the respective principal amounts of
the Revolving Credit Advances, Local Currency Advances, Japan Local Currency
Advances or Term Loan Advances, as applicable, then held by each of them (or if
no Revolving Credit Advances, Local Currency Advances, Japan Local Currency
Advances or Term Loan Advances are at the time outstanding, ratably according to
the respective amounts of their Commitments, Local Currency Commitments or Japan
Local Currency Commitments, as applicable), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent, the Local Currency
Agent, the Japan Local Currency Agent, the Arrangers or the Co-Syndication
Agents in any way relating to or arising out of this Agreement, the Local
Currency Addendum or the Japan Local Currency Addendum or any action taken or
omitted by the Agent, the Local Currency Agent, the Japan Local Currency Agent,
the Arrangers or the Co-Syndication Agents under this Agreement, the Local
Currency Addendum or the Japan Local Currency Addendum; provided that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s, the Local Currency Agent’s, the Japan Local Currency
Agent’s, the Arrangers’ or the Co-Syndication Agents’ gross negligence or
willful misconduct. Without limitation of the foregoing, each Bank agrees to
reimburse the Agent, the Local Currency Agent, the Japan Local Currency Agent,
the Arrangers and the Co-Syndication Agents promptly upon demand for its ratable
share (determined as specified in the first sentence of this Section 7.09) of
any out-of-pocket expenses (including reasonable outside counsel fees) incurred
by the Agent, the Local Currency Agent, the Japan Local Currency Agent, the
Arrangers or the Co-Syndication Agents in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiation, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, the Local
Currency Addendum or the Japan Local Currency Addendum, to the extent that the
Agent, the Local Currency Agent, the Japan Local Currency Agent, the Arrangers
or the Co-Syndication Agents are not reimbursed for such expenses by the
Borrowers.
SECTION 7.10.     Bank ERISA Matters. (a) Each Bank (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Agent, and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers, that at least one of the following is
and will be true:
(i)    such Bank is not using “plan assets” (within the meaning of the Plan
Asset Regulations or otherwise) of one or more Benefit Plans with respect to
such Bank’s entrance into, participation in, administration of and performance
of the Advances, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, and the
conditions for exemptive relief thereunder are and will continue to be satisfied
in connection therewith,
(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Advances,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Bank.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Bank or (2) a Bank has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Bank further (x) represents and
warrants, as of the date such Person became a Bank party hereto, to, and (y)
covenants, from the date such Person became a Bank party hereto to the date such
Person ceases being a Bank party hereto, for the benefit of, the Agent, and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers, that none of the Agent, or any Arranger
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Bank involved in such Bank’s entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, the Local Currency Addendum, the Japan
Local Currency Addendum or any documents related to hereto or thereto).
As used in this Section, the following terms shall have the following meanings:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of the Plan Asset Regulations or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE VIII    
MISCELLANEOUS
SECTION 8.01.     Amendments, Etc.
(a)    No amendment or waiver of any provision of this Agreement, the Local
Currency Addendum, the Japan Local Currency Addendum or the Notes, nor consent
to any departure by any Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Borrowers and the Majority
Banks, the Majority Local Currency Banks or the Majority Japan Local Currency
Banks, as the case may be, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall, unless in writing
and signed by all the Banks, do any of the following: (a) waive any of the
conditions specified in Section 3.01, 3.02, or 3.03 (if and to the extent that
the Borrowing which is the subject of such waiver would involve an increase in
the aggregate outstanding amount of Advances over the aggregate amount of
Advances outstanding immediately prior to such Borrowing), (b) increase the
Commitments of the Banks (other than pursuant to Section 2.05(c)), increase the
Local Currency Commitments, increase the Japan Local Currency Commitments, or
subject the Banks to any additional obligations, (c) reduce or forgive the
principal of, or the rate or amount of interest on, the Advances or any fees or
other amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (e) change the definition of “Majority Banks,” “Majority Local
Currency Banks” or “Majority Japan Local Currency Banks,” or the percentage of
the Commitments or of the aggregate unpaid principal amount of the Advances, or
the number of Banks, which shall be required for the Banks, or any of them, to
take any action hereunder, under the Local Currency Addendum or under the Japan
Local Currency Addendum, or the percentage of the Local Currency Commitments or
Japan Local Currency Commitments or the aggregate unpaid Local Currency Advances
or Japan Local Currency Advances, or the number of Local Currency Banks or Japan
Local Currency Banks, which shall be required for the Local Currency Banks or
the Japan Local Currency Banks, as applicable, or any of them, to take any
action hereunder, under the Local Currency Addendum or under the Japan Local
Currency Addendum, as applicable, (f) amend, modify, or otherwise release CFSC
from its obligations under, Article IX hereof or (g) amend this Section 8.01;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Agent and the Local Currency Agent or the Japan Local
Currency Agent, as applicable, in addition to the Borrower and the Banks
required above to take such action, affect the rights or duties of the Agent,
the Local Currency Agent or the Japan Local Currency Agent, as applicable, under
this Agreement, the Local Currency Addendum, the Japan Local Currency Addendum
or any Note.
(b)    Anything herein to the contrary notwithstanding, during such period as a
Bank is a Defaulting Bank, to the fullest extent permitted by applicable law,
such Bank will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Advances or other extensions of
credit of such Bank hereunder will not be taken into account in determining
whether the Majority Banks or all of the Banks, as required, have approved any
such amendment or waiver (and the definition of “Majority Banks” will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase the Commitment
of such Defaulting Bank or subject such Defaulting Bank to any additional
obligations, postpone the date fixed for any payment of principal or interest
owing to such Defaulting Bank hereunder, reduce the principal of, or interest
on, the Advances or any fees or other amounts owing to such Defaulting Bank
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Bank.
SECTION 8.02.     Notices; Communications, Etc.
(a)    All notices, demands, requests, consents and other Communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail, except with respect to (x) service of process to any party or
(y) communications to any Bank that has previously notified the Agent and the
Borrowers that electronic mail is not an acceptable delivery method), and
addressed to the party to be notified as follows:    
(i)    if to Caterpillar
Caterpillar Inc.
100 N.E. Adams Street
Peoria, Illinois 61629‑5370
Attention of: Director - Corporate Finance Services
Telecopier No.: 309-636-2869
E-Mail Address: DeCamp_Rob@cat.com


with a copy to:


Caterpillar Inc.
510 Lake Cook Road, Suite 100
    Deerfield, Illinois 60015-4922
Attention: Legal Services – Enterprise Governance & Finance Group
Telecopier No.: 309-992-6964
E-Mail Address: Wise_Michael_J@cat.com


(ii)    if to CFSC, CIF or CFKK
Caterpillar Financial Services Corporation
2120 West End Avenue
Nashville, Tennessee 37203-0001
Attention of: Treasurer
Telecopier No.: 615-341-8596
E-Mail Address: harlan_jill_l@cat.com


with a copy to:


Caterpillar Financial Services Corporation
2120 West End Avenue
Nashville, Tennessee 37203-0001
Attention: Legal Department – Securities Group
Telecopier No.: 615-341-1083
E-Mail Address: tiffany.williams@cat.com


(iii)    if to the Agent
Citibank, N.A.
Bank Loan Syndications
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention of: Bank Loan Syndications
Telecopier No.: 646-274-5080
E-Mail Address: glagentofficeops@citi.com


with a copy to:


Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention of: Lisa Stevens Harary
Telecopier No.: 212-816-3107
E-Mail Address: lisa.stevensharary@citi.com


(iv)    if to any other Bank, to its address (or telecopier number or e-mail
address) set forth in its Administrative Questionnaire;
or at such other address as shall be notified in writing (x) in the case of the
Borrowers or the Agent, to the other parties and (y) in the case of all other
parties, to the Borrowers and the Agent.
(b)    Except as otherwise provided in this Agreement, all notices, demands,
requests, consents and other Communications described in clause (a) shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when received by the intended
recipient, (iii) if delivered by posting to an Approved Electronic Platform, an
Internet website or a similar telecommunication device requiring that a user
have prior access to such Approved Electronic Platform, website or other device
(to the extent permitted by this Section 8.02 to be delivered thereunder), when
such notice, demand, request, consent and other communication shall have been
made generally available on such Approved Electronic Platform, Internet website
or similar device to the class of Person being notified (regardless of whether
any such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform and (iv) if delivered by electronic mail or any
other telecommunications device, when received by the intended recipient;
provided, however, that notices and communications to the Agent pursuant to
Article II or Article VII shall not be effective until received by the Agent. If
any notice, demand, request or other communication related to an Event of
Default (including, without limitation, any notice of a failure to make a
required payment), is delivered by the Agent or any Bank to the Borrower by
electronic mail or any other telecommunications device, the Agent or such Bank,
as applicable, shall promptly deliver a duplicate copy of such notice, demand,
request or other communication to the Borrower by hand (including by overnight
courier service) or by mail.
(c)    Notwithstanding clauses (a) and (b) (unless the Agent and the Borrowers
agree that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement providing for the delivery of any Approved
Electronic Communication by any other means, the Borrowers shall deliver all
Approved Electronic Communications to the Agent by properly transmitting such
Approved Electronic Communications in an electronic/soft medium in a format
reasonably acceptable to the Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Agent may notify to the Borrowers. Nothing in this clause (c) shall prejudice
the right of the Agent or any Bank to deliver any Communication to any Borrower
in any manner authorized in this Agreement or to request that the Borrowers
effect delivery in such manner.
(d)    Each of the Banks and each Borrower agree that the Agent may, but shall
not be obligated to, make the Approved Electronic Communications available to
the Banks by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Agent to be its
electronic transmission system (the “Approved Electronic Platform”).
(e)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Banks and each Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Banks and each Borrower hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and, subject
to subsection (f) below, understands and assumes the risks of such distribution.
(f)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM, EXCEPT FOR ERRORS OR OMISSIONS RESULTING FROM AGENT’S OR AGENT GROUP’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.
(g)    Each of the Banks and each Borrower agree that the Agent may, but (except
as may be required by applicable law) shall not be obligated to, store the
Approved Electronic Communications on the Approved Electronic Platform in
accordance with the Agent’s generally-applicable document retention procedures
and policies.
SECTION 8.03.     No Waiver; Remedies. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder, under the
Local Currency Addendum, under the Japan Local Currency Addendum or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 8.04.     Costs, Expenses and Taxes. (a) Caterpillar agrees to pay on
written demand all reasonable costs and expenses of the Agent, the Local
Currency Agent, the Japan Local Currency Agent, each of the Arrangers and each
of the Co-Syndication Agents in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Local Currency Addendum, the Japan Local Currency Addendum, the Notes and the
other documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agent, the Local
Currency Agent, the Japan Local Currency Agent, each of the Arrangers and each
of the Co-Syndication Agents with respect thereto and with respect to advising
the Agent, the Local Currency Agent, the Japan Local Currency Agent, each of the
Arrangers and each of the Co-Syndication Agents as to their rights and
responsibilities under this Agreement, the Local Currency Addendum and the Japan
Local Currency Addendum. The Borrowers further agree to pay all costs and
expenses, if any (including, without limitation, reasonable counsel fees and
expenses of the Banks), of the Agent, the Banks, the Local Currency Agent, the
Japan Local Currency Agent, each of the Arrangers and each of the Co-Syndication
Agents in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the Local Currency Addendum, the
Japan Local Currency Addendum, the Notes and the other documents to be delivered
hereunder. If any such costs or expenses are attributable to a particular
Borrower, such costs or expenses shall be paid by such Borrower. In all other
cases, such costs or expenses shall be paid by Caterpillar.
(b)    If any payment of principal of any Eurocurrency Rate Advance or a TIBO
Rate Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment pursuant to Section 2.09 or acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
or if the Banks receive payments from an Added Bank in connection with the
purchase of a participation in Eurocurrency Rate Advances by such Added Bank
pursuant to Section 2.05(d), the applicable Borrower shall, upon demand by any
Bank (with a copy of such demand to the Agent), pay to the Agent for the account
of such Bank any amounts as such Bank shall reasonably determine in good faith
to be required to compensate such Bank for any additional losses, costs or
expenses which it may reasonably incur as a result of such payment. Such
indemnification shall include, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Bank to fund or maintain such Advance; provided, however, that
any indemnification for such losses, costs and expenses shall be limited to an
amount equal to (i) the principal amount of the Advance paid by such Borrower or
the amount of the participation purchased by such Added Bank, as the case may
be, times (ii) the number of days remaining in the Interest Period applicable to
such Advance, divided by 360, times (iii) the interest differential between the
interest rate applicable to such Advance and the rate of interest which would
apply on an Advance to such Borrower of the same Type requested on the date of
such payment by such Borrower for an Interest Period which most nearly
approximates the remaining term of the Interest Period applicable to the Advance
paid by such Borrower. A certificate describing in reasonable detail the amount
of such losses, costs and expenses, and specifying therein the Type of loan in
reference to which such Bank shall have made its calculations thereof (the
“Reference Investment”), submitted to such Borrower and the Agent by such Bank,
shall create a rebuttable presumption of the rate applicable to the Reference
Investment identified therein. In making any determination under this Section
8.04(b), each Bank shall use reasonable efforts to minimize the amount payable
by such Borrower hereunder to such Bank, provided that such action does not
result in any additional cost, loss or expense for such Bank and is not
otherwise disadvantageous to such Bank.
(c)    The Borrowers severally agree to indemnify and hold harmless each of the
Agent, the Local Currency Agent, the Japan Local Currency Agent, each Bank, each
Local Currency Bank, each Japan Local Currency Bank, each Arranger and each
Co-Syndication Agent and each of their Affiliates, directors, officers and
employees from and against any and all claims, damages, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of outside
counsel) which may be incurred by or asserted against the Agent, the Local
Currency Agent, the Japan Local Currency Agent, such Bank, such Local Currency
Bank, such Japan Local Currency Bank, such Arranger or such Co-Syndication Agent
or any of its or their respective Affiliates, directors, officers, members,
partners, agents, or employees in connection with or arising out of the loan
documentation or the transactions contemplated hereby, including but not limited
to any investigation, litigation, or proceeding (i) related to any transaction
or proposed transaction (whether or not consummated) in which any proceeds of
any Borrowing are applied or proposed to be applied, directly or indirectly, by
such Borrower, whether or not the Agent, the Local Currency Agent, the Japan
Local Currency Agent, such Bank, such Local Currency Bank, such Japan Local
Currency Bank, such Arranger or such Co-Syndication Agent or any such director,
officer or employee is a party to such transactions or (ii) related to such
Borrower’s entering into this Agreement, the Local Currency Addendum or the
Japan Local Currency Addendum, or to any actions or omissions of such Borrower,
any of its Subsidiaries or Affiliates or any of its or their respective
officers, members, partners, agents, directors or employees in connection
therewith. If any such claims, damages, liabilities and expenses are
attributable to a particular Borrower, such indemnity shall be provided by such
Borrower. In all other cases, such indemnity shall be provided by Caterpillar.
No Borrower shall be required to indemnify any such indemnified Person from or
against any portion of such claims, damages, liabilities or expenses (x) arising
out of the gross negligence or willful misconduct of such indemnified Person or
(y) that result from the violation in any material respect by such indemnified
Person of any law, regulation, ordinance, or judicial or governmental agency
order.
(d)    The Borrowers’ obligations under this Section 8.04 shall survive the
termination of this Agreement and repayment of all Advances.
SECTION 8.05.     Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default with respect to a Borrower and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Advances to such Borrower due and payable
pursuant to the provisions of Section 6.01, each Bank is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Bank to or for the credit or the account of such Borrower against any
and all of the obligations of such Borrower now or hereafter existing under this
Agreement, the Local Currency Addendum, the Japan Local Currency Addendum, and
any Note of such Borrower held by such Bank, irrespective of whether or not such
Bank shall have made any demand under this Agreement, the Local Currency
Addendum, the Japan Local Currency Addendum, or such Note and although such
obligations may be unmatured. Each Bank agrees to immediately notify such
Borrower and the Agent by facsimile or electronic mail after any such set-off
and application made by such Bank, provided that the failure to give such notice
shall not affect the validity of such set off and application. The rights of
each Bank under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Bank may
have. In the event that any Defaulting Bank exercises any such right of setoff,
(x) all amounts so set off will be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.18 and,
pending such payment, will be segregated by such Defaulting Bank from its other
funds and deemed held in trust for the benefit of the Agent and the other Banks
and (y) the Defaulting Bank will provide promptly to the Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Bank as
to which it exercised such right of setoff.
SECTION 8.06.     Binding Effect. This Agreement shall be deemed to have become
effective as of September 5, 2019 when it shall have been executed by the
Borrowers, the Local Currency Agent, the Japan Local Currency Agent, and the
Agent and when the Agent shall have been notified by each Bank that such Bank
has executed it and thereafter this Agreement shall be binding upon and inure to
the benefit of the Borrowers, the Agent, the Local Currency Agent, the Japan
Local Currency Agent, and each Bank and their respective successors and assigns,
except that no Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of all the Banks.
SECTION 8.07.     Assignments and Participations.
(a)    (i) Each Bank may, upon not less than one (1) Business Day’s prior notice
to the Agent and with the prior written consent of the Agent (which shall not be
required in the case of an assignment by a Bank to another Bank or a Bank’s
Affiliate), Caterpillar and CFSC (in each case, which consents shall not be
unreasonably withheld or delayed; provided, that each of Caterpillar and CFSC
shall be deemed to have consented to any assignment unless such Borrowers shall
object thereto by written notice to the Agent within ten (10) Business Days
after having received notice thereof; provided, further, that no consent of
Caterpillar or CFSC shall be required in connection with any assignment (x) to a
Bank or a Bank’s Affiliate or (y) to an Eligible Financial Institution if an
Event of Default has occurred and is continuing) assign to one or more of such
Bank’s Affiliates or to one or more other Banks (or to any Affiliate of such
Bank) or to one or more banks or other entities all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, Revolving Credit Commitment, its Local Currency
Commitment, its Japan Local Currency Commitment, if applicable, the Advances
owing to it and any Note or Notes held by it); provided, however, that (A) each
such assignment shall be of a constant, and not a varying, percentage of all of
the assigning Bank’s rights and obligations under this Agreement, and shall be
in an amount not less than the lesser of (x) $5,000,000 and (y) the remaining
amount of the assigning Bank’s Commitment (calculated as at the date of such
assignment) or outstanding Advances (if such Bank’s Commitment has been
terminated), (B) no such assignment shall result in any Bank having a Commitment
which is more than 20% of the Total Commitment, (C) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance (but not
consent), an Assignment and Acceptance, together with any Note or Notes subject
to such assignment and, other than in connection with assignments to a Bank’s
Affiliate, a processing and recordation fee of $3,500 (which fee may be waived
by the Agent in its sole discretion), (D) no such assignment shall be made to
any Borrower or any of such Borrower’s Affiliates or Subsidiaries and (E) no
such assignment will be made to any Defaulting Bank or any of its subsidiaries,
or any Person who, upon becoming a Bank hereunder, would be a Defaulting Bank.
(ii)    Upon such execution, delivery and acceptance of any such Assignment and
Acceptance, from and after the effective date specified in such Assignment and
Acceptance, (x) the assignee thereunder shall, in addition to the rights and
obligations hereunder held by it immediately prior to such effective date (if
any), have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (y) the Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement, the Local Currency Addendum,
if applicable, and the Japan Local Currency Addendum, if applicable (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Bank’s rights and obligations under this Agreement, the Local Currency
Addendum, if applicable, and the Japan Local Currency Addendum, if applicable,
such Bank shall cease to be a party hereto and thereto). Notwithstanding any
assignment, each assigning Bank shall continue to have the benefits and
obligations of a “Bank” under Section 2.12, Section 8.04 and Section 8.14 hereof
to the extent of any Commitments or Advances assigned in accordance herewith.
(b)    By executing and delivering an Assignment and Acceptance, the Bank
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, the
Local Currency Addendum or the Japan Local Currency Addendum or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the Local Currency Addendum, the Japan Local Currency Addendum, or
any other instrument or document furnished pursuant hereto or thereto; and (ii)
such assigning Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto.
(c)    The Agent, acting solely for this purpose as an agent of the Borrowers,
shall maintain at its address referred to in Section 8.02 a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Banks, and the Commitments of, and principal
amounts of the Advances owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be prima facie
evidence of such matters, and the Borrowers, the Agent, the Local Currency
Agent, the Japan Local Currency Agent and the Banks may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers or any
Bank at any reasonable time and from time to time upon reasonable prior notice.
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee, together with the Notes, if any, subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C-1 hereto, (i) accept
such Assignment and Acceptance, and (ii) give prompt notice thereof to the
Borrowers. Within five (5) Business Days after its receipt of such notice, each
Borrower, at its own expense, shall execute and deliver to the Agent in exchange
for any surrendered Note of such Borrower a new Note, if requested, to the order
of such assignee and, if the assigning Bank has retained a Commitment hereunder
and requested a new Note, a new Note of such Borrower to the order of the
assigning Bank. Such new Note or Notes, if requested, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto.
(e)    Each Bank may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, Revolving
Credit Commitment, Local Currency Commitment, if applicable, Japan Local
Currency Commitment, if applicable, the Advances owing to it and the Notes, if
any, held by it); provided, however, that (i) such Bank’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrowers
hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the Borrowers, the other Banks and the Agent for the performance
of such obligations, (iii) such Bank shall remain the holder of any such Notes
for all purposes of this Agreement, and (iv) the Borrowers, the Agent and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the participant, agree to any
amendment, modification or waiver described in the first proviso to Section
8.01(a) that affects such participant.
(f)    Notwithstanding the foregoing, any Bank may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including, without limitation, rights to payments of principal of and/or
interest on the Advances) to secure obligations of such Bank, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Bank, without prior notice to or
consent of the Borrowers or the Agent; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
SECTION 8.08.     Governing Law; Submission to Jurisdiction; Service of Process.
(a)    This Agreement and the Notes shall be governed by, and construed in
accordance with, the law of the State of New York (without regard for conflict
of law principles that would result in the application of any law other than the
internal law of the State of New York).
(b)    Each of the Agent, the Local Currency Agent, the Japan Local Currency
Agent, each Bank, each Local Currency Bank, each Japan Local Currency Bank and
each Borrower hereby (i) irrevocably waives, to the fullest extent that it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any action or proceeding brought in accordance with Section 8.08(c); and (ii)
agrees that a final judgment in any action brought in accordance with Section
8.08(c) or proceeding may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each Borrower irrevocably
consents to the service of process of any of the aforesaid courts in any such
action or proceeding by the mailing or delivery of a copy of such process to The
Corporation Trust Company, as its agent for the purpose of accepting such
process, at Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801.
(c)    Each Borrower irrevocably submits to the exclusive jurisdiction (or,
solely in the case of CFKK and CIF, to the non-exclusive jurisdiction) of (A)
any New York State or United States federal court sitting in New York City (and
any appellate court hearing appeals from any such court), (B) any Illinois State
or United States federal court sitting in Chicago, Illinois (and any appellate
court hearing appeals from any such court) and (C) any United States federal
court sitting in Nashville, Tennessee (and any appellate court hearing appeals
from any such court), in each case, in connection with any action or proceeding
arising out of or relating to this Agreement and hereby irrevocably agrees that
all claims in respect of any such action or proceeding shall be heard (and with
respect to CFKK and CIF may be heard) and determined in any such New York State
court sitting in New York City or Illinois State court sitting in Chicago,
Illinois or, to the extent permitted by law, in such federal court sitting in
New York City, Chicago, Illinois or Nashville, Tennessee. Each of the Agent, the
Local Currency Agent, the Japan Local Currency Agent, each Bank, each Local
Currency Bank and each Japan Local Currency Bank hereby submits to the
non-exclusive jurisdiction of any New York State or United States federal court
sitting in New York City (and any appellate court hearing appeals from any such
court).
(d)    Nothing in this Section 8.08 shall affect the right of any Borrower, the
Agent, the Local Currency Agent, the Japan Local Currency Agent, any Bank, any
Local Currency Bank or any Japan Local Currency Bank to serve legal process in
any other manner permitted by law.
(e)    Nothing in this Agreement, the Local Currency Addendum or the Japan Local
Currency Addendum shall affect any right that the Agent, the Local Currency
Agent, the Japan Local Currency Agent, each Bank, each Local Currency Bank and
each Japan Local Currency Bank may otherwise have to bring any action or
proceeding relating to this Agreement, the Local Currency Addendum or the Japan
Local Currency Addendum against any Borrower or its properties in the courts of
any jurisdiction.
SECTION 8.09.     Caterpillar as Agent for the Borrowers. CFSC, CIF and CFKK
hereby appoint Caterpillar as their agent for purposes of giving notice to or
otherwise advising the Agent or the Banks in such instances where this Agreement
calls for notice or advice from the Borrowers rather than from a specific
Borrower (Caterpillar, in such capacity, being referred to herein as the
“Borrower Agent”). The Banks and the Agent may assume that any advice given to
them by Caterpillar in respect of the Borrowers validly represents the
collective decision of the Borrowers, and the Banks and the Agent may rely upon
such advice in all instances. Each of CIF and CFKK hereby irrevocably waives, to
the fullest possible extent, any defense of forum non conveniens.
SECTION 8.10.     Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due under this Agreement, under
the Local Currency Addendum, under the Japan Local Currency Addendum or under
any of the Notes in any currency (the “Original Currency”) into another currency
(the “Other Currency”), the parties hereto agree, to the fullest extent
permitted by law, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the Agent could purchase the Original
Currency with the Other Currency on the Business Day preceding that on which
final judgment is given. To the fullest extent permitted by applicable law, the
obligation of any Borrower in respect to any sum due in the Original Currency to
the Agent or any Bank shall, notwithstanding any judgment in an Other Currency,
be discharged only to the extent that on the Business Day following receipt by
the Agent or such Bank, as applicable, of any sum adjudged to be so due in the
Other Currency, the Agent or such Bank, as applicable, may in accordance with
normal banking procedures purchase the Original Currency with the Other
Currency; if the amount of the Original Currency so purchased is less than the
sum originally due to the Agent or such Bank, as applicable, in the Original
Currency, the applicable Borrower or Borrowers agree, as a separate obligation
and notwithstanding any such judgment, to indemnify the Agent or such Bank, as
applicable, against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due the Agent or such Bank in the Original
Currency, the Agent or such Bank, as applicable, agrees to remit to the
applicable Borrower or Borrowers such excess.
SECTION 8.11.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. A
facsimile or PDF copy of any signature hereto shall have the same effect as the
original of such signature.
SECTION 8.12.     Waiver of Jury Trial. EACH BORROWER, THE AGENT, THE LOCAL
CURRENCY AGENT, THE JAPAN LOCAL CURRENCY AGENT, EACH BANK, EACH LOCAL CURRENCY
BANK AND EACH JAPAN LOCAL CURRENCY BANK IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG ANY
OF THE PARTIES HERETO ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, THE LOCAL CURRENCY ADDENDUM, THE JAPAN LOCAL CURRENCY
ADDENDUM, OR ANY NOTE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.
SECTION 8.13.     USA Patriot Act Notification. The following notification is
provided to the Borrowers pursuant to Section 326 of the USA Patriot Act and is
effective for the Agent, the Local Currency Agent, the Japan Local Currency
Agent and each of the Banks:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when any
Borrower opens an account, the Agent and the Banks will ask for the Borrower’s
name, tax identification number (if applicable), business address, and other
information that will allow the Agent and the Banks to identify such Borrower.
The Agent and the Banks may also ask to see such Borrower’s legal organizational
documents or other identifying documents.
SECTION 8.14.     Confidentiality. Each of the Agent, the Local Currency Agent,
the Japan Local Currency Agent, each Bank, each Local Currency Bank and each
Japan Local Currency Bank agrees to maintain the confidentiality of the
Information (as defined below) in accordance with its customary procedures, so
long as such procedures provide for a reasonable standard of care (with such
standard of care being at least the same standard of care as such Person would
exercise to maintain the confidentiality of its own confidential information),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective managers, administrators, trustees, partners,
directors, members, officers, employees, agents, advisors and other
representatives who are involved in the transactions contemplated hereby or
otherwise have a need to know (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required, in the reasonable determination of the disclosing party, by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) including in connection with any pledge or assignment
permitted under Section 8.07(f), (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the administration of the facility and the
exercise of any remedies hereunder, under the Local Currency Addendum, under the
Japan Local Currency Addendum or under any other document related to or executed
in connection herewith or therewith or any action or proceeding relating to this
Agreement, the Local Currency Addendum, the Japan Local Currency Addendum or any
other document related to or executed in connection herewith or therewith or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section (except
that such agreement shall not contain the exceptions listed in (i) through (iv)
of this clause (f)), to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, members, directors, officers, employees,
agents, advisors and other representatives), surety, reinsurer, guarantor or
credit liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to this Agreement, the obligations of the Borrowers hereunder or
payments hereunder, (iii) to any rating agency when required by it (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), or (iv) the CUSIP Service Bureau or any similar
organization (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or any other breach of an
obligation of confidentiality or (y) becomes available to the Agent, the Local
Currency Agent, the Japan Local Currency Agent, any Bank, any Local Currency
Bank, any Japan Local Currency Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.
For purposes of this Section, “Information” means all information received from
the Borrowers or any of their respective Subsidiaries relating to the Borrowers
or any of their respective Subsidiaries or any of their respective businesses,
other than any such information that is available to the Agent, the Local
Currency Agent, the Japan Local Currency Agent, any Bank, any Local Currency
Bank and any Japan Local Currency Bank on a nonconfidential basis prior to
disclosure by the Borrowers or any of their respective Subsidiaries, provided
that, in the case of information received from the Borrowers or any of their
respective Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information, but
in no event less than a reasonable degree of care.


SECTION 8.15.     Treatment of Information.Certain of the Banks may enter into
this Agreement, the Local Currency Addendum and/or the Japan Local Currency
Addendum and take or not take action hereunder or thereunder on the basis of
information that does not contain Restricting Information. Other Banks may enter
into this Agreement, the Local Currency Addendum and/or the Japan Local Currency
Addendum and take or not take action hereunder or thereunder on the basis of
information that may contain Restricting Information. Each Bank acknowledges
that United States federal and state securities laws prohibit any person from
purchasing or selling securities on the basis of material, non-public
information concerning an issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person.
Neither the Agent nor any of its Related Parties shall, by making any
Communications (including Restricting Information) available to a Bank, by
participating in any conversations or other interactions with a Bank or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Agent or any of its Related Parties be
responsible or liable in any way for any decision a Bank may make to limit or to
not limit its access to Restricting Information. In particular, none of the
Agent nor any of its Related Parties (i) shall have, and the Agent, on behalf of
itself and each of its Related Parties, hereby disclaims, any duty to ascertain
or inquire as to whether or not a Bank has or has not limited its access to
Restricting Information, such Bank’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Bank’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Borrower or Bank or any of their respective Related Parties arising out of
or relating to the Agent or any of its Related Parties providing or not
providing Restricting Information to any Bank.
(a)    Each Borrower agrees that (i) all Communications it provides to the Agent
intended for delivery to the Banks whether by posting to the Approved Electronic
Platform or otherwise shall be clearly and conspicuously marked “PUBLIC” if such
Communications do not contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Communications “PUBLIC,” each Borrower shall be deemed to have
authorized the Agent and the Banks to treat such Communications as either
publicly available information or not material information (although, in this
latter case, such Communications may contain sensitive business information and,
therefore, remain subject to the confidentiality undertakings of Section 8.14)
with respect to such Borrower or its securities for purposes of United States
Federal and state securities laws, (iii) all Communications marked “PUBLIC” may
be delivered to all Banks and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information,” and (iv) the
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information.” Neither
the Agent nor any of its Affiliates shall be responsible for any statement or
other designation by an Borrower regarding whether a Communication contains or
does not contain material non-public information with respect to any of the
Borrowers or their securities nor shall the Agent or any of its Affiliates incur
any liability to any Borrower, any Bank or any other Person for any action taken
by the Agent or any of its Affiliates based upon such statement or designation,
including any action as a result of which Restricting Information is provided to
a Bank that may decide not to take access to Restricting Information. Nothing in
this Section 8.15 shall modify or limit a Bank’s obligations under Section 8.14
with regard to Communications and the maintenance of the confidentiality of or
other treatment of Information.
(b)    Each Bank acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Bank agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Bank’s
Administrative Questionnaire. Each Bank agrees to notify the Agent from time to
time of such Bank’s designee’s e-mail address to which notice of the
availability of Restricting Information may be sent by electronic transmission.
(c)    Each Bank acknowledges that Communications delivered hereunder, under the
Local Currency Addendum and under the Japan Local Currency Addendum may contain
Restricting Information and that such Communications are available to all Banks
generally. Each Bank that elects not to take access to Restricting Information
does so voluntarily and, by such election, acknowledges and agrees that the
Agent and other Banks may have access to Restricting Information that is not
available to such electing Bank. None of the Agent nor any Bank with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Bank or to use such Restricting Information on
behalf of such electing Bank, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
(d)    The provisions of the foregoing clauses of this Section 8.15 are designed
to assist the Agent, the Banks and the Borrowers, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Banks express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder, under the Local Currency
Addendum or under the Japan Local Currency Addendum or other information
provided to the Banks hereunder or thereunder may contain Restricting
Information. Neither the Agent nor any of its Related Parties warrants or makes
any other statement with respect to the adequacy of such provisions to achieve
such purpose nor does the Agent or any of its Related Parties warrant or make
any other statement to the effect that Borrower’s or Bank’s adherence to such
provisions will be sufficient to ensure compliance by such Borrower or Bank with
its contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Banks and each Borrower assumes the
risks associated therewith.
SECTION 8.16.     Termination of Prior Agreement. Citibank, as Agent under the
Prior Agreement (the “Existing Agent”), and each of the Banks party to the Prior
Agreement (the “Existing Banks”), hereby confirms, with respect to the Prior
Agreement to which it is a party, that upon the Existing Agent’s receipt of all
principal, accrued interest, fees, expenses, costs and other amounts outstanding
under the Prior Agreement, and the Existing Agent’s distribution of such amounts
to the Existing Banks under the Prior Agreement and any other parties entitled
thereto, the Prior Agreement and the commitments of the Existing Banks
thereunder shall be terminated, and all of the Borrowers’ obligations to the
Existing Agent and the Existing Banks under the Prior Agreement shall be
terminated (other than contingent indemnity obligations and any other
obligations which by the terms of the Prior Agreement expressly survive the
termination of such Prior Agreement). Each of the Borrowers hereby acknowledges
and agrees to the termination of the Prior Agreement pursuant to this Section
8.16.
SECTION 8.17.     No Fiduciary Duty. The Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Borrowers, their stockholders
and/or their affiliates. The Borrowers agree that nothing in the Agreement and
the related documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Bank, on the one hand, and the Borrowers, their stockholders or their
affiliates, on the other. Each Borrower acknowledges and agrees that (i) the
transactions contemplated by the Agreement and the related documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Banks, on the one hand, and such Borrower,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Bank has assumed an advisory or fiduciary responsibility in
favor of the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Bank has advised, is currently advising or will advise such Borrower, its
stockholders or its affiliates on other matters) or any other obligation to such
Borrower except the obligations expressly set forth in the Agreement and the
related documents and (y) each Bank is acting solely as principal and not as the
agent or fiduciary of such Borrower, its management, stockholders, creditors or
any other Person. Each Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Borrower agrees that it
will not claim that any Bank has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Bank, in connection with
such transaction or the process leading thereto.
SECTION 8.18.     Arrangers. Any Affiliate of an Arranger may provide the
services of an Arranger for the transactions contemplated hereunder.
SECTION 8.19.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, the
Local Currency Addendum, the Japan Local Currency Addendum or in any other
agreement, arrangement or understanding among any such parties, each party
hereto and thereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement, the Local Currency Addendum, or the
Japan Local Currency Addendum, as applicable, may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder or thereunder
which may be payable to it by any party hereto or thereto that is an EEA
Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement, the Local Currency Addendum or the Japan Local Currency
Addendum; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


ARTICLE IX    
CFSC GUARANTY
SECTION 9.01.     The Guaranty. CFSC hereby unconditionally and irrevocably
guarantees to the Agent, each Bank and each other holder of any obligations
owing by CIF and CFKK under this Agreement, the Local Currency Addendum and the
Japan Local Currency Addendum, the due and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of the principal of and interest on
each Advance to each of CIF and CFKK, and the due and punctual payment of all
other amounts payable by CIF and CFKK under this Agreement, the Local Currency
Addendum and the Japan Local Currency Addendum. Upon failure by either CIF or
CFKK to pay punctually any such amount, CFSC shall forthwith on demand pay the
amount not so paid at the place, in the manner and with the effect otherwise
specified in Article II of this Agreement. CFSC’s obligations under this Article
IX shall constitute a continuing guaranty of payment and performance and not
merely of collection.
SECTION 9.02.     Guaranty Unconditional. The obligations of CFSC under this
Article IX shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(i)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of CIF or CFKK under this Agreement, the Local
Currency Addendum or the Japan Local Currency Addendum, by operation of law or
otherwise, or the exchange, release or non-perfection of any collateral security
therefor;
(ii)    any modification or amendment of or supplement to this Agreement, the
Local Currency Addendum, the Japan Local Currency Addendum, or any Note;
(iii)    any change in the corporate existence, structure or ownership of CIF or
CFKK, including the merger of CIF or CFKK, into another entity, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting CIF
or its assets, or CFKK or its assets, or any resulting release or discharge of
any obligation of CIF or CFKK under this Agreement, the Local Currency Addendum
or the Japan Local Currency Addendum, as applicable;
(iv)    the existence of any claim, set-off or other rights which CFSC may have
at any time against CIF or CFKK, the Agent, the Local Currency Agent, the Japan
Local Currency Agent, any Bank or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
(v)    any invalidity or unenforceability relating to or against CIF or CFKK for
any reason of any provision or all of this Agreement, the Local Currency
Addendum or the Japan Local Currency Addendum, or any provision of applicable
law or regulation purporting to prohibit the payment by CIF or CFKK of the
principal of or interest on any Advance or any other amount payable by it under
this Agreement; or
(vi)    any other act or omission to act or delay of any kind by CIF, CFKK, the
Agent, the Local Currency Agent, the Japan Local Currency Agent, any Bank or any
other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of
CFSC’s obligations under this Article IX, of CIF’s obligations under this
Agreement or the Local Currency Addendum or of CFKK’s obligations under this
Agreement or the Japan Local Currency Addendum.
SECTION 9.03.     Discharge Only Upon Payment In Full; Reinstatement in Certain
Circumstances. CFSC’s obligations under this Article IX shall remain in full
force and effect until the Commitments are terminated and the principal of and
interest on the Advances to CIF and CFKK and all other amounts payable by CFSC,
CIF and CFKK under this Agreement, the Local Currency Addendum and the Japan
Local Currency Addendum shall have been paid in full and shall survive the
Current Termination Date, the Extended Termination Date and the Term Loan
Repayment Date, as applicable. If at any time any payment of the principal of or
interest on any Advance to CIF or CFKK or any other amount payable by CIF or
CFKK under this Agreement, the Local Currency Addendum or the Japan Local
Currency Addendum (including a payment exercised through a right of setoff) is
rescinded or is or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of CIF or CFKK or otherwise (including pursuant to
any settlement entered into by the Agent, the Local Currency Agent, the Japan
Local Currency Agent or any Bank, in each case in its discretion), CFSC’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.
SECTION 9.04.     Waiver by CFSC. CFSC irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any right be exhausted or any action be taken
by the Agent, the Local Currency Agent, the Japan Local Currency Agent, any Bank
or any other Person against CIF or CFKK or any other Person or any collateral
security. CFSC waives any benefit of the collateral, if any, which may from time
to time secure the Advances to CIF or CFKK or any of CIF’s or CFKK’s other
obligations under this Agreement, the Local Currency Addendum or the Japan Local
Currency Addendum, and authorizes the Agent, the Local Currency Agent, the Japan
Local Currency Agent, or the Banks to take any action or exercise any remedy
with respect thereto which the Agent, the Local Currency Agent, the Japan Local
Currency Agent, or the Banks in its or their discretion shall determine, without
notice to CFSC. In the event the Agent, the Local Currency Agent, the Japan
Local Currency Agent, or the Banks elect to give notice of any action with
respect to any such collateral, ten (10) days’ written notice mailed to CFSC by
certified mail at its address set forth in Section 8.02 shall be deemed
reasonable notice of any matters contained in such notice.
SECTION 9.05.     Subrogation. Upon making any payment hereunder, CFSC shall be
subrogated to the rights of the Banks against CIF or CFKK, as applicable, with
respect to such payment; provided that CFSC shall not enforce any right or
demand or receive any payment by way of subrogation until all amounts of
principal of and interest on the Advances to CIF and CFKK and all other amounts
payable by CIF and CFKK under this Agreement, the Local Currency Addendum and
the Japan Local Currency Addendum have been paid in full.
SECTION 9.06.     Stay of Acceleration. In the event that acceleration of the
time for payment of any amount payable by CIF or CFKK under this Agreement, the
Local Currency Addendum or the Japan Local Currency Addendum is stayed upon the
insolvency, bankruptcy or reorganization of CIF or CFKK, as applicable, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by CFSC hereunder forthwith on demand by the Agent
for the account of the Banks.


The remainder of this page is intentionally blank; signature pages follow.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.
CATERPILLAR INC.
By    
Name: Richard D. Moore
Title: Corporate Treasurer
CATERPILLAR FINANCIAL
SERVICES CORPORATION
By    
Name: Patrick T. McCartan
Title: Executive Vice President and Chief Financial Officer
CATERPILLAR INTERNATIONAL FINANCE DESIGNATED ACTIVITY COMPANY


By    
Name: Michael Curran
Title: Director
CATERPILLAR FINANCE KABUSHIKI KAISHA


By    
Name: Shelley Lynn Barrett
Title: Director
CITIBANK, N.A., as Agent
By     
Name:
Title:
CITIBANK EUROPE PLC, UK BRANCH, as Local Currency Agent
By     
Name:
Title:

MUFG BANK, LTD., as Japan Local Currency Agent


By    
Name: Yoshikazu Shimauchi
Title: Managing Director, Head of Osaka Corporate Banking Division No.3



Banks

CITIBANK, N.A.




By    
Name: Shannon Sweeney
Title: Vice President






Domestic Lending Office:
Citibank, N.A.
1615 Brett Road, Building No. 3
New Castle, DE 19720
Attention: Lynn Baronsky
Phone: 302-894-6010                
Fax:    212-994-0961    






Eurocurrency Lending Office:
Citibank, N.A.
1615 Brett Road, Building No. 3
New Castle, DE 19720
Attention: Lynn Baronsky
Phone: 302-894-6010                
Fax:    212-994-0961    
BANK OF AMERICA, N.A.




By    
Name: Brian Lukehart
Title: Director


Domestic Lending Office:
Bank of America, N.A.
540 West Madison Street
Chicago, IL 60661
Attn: Manish Thakur
Phone: 415-436-3685 Ext 66850
Fax: 972-728-4373


Eurocurrency Lending Office:
Bank of America Merrill Lynch
International Designated Activity Company
26 Elmfield Road
Bromley, Kent, BR1 1LR,
United Kingdom
Attn:  Kevin Grubb / Adi Khambata
Phone: +44-208-313-2655 / 44-208-695-3389
Fax:     +44-208-313-2140





JPMORGAN CHASE BANK, N.A.




By    
Name: Robert P. Kellas
Title: Executive Director


Domestic Lending Office:
JPMorgan Chase Bank, N.A.
Loan Operations
Sarjapur Outer Ring Rd, Vathur Hobli, Floor 04
Bangalore, 560 087, India
Attention: Sneha Machani
Phone: +91-80 66765334 ext. 65334
Fax: 201-244-3885




Eurocurrency Lending Office:
JPMorgan Chase Bank, N.A.
Loan Operations
Sarjapur Outer Ring Rd, Vathur Hobli, Floor 04
Bangalore, 560 087, India
Attention: Sneha Machani
Phone: +91-80 66765334 ext. 65334
Fax: 201-244-3885


BARCLAYS BANK PLC




By    
Name:
Title:






Domestic Lending Office:
Barclays Bank PLC
745 7th Avenue
New York, NY 10019
Attention: US Loan Operations
Phone:     212-412-1140
Fax:     212-526-5115




Eurocurrency Lending Office:


Barclays Bank PLC
745 7th Avenue
New York, NY 10019
Attention: US Loan Operations
Phone:     212-412-1140
Fax:     212-526-5115










MUFG BANK, LTD.




By    
Name:
Title:








Domestic Lending Office:
MUFG Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020-1104
Attention: U.S. Wholesale Banking
Timothy Cassidy
Phone:     312-696-4668
Fax:     212-696-6440 with a copy to
312-696-4535    


Eurocurrency Lending Office:
MUFG Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020-1104
Attention: U.S. Wholesale Banking
Timothy Cassidy
Phone:     312-696-4668
Fax:     212-696-6440 with a copy to
312-696-4535    







SOCIÉTÉ GÉNÉRALE






By    
Name:
Title:




Domestic Lending Office:
SOCIÉTÉ GÉNÉRALE
245 Park Avenue
New York, NY 10167
Attention: Loan Servicing Group
Phone: 201-839-8450
Fax: 201-839-8115


Eurocurrency Lending Office:
SOCIÉTÉ GÉNÉRALE
189 rue d’Aubervilliers
75886 Paris Cedex 18
France
Attention: Gerald Belarif/Adrien Adjouet
Phone: 33 1 42 14 20 46 / 33 1 42 14 83 32
Fax: 33 1 46 92 46 07


With a Copy To:


SOCIÉTÉ GÉNÉRALE, Chicago Branch
440 South LaSalle Street, Suite 2400
Chicago, IL 60605
Attention: Kimberly Metzger
Phone: 312-894-6235
Fax: 312-894-6201





BNP PARIBAS




By    
Name:
Title:




Domestic Lending Office:
BNP Paribas
155 N. Wacker Drive, Suite 4450
Chicago, IL 60606
Attention: Nader Tannous
Phone: 312-977-1382        
Fax:      312-977-1380    




Eurocurrency Lending Office:
BNP Paribas
155 N. Wacker Drive, Suite 4450
Chicago, IL 60606
Attention: Nader Tannous
Phone: 312-977-1382        
Fax:      312-977-1380    






DEUTSCHE BANK AG NEW YORK BRANCH




By    
Name:
Title:




Domestic Lending Office:
DEUTSCHE BANK AG NEW YORK BRANCH
5022 Gate Parkway, Suite 100
Jacksonville, FL 32256
Attention: Karthik Krisham
Phone:     904-520-5449
Fax:    866-240-3622    




Eurocurrency Lending Office:
 
DEUTSCHE BANK AG NEW YORK BRANCH
5022 Gate Parkway, Suite 100
Jacksonville, FL 32256
Attention: Karthik Krisham
Phone:     904-520-5449
Fax:    866-240-3622    
    



HSBC BANK USA, N.A.




By    
Name:
Title:






Domestic Lending Office:
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
Attention: Paul L. Hatton
Phone:        (212) 525-8872
Fax:        (212) 229-5141




Eurocurrency Lending Office:
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
Attention: Paul L. Hatton
Phone:        (212) 525-8872
Fax:        (212) 229-5141







ING BANK N.V. DUBLIN BRANCH




By    
Name:
Title:






Domestic Lending Office:
ING Bank N.V., Dublin Branch
Block 4, Dundrum Town Centre
Sandyford Road, Dundrum
D16 A4W6, Ireland
Attention: Suzanne Mulvaney
Phone: +353-1-638-4015         
Fax:      +353-1-638-4050    




Eurocurrency Lending Office:
ING Bank N.V., Dublin Branch
Block 4, Dundrum Town Centre
Sandyford Road, Dundrum
D16 A4W6, Ireland
Attention: Suzanne Mulvaney
Phone: +353-1-638-4015         
Fax:      +

LLOYDS BANK CORPORATE MARKETS PLC




By    
Name:
Title:






Domestic Lending Office:
Lloyds Bank Corporate Markets plc
1095 Avenue of the Americas, 34th Floor
New York, NY 10036
Attention: Carmen Pitts/Eric Ortiz
Phone:    212-895-9541 / 464-746-2676    
Fax:    212-479-2807 / 212-930-5033




Eurocurrency Lending Office:
Lloyds Bank Corporate Markets plc
1095 Avenue of the Americas, 34th Floor
New York, NY 10036
Attention: Carmen Pitts/Eric Ortiz
Phone:    212-895-9541 / 464-746-2676    
Fax:    212-479-2807 / 212-930-5033
 






THE TORONTO-DOMINION BANK, NEW YORK BRANCH




By    
Name:
Title:




Domestic Lending Office:
The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, NY 10019
Attention: Angela Barbieri
Phone:     212-827-7758
Fax: 212-827-7232


Eurocurrency Lending Office:
The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, NY 10019
Attention: Angela Barbieri
Phone:     212-827-7758
Fax: 212-827-7232



U.S. BANK NATIONAL ASSOCIATION




By    
Name:
Title:






Domestic Lending Office:
U.S. Bank National Association
190 S. LaSalle Street, 9th Floor
Chicago, IL 60604
Attention: James N. DeVries
Phone: 312-325-8885
Fax:    312-325-8754






Eurocurrency Lending Office:
U.S. Bank National Association
190 S. LaSalle Street, 9th Floor
Chicago, IL 60604
Attention: James N. DeVries
Phone: 312-325-8885
Fax:    312-325-8754
 



COMMERZBANK AG, NEW YORK BRANCH




By    
Name:
Title:




Domestic Lending Office:
Commerzbank AG, New York Branch
225 Liberty Street
New York, NY 10281-1050
Attention: Patrick Hartweger
Phone: 212-266-7726
Fax:     212-266-7565




Eurocurrency Lending Office:
Commerzbank AG, New York Branch
225 Liberty Street
New York, NY 10281-1050
Attention: Patrick Hartweger
Phone: 212-266-7726
Fax:     212-266-7565








THE NORTHERN TRUST COMPANY




By    
Name:
Title:






Domestic Lending Office:
The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60603
Attention: Keith L. Burson
Phone:     312-444-3099    
Fax:    312-557-1425    




Eurocurrency Lending Office:
The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60603
Attention: Keith L. Burson
Phone:     312-444-3099    
Fax:    312-557-1425    




STANDARD CHARTERED BANK




By    
Name:
Title:






Domestic Lending Office:
Standard Chartered Bank
1095 Avenue of the Americas, 37th Floor
New York, NY 10036
Attention: Kevin Fox
Phone: 201-706-5313
Fax: 201-706-6722




Eurocurrency Lending Office:
Standard Chartered Bank
1095 Avenue of the Americas, 37th Floor
New York, NY 10036
Attention: Kevin Fox
Phone: 201-706-5313
Fax: 201-706-6722



MIZUHO BANK, LTD.




By    
Name:
Title:


Domestic Lending Office:
Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Dominique Sasson
Phone: 212-282-4201
Fax:      212-282-4488




Eurocurrency Lending Office:
Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Dominique Sasson
Phone: 212-282-4201
Fax:      212-282-4488











WELLS FARGO BANK, NATIONAL ASSOCIATION




By    
Name:
Title:






Domestic Lending Office:
Wells Fargo Bank, National Association
90 South Seventh Street
N9305-077
Minneapolis, MN 55402
Attention: Mark Holm
Phone: 612-667-5657
Fax:      612-667-2276




Eurocurrency Lending Office:
Wells Fargo Bank, National Association
90 South Seventh Street
N9305-077
Minneapolis, MN 55402
Attention: Mark Holm
Phone: 612-667-5657
Fax:      612-667-2276





THE BANK OF NOVA SCOTIA




By    
Name:
Title:






Domestic Lending Office:
The Bank of Nova Scotia
44 King Street West
Toronto, ON
M5H1H1, Canada
Attention: Rachelle Duncan
Phone: 212-225-5705
Fax:      212-225-5709




Eurocurrency Lending Office:
The Bank of Nova Scotia
44 King Street West-
Toronto, ONT-
M5H1H1, Canada
Attention: Rachelle Duncan
Phone: 212-225-5705
Fax:      212-225-5709



INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH




By    
Name:
Title:






Domestic Lending Office:
Industrial and Commercial Bank of China Limited,
New York Branch
725 5th Avenue, 20/F    
New York, NY 10022
Attention: Kan Chen
Phone:     212-796-1984
Fax:    212-796-1991    




Eurocurrency Lending Office:
Industrial and Commercial Bank of China Limited,
New York Branch
725 5th Avenue, 20/F    
New York, NY 10022
Attention: Kan Chen
Phone:     212-796-1984
Fax:    212-796-1991



AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED




By    
Name:
Title:








Domestic Lending Office:
Australia and New Zealand Banking Group
Limited
277 Park Avenue, 31st Floor    
New York, NY 10172


Attention: Angela Yin/Tessie Amante
Phone:     212-801-9718/9744    
Fax:     212-536-9265    




Eurocurrency Lending Office:
Australia and New Zealand Banking Group
Limited
277 Park Avenue, 31st Floor    
New York, NY 10172


Attention: Angela Yin/Tessie Amante
Phone:     212-801-9718/9744    
Fax:
212-536-9265    




KBC BANK N.V.




By    
Name:
Title:






Domestic Lending Office:
KBC Bank NV, New York Branch
1177 Avenue of the Americas
New York, NY 10036
Attention: Peter Hallett
Phone:     212-541-0649
Fax:    212-956-5581    




Eurocurrency Lending Office:
KBC Bank NV, New York Branch
1177 Avenue of the Americas
New York, NY 10036
Attention: Peter Hallett
Phone:     212-541-0649
Fax:    212-956-5581    





CHINA CONSTRUCTION BANK CORPORATION, NEW YORK BRANCH




By    
Name:
Title:






Lending Office:
China Construction Bank Corporation, Beijing Branch
Unit 4 of NO.28 Building Xuanwumen Avenue
West Beijing. P.R. China 100053
Phone:  86 010-63600369
Fax:  86 010-63603398



WESTPAC BANKING CORPORATION




By    
Name:
Title:


Domestic Lending Office:
Westpac Banking Corporation
575 Fifth Avenue, 39th Floor
New York, NY 10017
Attention: Su-Lin Watson
Phone: 212-551-1977         
Fax:     




Eurocurrency Lending Office:
Westpac Banking Corporation
575 Fifth Avenue, 39th Floor
New York, NY 10017
Attention: Su-Lin Watson
Phone: 212-551-1977         
Fax:     












BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH




By    
Name:
Title:




Domestic Lending Office:
Banco Bilbao Vizcaya Argentaria, S.A.
New York Branch
1345 Avenue of the Americas, 44th Floor
New York, NY 10105
Attention: Giovanni Del Toro
Phone:     212-728-1622    
Fax:        




Eurocurrency Lending Office:


Banco Bilbao Vizcaya Argentaria, S.A.
New York Branch
1345 Avenue of the Americas, 44th Floor
New York, NY 10105
Attention: Giovanni Del Toro
Phone:     212-728-1622    




THE BANK OF NEW YORK MELLON




By    
Name:
Title:




Domestic Lending Office:
The Bank of New York Mellon
500 Grant Street
1 Mellon Center – Room 3600
Pittsburgh, PA 15258-0001
Attention: Brandon Bouchard
Phone:        (412) 236-7450
Fax:        (412) 236-1914




Eurocurrency Lending Office:
The Bank of New York Mellon
500 Grant Street
1 Mellon Center – Room 3600
Pittsburgh, PA 15258-0001
Attention: Brandon Bouchard
Phone:        (412) 236-7450
Fax:        (412) 236-1914








ITAU UNIBANCO S.A. – NEW YORK BRANCH




By    
Name:
Title:






Domestic Lending Office:
ITAU Unibanco S.A., New York Branch
540 Madison Avenue, 24 Floor
New York, NY 10022
Attention: Maria Gabriela Gallinal
Phone: 212-845-0609
Fax:      212-888-9342




Eurocurrency Lending Office:
ITAU Unibanco S.A., New York Branch
540 Madison Avenue, 24 Floor
New York, NY 10022
Attention: Maria Gabriela Gallinal
Phone: 212-845-0609
Fax:      212-888-9342



SUMITOMO MITSUI BANKING CORPORATION




By    
Name:
Title:




Domestic Lending Office:
Sumitomo Mitsui Banking Corporation, New York Branch
277 Park Avenue, 4th Floor
New York, NY 10017
Attention: Thomas Carroll
Phone: (212) 829-3657
Eurocurrency Lending Office:
Sumitomo Mitsui Banking Corporation, New York Branch
277 Park Avenue, 6th Floor
New York, NY 10017
Attention: Thomas Carroll
Phone: (212) 829-3657





SCHEDULE I
COMMITMENTS
BANK
COMMITMENT
REVOLVING CREDIT COMMITMENT
Citibank, N.A.
$255,000,000
$238,500,000
Bank of America, N.A.
$255,000,000
$239,000,000
JPMorgan Chase Bank, N.A.
$255,000,000
$238,500,000
Barclays Bank PLC
$240,000,000
$240,000,000
MUFG Bank, Ltd.
$240,000,000
$240,000,000
Société Générale
$240,000,000
$224,000,000
BNP Paribas
$127,500,000
$127,500,000
Deutsche Bank AG New York Branch
$127,500,000
$127,500,000
HSBC Bank USA, N.A.
$127,500,000
$127,500,000
ING Bank N.V. Dublin Branch
$127,500,000
$127,500,000
Lloyds Bank Corporate Markets plc
$127,500,000
$122,000,000
The Toronto-Dominion Bank, New York Branch
$127,500,000
$127,500,000
U.S. Bank National Association
$127,500,000
$127,500,000
Commerzbank AG, New York Branch
$97,500,000
$81,500,000
The Northern Trust Company
$75,000,000
$75,000,000
Standard Chartered Bank
$75,000,000
$75,000,000
Mizuho Bank, Ltd.
$67,500,000
$67,500,000
Wells Fargo Bank, National Association
$67,500,000
$67,500,000
The Bank of Nova Scotia
$60,000,000
$60,000,000
Industrial and Commercial Bank of China Limited, New York Branch
$45,000,000
$45,000,000
Australia and New Zealand Banking Group Limited
$45,000,000
$45,000,000
KBC Bank N.V.
$45,000,000
$42,500,000
China Construction Bank Corporation, New York Branch
$37,500,000
$37,500,000
Westpac Banking Corporation
$37,500,000
$37,500,000
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$30,000,000
$30,000,000
The Bank of New York Mellon
$30,000,000
$30,000,000
Itau Unibanco S.A. – New York Branch
$30,000,000
$30,000,000
Sumitomo Mitsui Banking Corporation
$30,000,000
$30,000,000
Total
$3,150,000,000
$3,050,000,000







    

SCHEDULE II
COMMITMENT FEE, CDS FLOOR, CDS CAP TABLE


Basis for Pricing
Level 1
Level II
Level III
Level IV
Level V
 
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated at least AA- by Standard & Poor’s or at least Aa3 by Moody’s
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated at least A+ by Standard & Poor’s or at least A1 by Moody’s
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated at least A by Standard & Poor’s or at least A2 by Moody’s
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated at least A- by Standard & Poor’s or at least A3 by Moody’s
If the long-term senior, unsecured debt of Caterpillar or CFSC, as applicable,
is rated lower than Level IV by Standard & Poor’s and Moody’s
Commitment Fee Rate
0.030%
0.035%
0.040%
0.060%
0.100%
CDS Floor
0.150%
0.200%
0.250%
0.500%
0.750%
CDS Cap
0.750%
0.875%
1.000%
1.250%
1.500%








EXHIBIT A
FORM OF NOTE
Dated: __________, 20__
FOR VALUE RECEIVED, the undersigned, [Caterpillar Inc./Caterpillar Financial
Services Corporation] (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________________________________________________

_________________________________________________________________

________________________________ (the “Bank”) for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) the
principal amount of each Advance (as defined below) made by the Bank to the
Borrower pursuant to the Credit Agreement (as defined below) on the last day of
the Interest Period (as defined in the Credit Agreement) occurring on or prior
to the Term Loan Effective Date (as defined in the Credit Agreement) for such
Advance, and on the Term Loan Repayment Date (as defined in the Credit
Agreement) if the Term Loan Election (as defined in the Credit Agreement) is
made.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in the currency and to the office of the
Agent specified pursuant to the Credit Agreement, in same day funds. Each
Advance made by the Bank to the Borrower and the maturity thereof, and all
payments made on account of principal thereof, shall be recorded by the Bank
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement (2019 364-Day Facility) dated as of September
5, 2019, as the same may be amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”) among the Borrower, [names
of the other Borrowers under the Credit Agreement] (together with the Borrower,
the “Borrowers”), the Bank and certain other banks parties thereto, Citibank
Europe plc, UK Branch, as Local Currency Agent, MUFG Bank, Ltd., as Japan Local
Currency Agent, and Citibank, N.A., as Agent for the Bank and such other banks.
The Credit Agreement, among other things, (i) provides for the making of
advances (the “Advances”) by the Bank to the Borrowers from time to time in an
aggregate amount not to exceed at any time such Bank’s Commitment (as defined in
the Credit Agreement) at such time (the indebtedness of the Borrower resulting
from each such Advance to the Borrower being evidenced by this Promissory Note),
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States (without regard for conflict of law
principles that would result in the application of any law other than the
internal law of the State of New York).
[CATERPILLAR INC./CATERPILLAR
FINANCIAL SERVICES CORPORATION]




By     
Title:






ADVANCES, MATURITIES, AND PAYMENTS OF PRINCIPAL






Date




Type of
Advance


Currency and
Amount of
Advance




Maturity of
Advance
Amount of
Principal
Paid
or Prepaid


Unpaid
Principal
Balance




Notation
Made By
 
 
 
 
 
 
 














EXHIBIT B-1
FORM OF NOTICE OF REVOLVING CREDIT BORROWING
Citibank, N.A., as Agent
for the Banks parties
to the Credit Agreement
referred to below
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Lisa Stevens Harary
Ladies and Gentlemen:
The undersigned, [Caterpillar Inc./Caterpillar Financial Services Corporation],
refers to the Credit Agreement (2019 364-Day Facility) dated as of September 5,
2019, as the same may be amended, restated, supplemented or otherwise modified
from time to time (the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among the undersigned, [names of the other Borrowers
under the Credit Agreement], certain Banks parties thereto, Citibank Europe plc,
UK Branch, as Local Currency Agent, MUFG Bank, Ltd., as Japan Local Currency
Agent, and Citibank, N.A., as Agent for said Banks, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Revolving Credit Borrowing is
__________, 20__.
(ii)    The Type of Revolving Credit Advances comprising the Proposed Revolving
Credit Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].
(iii)    The currency of the Proposed Revolving Credit Borrowing is ______.
(iv)    The aggregate amount of the Proposed Revolving Credit Borrowing is
$__________.
(v)    The Interest Period for each Advance made as part of the Proposed
Revolving Credit Borrowing is [30 days] [_____ month[s]].
(vi)    The proceeds of the Proposed Revolving Credit Borrowing should be
remitted in same day funds to [Account Number, Bank Name, Account Name, ______].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:
(A)    the representations and warranties contained in Section 4.01 [(excluding
those contained in the second sentence of subsection (e) and in subsection (f)
thereof)] [(excluding those contained in the second sentence of subsection (e)
thereof)] [and Section 4.02] are correct, before and after giving effect to the
Proposed Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and
(B)    no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, which constitutes an Event of Default with respect to any Borrower
[or would constitute an Event of Default with respect to any Borrower but for
the requirement that notice be given or time elapse or both].
Very truly yours,


[CATERPILLAR INC./CATERPILLAR
FINANCIAL SERVICES CORPORATION]


By     
Title:



EXHIBIT B-2
FORM OF NOTICE OF LOCAL CURRENCY BORROWING
Citibank Europe plc, UK Branch, as Local Currency Agent
Citigroup Centre
5th Floor
Canary Wharf
London, United Kingdom
E14 5LB
Attention: Karen Hall, Andrew Guthrie, Claire Crawford
Email Addresses: Karen.hall@citi.com, andrew.guthrie@citi.com,
Claire.crawford@citi.com
Facsimile No. 44 20 7492 3980


Citibank, N.A., as Agent
for the Banks parties
to the Credit Agreement
referred to below
1615 Brett Road, OPS III
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Lisa Stevens Harary
Ladies and Gentlemen:
The undersigned, Caterpillar International Finance Designated Activity Company,
refers to (1) the Credit Agreement (2019 364-Day Facility) dated as of September
5, 2019, as the same may be amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement,” the terms defined therein
being used herein as therein defined), among the undersigned, Caterpillar Inc.,
Caterpillar Financial Services Corporation (“CFSC”), Caterpillar Finance
Kabushiki Kaisha, certain Banks parties thereto, Citibank Europe plc, UK Branch,
as Local Currency Agent, MUFG Bank, Ltd., as Japan Local Currency Agent, and
Citibank, N.A., as Agent for said Banks, and (2) the Local Currency Addendum
dated as of September 5, 2019, among the undersigned, CFSC, the Local Currency
Banks party thereto, and Citibank Europe plc, UK Branch as the Local Currency
Agent (the “Addendum”). The undersigned hereby gives you notice, irrevocably,
pursuant to Section 2.03B of the Credit Agreement and the Addendum that the
undersigned hereby requests a Local Currency Borrowing under the Credit
Agreement and the Addendum, and in that connection sets forth below the
information relating to such Local Currency Borrowing (the “Proposed Borrowing”)
as required by Section 2.03B of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is __________, 20__.
(ii)    The currency of the Proposed Borrowing is ________.
(iii)    The aggregate amount of the Proposed Borrowing is __________.
(iv)    The Interest Period for each Advance made as part of the Proposed
Borrowing is _____ month[s].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 [(excluding
those contained in the second sentence of subsection (e) and in subsection (f)
thereof)] [(excluding those contained in the second sentence of subsection (e)
thereof)] and Section 4.02 are correct, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default with respect to any Borrower [or would
constitute an Event of Default with respect to any Borrower but for the
requirement that notice be given or time elapse or both] .  




Very truly yours,


CATERPILLAR INTERNATIONAL FINANCE DESIGNATED ACTIVITY COMPANY




By     
Title:





EXHIBIT B-3
FORM OF NOTICE OF JAPAN LOCAL CURRENCY BORROWING
MUFG Bank, Ltd.,
as Japan Local Currency Agent
Osaka Corporate Banking Group
Osaka Corporate Banking Division No. 3, Corporate Banking Department No. 3
3-5-6, Fushimimachi, Chuo-ku, Osaka-shi, Osaka 541-8530, Japan
Attention: Mr. Kazuki Takehara


Citibank, N.A., as Agent
for the Banks parties
to the Credit Agreement
referred to below
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Lisa Stevens Harary
Ladies and Gentlemen:
The undersigned, Caterpillar Finance Kabushiki Kaisha, refers to (1) the Credit
Agreement (2019 364-Day Facility) dated as of September 5, 2019, as the same may
be amended, restated, supplemented or otherwise modified from time to time (the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the undersigned, Caterpillar Inc., Caterpillar Financial
Services Corporation (“CFSC”), Caterpillar International Finance Designated
Activity Company, certain Banks parties thereto, Citibank Europe plc, UK Branch,
as Local Currency Agent, MUFG Bank, Ltd., as Japan Local Currency Agent, and
Citibank, N.A., as Agent for said Banks, and (2) the Japan Local Currency
Addendum dated as of September 5, 2019, among the undersigned, CFSC, the Japan
Local Currency Banks party thereto, and MUFG Bank, Ltd., as Japan Local Currency
Agent (the “Addendum”). The undersigned hereby gives you notice, irrevocably,
pursuant to Section 2.03D of the Credit Agreement and the Addendum that the
undersigned hereby requests a Japan Local Currency Borrowing under the Credit
Agreement and the Addendum, and in that connection sets forth below the
information relating to such Japan Local Currency Borrowing (the “Proposed
Borrowing”) as required by Section 2.03D of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is __________, 20__. This [is]
[is not] a same-day Borrowing request.
(ii)    The Type of Japan Local Currency Advances comprising the Proposed
Borrowing is [Japan Base Rate Advances] [TIBO Rate Advances].
(iii)    The aggregate amount of the Proposed Borrowing is $_____________.
(iv)    The Interest Period for each Advance made as part of the Proposed
Borrowing is [30 days] [_____ month[s]].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 [(excluding
those contained in the second sentence of subsection (e) and in subsection (f)
thereof)] [(excluding those contained in the second sentence of subsection (e)
thereof)] and Section 4.02 are correct, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default with respect to any Borrower [or would
constitute an Event of Default with respect to any Borrower but for the
requirement that notice be given or time elapse or both] .



Very truly yours,


CATERPILLAR FINANCE KABUSHIKI KAISHA


By     
Title:




EXHIBIT B-4
FORM OF NOTICE OF ALLOCATION
Citibank, N.A., as Agent
for the Banks parties
to the Credit Agreement
referred to below
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Lisa Stevens Harary
Ladies and Gentlemen:
The undersigned, Caterpillar Inc., as Borrower Agent on behalf of itself,
Caterpillar Financial Services Corporation, Caterpillar International Finance
Designated Activity Company and Caterpillar Finance Kabushiki Kaisha (the
“Borrowers”), refers to the Credit Agreement (2019 364-Day Facility) dated as of
September 5, 2019, as the same may be amended, restated, supplemented or
otherwise modified from time to time (the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among the Borrowers, certain
Banks parties thereto, Citibank Europe plc, UK Branch, as Local Currency Agent,
MUFG Bank, Ltd., as Japan Local Currency Bank, and Citibank, N.A., as Agent for
said Banks, and hereby gives you notice, pursuant to Section 2.01(b) of the
Credit Agreement that the Borrowers request a re-allocation of the Total
Commitment, and in that connection sets forth below the information relating to
such re‑allocation as required by Section 2.01(b) of the Credit Agreement:
(i)    The Business Day of the proposed re-allocation is ________, 20__.
(ii)    The Allocation for each of Caterpillar Inc. and Caterpillar Financial
Services Corporation after giving effect to such re-allocation is as follows:
Borrower                    Allocation
Caterpillar Inc.                        $________
Caterpillar Financial Services Corporation            $________


Very truly yours,

CATERPILLAR INC.




By: __________________________
    Title:



EXHIBIT B-5
FORM OF NOTICE OF BANK ADDITION
Citibank, N.A., as Agent
for the Banks parties
to the Credit Agreement
referred to below
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Lisa Stevens Harary
Ladies and Gentlemen:
The undersigned, Caterpillar Inc., Caterpillar Financial Services Corporation,
Caterpillar International Finance Designated Activity Company and Caterpillar
Finance Kabushiki Kaisha (the “Borrowers”), refer to the Credit Agreement (2019
364-Day Facility) dated as of September 5, 2019, as the same may be amended,
restated, supplemented or otherwise modified from time to time (the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrowers, certain Banks parties thereto, Citibank Europe plc, UK
Branch, as Local Currency Agent, MUFG Bank, Ltd., as Japan Local Currency Agent,
and Citibank, N.A., as Agent for said Banks, and hereby give you notice,
pursuant to Section 2.05(c) of the Credit Agreement that the Borrowers request a
Bank Addition, and in that connection set forth below the information relating
to such proposed Bank Addition (the “Proposed Bank Addition”) as required by
Section 2.05(c) of the Credit Agreement:
(i)    The Business Day of the Proposed Bank Addition is ________, 20__.
(ii)    The name and address of the proposed Added Bank are as follows:
______________________________
______________________________
______________________________

(iii)    The amount of the Commitment of the proposed Added Bank, after giving
effect to the Proposed Bank Addition, would be $__________.
Very truly yours,

CATERPILLAR INC.


By: ______________________________
Title:

CATERPILLAR FINANCIAL SERVICES
CORPORATION


By: ______________________________
Title:

CATERPILLAR INTERNATIONAL FINANCE DESIGNATED ACTIVITY COMPANY


By: ______________________________
Title:




CATERPILLAR FINANCE KABUSHIKI KAISHA


By: ______________________________
Title:



EXHIBIT C-1
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated _______________, 20__

Reference is made to the Credit Agreement (2019 364-Day Facility) dated as of
September 5, 2019, as the same may be amended, restated, supplemented or
otherwise modified from time to time (the “Credit Agreement”) among Caterpillar
Inc., Caterpillar Financial Services Corporation, Caterpillar International
Finance Designated Activity Company, and Caterpillar Finance Kabushiki Kaisha
(the “Borrowers”), the Banks (as defined in the Credit Agreement), Citibank
Europe plc, UK Branch, as Local Currency Agent, MUFG Bank, Ltd., as Japan Local
Currency Agent, and Citibank, N.A., as Agent for the Banks (the “Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meaning.
_____________ (the “Assignor”) and ___________________ (the “Assignee”) agree as
follows:
1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the percentage interest
specified on Schedule 1 hereto in and to all of the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof (after giving
effect to any other assignments thereof made prior to the date hereof, whether
or not such assignments have become effective, but without giving effect to any
other assignments thereof also made on the date hereof), including, without
limitation, such percentage interest in (i) the Assignor’s Commitment and
Revolving Credit Commitment, which on the date hereof (after giving effect to
any other assignments thereof made prior to the date hereof, whether or not such
assignments have become effective, but without giving effect to any other
assignments thereof also made on the date hereof) are in the dollar amounts
specified as the Assignor’s Commitment and Revolving Credit Commitment on
Schedule 1 hereto, which Commitment is allocated between Caterpillar and CFSC,
the Assignor’s Allocated Commitment for each such Borrower as of the date hereof
being set forth on Schedule 1 hereto; [(ii) the Assignor’s [Local Currency
Commitment] [Japan Local Currency Commitment], which on the date hereof (after
giving effect to any other assignments thereof made prior to the date hereof,
whether or not such assignments have become effective, but without giving effect
to any other assignments thereof also made on the date hereof) is in the dollar
amount specified as the Assignor’s [Local Currency Commitment] [Japan Local
Currency Commitment] on Schedule 1 hereto;] [(ii)/(iii)] the aggregate
outstanding principal amount of Advances owing to the Assignor by each Borrower,
which on the date hereof (after giving effect to any other assignments thereof
made prior to the date hereof, whether or not such assignments have become
effective, but without giving effect to any other assignments thereof also made
on the date hereof) is in the dollar amount specified as the aggregate
outstanding principal amount of Advances owing to the Assignor from such
Borrower on Schedule 1 hereto; and [(iii)/(iv)] the Notes, if any, held by the
Assignor.
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit
Agreement, the Local Currency Addendum, the Japan Local Currency Addendum or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, the Local Currency Addendum, the Japan Local Currency
Addendum or any other instrument or document furnished pursuant thereto; (iii)
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Borrower or the performance or observance by
any Borrower of any of its obligations under the Credit Agreement, the Local
Currency Addendum, the Japan Local Currency Addendum or any other instrument or
document furnished pursuant thereto; and (iv) attaches the Notes, if any,
referred to in paragraph 1 above and requests that the Agent exchange each such
Note from each Borrower for a new Note executed by such Borrower payable to the
order of the Assignee or new Notes executed by such Borrower payable to the
order of the Assignee and the Assignor, as applicable.
3.    Following the execution of this Assignment and Acceptance by the Assignor
and the Assignee, it will be delivered to the Agent for acceptance by the Agent.
The effective date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Agent, unless a later date therefor is specified on
Schedule 1 hereto (the “Effective Date”).
4.    Upon such acceptance by the Agent, as of the Effective Date, (i) the
Assignee shall, in addition to the rights and obligations under the Credit
Agreement [and the [Local Currency Addendum] [Japan Local Currency Addendum]]
held by it immediately prior to the Effective Date, have the rights and
obligations under the Credit Agreement [and the [Local Currency Addendum] [Japan
Local Currency Addendum]] that have been assigned to it pursuant to this
Assignment and Acceptance and (ii) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement [and the [Local Currency Addendum] [Japan
Local Currency Addendum]].
5.    Upon such acceptance by the Agent, from and after the Effective Date, the
Agent [and the [Local Currency Agent] [Japan Local Currency Agent]] shall make
all payments under the Credit Agreement [,the [Local Currency Addendum] [Japan
Local Currency Addendum]] and the Notes, if any, in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest, and Commitment Fees with respect thereto) to the Assignee. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement [, the [Local Currency Addendum] [Japan Local Currency
Addendum]] and the Notes, if any, for periods prior to the Effective Date
directly between themselves.
6.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York (without regard for conflict
of law principles that would result in the application of any law other than the
internal law of the State of New York).
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.



Schedule 1
to
Assignment and Acceptance
Dated __________, 20__
Section  1.
Percentage Interest:                        __________%
Assignor’s Commitment:                    $_________
Assignor’s Revolving Credit Commitment:            $_________
[Assignor’s Local Currency Commitment:]            $_________
[Assignor’s Japan Local Currency Commitment:]        $_________

(a) Allocated Commitment
        to Caterpillar                     $_________
(b) Allocated Commitment
        to CFSC                         $_________
Aggregate Outstanding Principal
Amount of Revolving Credit Advances owing to the
    Assignor by:
(a) Caterpillar                             $_________
(b) CFSC                                 $_________
[Amount of Local Currency Advances owing
to the Assignor]                        $_________
[Amount of Japan Local Currency Advances owing
to the Assignor]                        $_________
Section  2.
Notes, if any, payable to the order
    of the Assignee
(a) Borrower: Caterpillar
Dated:    _____________, 20__

(b) Borrower: CFSC
Dated:    _____________, 20__

Notes, if any, payable to the order
    of the Assignor
(a) Borrower: Caterpillar
Dated:    _____________, 20__

(b) Borrower: CFSC
Dated:    _____________, 20__

Section  3.
Effective Date :                        ________, 20__
Section  4.
Domestic Lending Office                    ______________
Eurocurrency Lending Office                    ______________

[NAME OF ASSIGNOR]

By:___________________________
Title:

[NAME OF ASSIGNEE]

By:___________________________
Title:
Consented to and Accepted this _____ day
of _________________, 20__


[NAME OF AGENT], as Agent
By:___________________________
Title:


[NAME OF LOCAL CURRENCY AGENT], as Local Currency Agent
By:___________________________
Title:


[NAME OF JAPAN LOCAL CURRENCY AGENT], as Japan Local Currency Agent
By:___________________________
Title:
Agreed to this    _____ day
of _____________, 20__

CATERPILLAR INC.
By:___________________________
Title:
CATERPILLAR FINANCIAL SERVICES CORPORATION
By:___________________________
Title:



EXHIBIT C-2
FORM OF ASSUMPTION AND ACCEPTANCE
Dated _______________, 20__
Reference is made to the Credit Agreement (2019 364-Day Facility) dated as of
September [5], 2019, as the same may be amended, restated, supplemented or
otherwise modified from time to time (the “Credit Agreement”) among Caterpillar
Inc., Caterpillar Financial Services Corporation, Caterpillar International
Finance Designated Activity Company and Caterpillar Finance Kabushiki Kaisha
(the “Borrowers”), the Banks (as defined in the Credit Agreement), Citibank
Europe plc, UK Branch, as Local Currency Agent, MUFG Bank, Ltd., as Japan Local
Currency Bank and Citibank, N.A., as Agent for the Banks (the “Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meaning.
The Borrowers and ___________________ (the “Added Bank”) agree as follows:
1.    The Borrowers have requested the Added Bank to [become a Bank under the
Credit Agreement and to accept and make a Commitment and Revolving Credit
Commitment [and [Local Currency Commitment] [Japan Local Currency Commitment]]
under the Credit Agreement in the amounts set forth on Schedule 1 hereto]
[increase its Commitment and Revolving Credit Commitment [and [Local Currency
Commitment] [Japan Local Currency Commitment]] under the Credit Agreement to the
amounts set forth on Schedule 1 hereto] and the Added Bank has agreed to so
[become a Bank and accept and make a Commitment and Revolving Credit Commitment
[and [Local Currency Commitment] [Japan Local Currency Commitment]] under the
Credit Agreement in such amounts] [increase its Commitment and Revolving Credit
Commitment [and [Local Currency Commitment] [Japan Local Currency Commitment]]
under the Credit Agreement to such amounts]. The Added Bank agrees, upon the
Effective Date of this Assumption and Acceptance, to purchase a participation in
any Revolving Credit Advances [[Local Currency Advances] [Japan Local Currency
Advances]] which are outstanding on the Effective Date in the amount determined
pursuant to Section 2.05(d) of the Credit Agreement.
2.    The Added Bank hereby acknowledges and agrees that neither the Agent nor
any Bank (i) has made any representation or warranty, nor assumed any
responsibility, with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, the Local Currency Addendum,
the Japan Local Currency Addendum, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, the
Local Currency Addendum, the Japan Local Currency Addendum or any other
instrument or document furnished pursuant thereto; or (ii) has made any
representation or warranty, nor assumed any responsibility, with respect to the
financial condition of any Borrower or the performance or observance by any
Borrower of any of its obligations under the Credit Agreement, the Local
Currency Addendum, the Japan Local Currency Addendum or any other instrument or
document furnished pursuant thereto.
3.    Following the execution of this Assumption and Acceptance by the Added
Bank and the Borrowers, it will be delivered to the Agent for acceptance by the
Agent. The effective date of this Assumption and Acceptance shall be the date of
acceptance thereof by the Agent, unless a later date therefor is specified on
Schedule 1 hereto (the “Effective Date”).
4.    Upon such acceptance by the Agent, as of the Effective Date, (i) the Added
Bank shall, in addition to the rights and obligations under the Credit Agreement
held by it immediately prior to the Effective Date, if any, have the rights and
obligations under the Credit Agreement that have been assumed by it pursuant to
this Assumption and Acceptance.
5.    Upon such acceptance by the Agent, from and after the Effective Date, the
Agent shall make all payments under the Credit Agreement and the Notes, if any,
in respect of the Commitment and Revolving Credit Commitment [and Local Currency
Commitment] [and Japan Local Currency Commitment] assumed hereby (including,
without limitation, all payments of principal, interest and Commitment Fees with
respect thereto) to the Added Bank.
6.    This Assumption and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York (without regard for conflict
of law principles that would result in the application of any law other than the
internal law of the State of New York).
IN WITNESS WHEREOF, the Added Bank and the Borrowers have caused this Assumption
and Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.



Schedule 1
to
Assumption and Acceptance
Dated __________, 20__
Section  1.
Added Bank’s Commitment after
giving effect to this Assumption
and Acceptance:                        $_________

Added Bank’s Revolving Credit Commitment
after giving effect to this Assumption
and Acceptance:                        $_________

[Added Bank’s Local Currency Commitment
after giving effect to this Assumption
and Acceptance:                        $_________]


[Added Bank’s Japan Local Currency Commitment
after giving effect to this Assumption
and Acceptance:                        $_________]

Section  2.
Effective Date :                        ________, 20__

Section  3.
Domestic Lending Office                    ______________

Eurocurrency Lending Office                    ______________

[Local Currency Lending Office                ______________]


[Japan Local Currency Lending Office            ______________]


CATERPILLAR INC.

By:___________________________
Title:

CATERPILLAR FINANCIAL
SERVICES CORPORATION

By:___________________________
Title:

CATERPILLAR INTERNATIONAL FINANCE DESIGNATED ACTIVITY COMPANY

By:___________________________
Title:


CATERPILLAR FINANCE KABUSHIKI KAISHA

By:___________________________
Title:
[NAME OF ADDED BANK]


By:___________________________
Title:





Accepted this _____ day
of _________________, 20__
[NAME OF AGENT]
By:___________________________
Title:



EXHIBIT D
FORM OF OPINION OF COUNSEL
FOR EACH OF CATERPILLAR AND CFSC
[Closing Date]


To the Banks listed on Schedule I hereto
and to Citibank, N.A., as Agent[, Citibank
Europe plc, UK Branch, as Local Currency Agent,
and MUFG Bank, Ltd.,
as Japan Local Currency Agent]


Re: [Name of Applicable Borrower]


Ladies and Gentlemen:
I am in-house counsel for [Name of Applicable Borrower], a Delaware corporation
(the “Borrower”), and give this opinion pursuant to Section 3.01(d) of the
Credit Agreement (2019 364-Day Facility) dated as of September 5, 2019 (the
“Credit Agreement”), among the Borrower, [Caterpillar Inc./Caterpillar Financial
Services Corporation], Caterpillar International Finance Designated Activity
Company, Caterpillar Finance Kabushiki Kaisha, the Banks parties thereto,
Citibank Europe plc, UK Branch, as Local Currency Agent, MUFG Bank, Ltd., as
Japan Local Currency Agent, and Citibank, N.A., as Agent for said Banks. Terms
defined in the Credit Agreement are used herein as therein defined.
I have examined the Credit Agreement; [the Local Currency Addendum; the Japan
Local Currency Addendum;] the documents furnished by the Borrower pursuant to
Article III of the Credit Agreement; the [[Restated] Certificate of
Incorporation] of the Borrower and any amendments thereto, as currently in
effect (the “Charter”); and the [bylaws] of the Borrower and any amendments
thereto, as currently in effect (the “Bylaws”). In addition, I have examined the
originals, or copies certified to my satisfaction, of such other corporate
records of the Borrower, certificates of public officials, and agreements,
instruments and other documents, and have conducted such other investigations of
fact and law, as I have deemed necessary or advisable for purposes of this
opinion letter.
In rendering my opinion, I have assumed the due authorization, execution and
delivery of each document referred to herein by all parties to such document
other than the Borrower.
Based upon the foregoing, and subject to the comments and qualifications set
forth below, it is my opinion that:
1.    The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified to
transact business and is in good standing as a foreign corporation in each of
the jurisdictions listed in Schedule II to this opinion letter.
2.    The execution, delivery and performance by the Borrower of the Credit
Agreement [, the Local Currency Addendum, the Japan Local Currency Addendum] and
the Notes to be executed by it are within the Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene,
or constitute a default under (i) the Charter or the Bylaws or (ii) in any
material respect, the General Corporation Law of the State of Delaware or any
United States Federal or [New York State][Tennessee] law, rule or regulation
applicable to the Borrower (I express no opinion relating to the United States
federal securities laws or any state securities or Blue Sky laws), (iii) any
agreement filed as an exhibit to the Borrower’s annual report on Form 10-K,
filed with the U.S. Securities and Exchange Commission (the “Commission”) on
February 14, 2019, or any agreement filed or incorporated by reference as an
exhibit to a filing of the Borrower under Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended, with the Commission from February
14, 2019 up to and including the date hereof, or (iv) any material judgment,
injunction order or decree binding upon the Borrower.
3.    No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body of the United States[,][or]
the State of Delaware [or the State of New York] that in my experience would
normally be applicable to general business entities is required for the
execution, delivery and performance by the Borrower of the Credit Agreement [,
the Local Currency Addendum, the Japan Local Currency Addendum] and the Notes to
be executed by it (but I express no opinion relating to any state securities or
Blue Sky laws).
4.    The Credit Agreement [, the Local Currency Addendum, the Japan Local
Currency Addendum] and its Notes have been duly executed and delivered by a duly
authorized officer of the Borrower. Assuming that the Agent, the Local Currency
Agent, the Japan Local Currency Agent, and each Bank party to the Credit
Agreement as of the date hereof have duly executed and delivered the Credit
Agreement and that each such Bank has notified the Agent that such Bank has
executed the Credit Agreement, [, and assuming that (x) the Local Currency Agent
and each Local Currency Bank party to the Local Currency Addendum as of the date
hereof have duly executed and delivered the Local Currency Addendum and that
each such Local Currency Bank has notified the Agent that such Local Currency
Bank has executed the Local Currency Addendum and (y) the Japan Local Currency
Agent and each Japan Local Currency Bank party to the Japan Local Currency
Addendum as of the date hereof have duly executed and delivered the Japan Local
Currency Addendum and that each such Japan Local Currency Bank has notified the
Agent that such Japan Local Currency Bank has executed the Japan Local Currency
Addendum] the Credit Agreement is, [the Local Currency Addendum is, the Japan
Local Currency Addendum is,] the Notes executed and delivered by the Borrower on
or prior to the date hereof are, and any other Notes when executed and delivered
by the Borrower pursuant to the terms of the Credit Agreement will be, the valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms.
5.    There is no pending or, to my actual knowledge, threatened action or
proceeding affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator, which purports to affect the legality,
validity or enforceability of the Credit Agreement [, the Local Currency
Addendum, the Japan Local Currency Addendum,] or any Note or which is reasonably
likely to materially adversely affect (i) the financial condition or operations
of the Borrower and its consolidated Subsidiaries taken as a whole or (ii) the
ability of the Borrower to perform its obligations under the Credit Agreement [,
the Local Currency Addendum, the Japan Local Currency Addendum] and the Notes to
be executed by it.
Insofar as the foregoing opinions relate to the valid existence and good
standing of the Borrower, they are based solely on the certificates from public
officials attached hereto as Exhibit A. Insofar as the foregoing opinions relate
to the validity, binding effect or enforceability of any agreement or obligation
of the Borrower, such opinions are subject to (i) applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity and (ii) limitations under applicable law or public policy
on waivers of rights or defenses.
I express no opinion as to (i) Sections 2.13 and 8.05 of the Credit Agreement,
insofar as they provide that any Bank purchasing a participation from another
Bank pursuant thereto may exercise set-off or similar rights with respect to
such participation or that any Affiliate of a Bank may exercise set-off or
similar rights with respect to such Bank’s claims under the Credit Agreement or
the Notes; (ii) Section 2.12(c), 7.09 or 8.04(c), to the extent that any such
section may be construed as requiring indemnification with respect to a claim,
damage, liability or expense incurred as a result of any violation of law by a
Bank[,][or] the Agent [the Local Currency Agent or the Japan Local Currency
Agent]; (iii) Section 8.08(c) of the Credit Agreement [or any comparable
provisions of the Japan Local Currency Addendum or the Local Currency Addendum],
insofar as [any] such provision relates to the subject matter jurisdiction of
the United States District Court to adjudicate any controversy related to the
Credit Agreement; or (iv) Sections 8.10 or 8.12, [or ]the last sentence of
Section 8.08(b) of the Credit Agreement[or any comparable provisions of the
Japan Local Currency Addendum or the Local Currency Addendum] or (v) clauses (B)
and (C) of Section 8.08(c) of the Credit Agreement, insofar as either such
clause relates to the submission to jurisdiction in any Illinois State or United
States federal court sitting in Chicago, Illinois (and any appellate court
hearing appeals from any such court) or any United States federal court sitting
in Nashville, Tennessee (and any appellate court hearing appeals from any such
court), as applicable.
For the purposes of my opinion above as it pertains to the enforceability of the
provisions contained in Section 8.08 of the Credit Agreement (and any similar
provisions contained in the Local Currency Addendum or the Japanese Local
Currency Addendum) pursuant to which the parties thereto agree that the laws of
the State of New York shall govern such documents, I have assumed that the
parties did not enter into any of the agreements described herein with knowledge
or deliberate ignorance of the illegality of such document in its place of
performance.
[For Cat Financial:][I am qualified to practice law in the State of Tennessee
and do not purport to be an expert on, or to express any opinion concerning, any
laws other than the law of the State of Tennessee, the General Corporation Law
of the State of Delaware and the federal law of the United States. Insofar as
the opinions expressed in paragraphs 2, 3 and 4 above relate to matters which
are governed by the laws of the State of New York, I have assumed for purposes
of rendering such opinions that the applicable laws of the State of New York are
substantially identical to the laws of the State of Tennessee.]
[For Caterpillar Inc.:] [In rendering the opinion in numbered paragraph 2, I
have assumed that to the extent any document referred to in clause (iii) of
numbered paragraph 2 is governed by the law of a jurisdiction other than those
referred to in the following paragraph, such document would be interpreted in
accordance with its plain meaning.]
[The foregoing opinions are limited to the federal law of the United States of
America, the law of the State of [New York][Tennessee] and the General
Corporation Law of the State of Delaware.]
This opinion letter is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly set forth
herein. The opinions expressed herein are being delivered to you as of the date
hereof in connection with the transactions described hereinabove and are solely
for your benefit in connection with the transactions described hereinabove and
may not be relied on, used, circulated, quoted or otherwise referred to in any
manner or for any purpose by any other Person, nor any copies published,
communicated or otherwise made available in whole or in part to any other Person
without my specific prior written consent, except that (A) you may furnish
copies hereof, (i) to your independent auditors and attorneys, (ii) upon the
request of any state or federal authority or official having regulatory
jurisdiction over you, (iii) pursuant to order or legal process of any court or
governmental agency and (iv) to any of your permitted or prospective assigns
and/or participants in respect of the Credit Agreement, the Japan Local Currency
Addendum and the Local Currency Addendum and (B) assignees that become Banks
party to the Credit Agreement pursuant to Section 8.07 thereof may rely on this
opinion as if addressed to them on the date hereof, on the condition and
understanding that (i) this opinion letter speaks only as of the date hereof as
described below and (ii) any such reliance by a future assignee must be actual
and reasonable under the circumstances existing at the time such person becomes
an assignee, including any changes in law, facts or any other developments known
to or reasonably knowable by such person at such time. I assume no obligation to
advise you or any other person, or to make any investigations, as to any legal
developments or factual matters arising subsequent to the date hereof that might
affect the opinions expressed herein.
Very truly yours,




Schedule I


 
 
 
 
 
 
 
 
 



 



 

Schedule II






[Caterpillar Inc.
Alabama
Arizona
California
Georgia
Illinois
Indiana
Kentucky
Minnesota
Mississippi
Nebraska
North Carolina
South Carolina
Tennessee
Texas
Virginia
Wisconsin]










[Cat Financial
Tennessee]











Exhibit A
Good Standing Certificates
See attached.





EXHIBIT E
[RESERVED]










EXHIBIT F-1

FORM OF COMPLIANCE CERTIFICATE
CATERPILLAR INC.
To:    The Banks which are parties to the
    Credit Agreement described below
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement (2019 364-Day Facility) dated as of September 5, 2019, as the same may
be amended, restated, supplemented or otherwise modified from time to time (the
“Agreement”) among Caterpillar Inc., Caterpillar Financial Services Corporation,
Caterpillar International Finance Designated Activity Company and Caterpillar
Finance Kabushiki Kaisha (collectively, the “Borrowers”), the Banks party
thereto, Citibank Europe plc, UK Branch, as Local Currency Agent, MUFG Bank,
Ltd., as Japan Local Currency Agent and Citibank, N.A., as agent for the Banks.
Capitalized terms used and not otherwise defined herein shall have the meanings
attributed to such terms in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ______________ of Caterpillar Inc. (the “Borrower”).
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default with respect to the Borrower during or at the end of the accounting
period covered by the attached financial statements or as of the date hereof.
4.    As required pursuant to Section 5.03 of the Agreement, the Borrower’s
Consolidated Net Worth, as of the end of the accounting period covered by the
attached financial statements, is at least $9,000,000,000 as shown below.
a.
Consolidated Net Worth            $__________



(i)
Stockholders’ equity            $__________

(ii)
Accumulated Other

Comprehensive Income        $__________
(iii)
Pension and other post-retirement

benefits balance within
Accumulated Other Comprehensive
Income                    $__________


The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered this _____ day of
__________, 20__.
CATERPILLAR INC.


By:___________________________
Name:
Title:



EXHIBIT F-2

FORM OF COMPLIANCE CERTIFICATE
CATERPILLAR FINANCIAL SERVICES CORPORATION
To:    The Banks which are parties to the
    Credit Agreement described below
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement (2019 364-Day Facility) dated as of September 5, 2019, as the same may
be amended, restated, supplemented or otherwise modified from time to time (the
“Agreement”) among Caterpillar Inc., Caterpillar Financial Services Corporation,
Caterpillar International Finance Designated Activity Company and Caterpillar
Finance Kabushiki Kaisha (collectively, the “Borrowers”), the Banks party
thereto, Citibank Europe plc, UK Branch, as Local Currency Agent, MUFG Bank,
Ltd., as Japan Local Currency Agent, Citibank, N.A., as agent for the Banks.
Capitalized terms used and not otherwise defined herein shall have the meanings
attributed to such terms in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ______________ of Caterpillar Financial Services
Corporation (the “Borrower”).
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default with respect to the Borrower during or at the end of the accounting
period covered by the attached financial statements or as of the date hereof.
4.    As required pursuant to Section 5.04(a) of the Agreement, the Borrower’s
ratio (the “Leverage Ratio”) of CFSC Consolidated Debt to CFSC’s Consolidated
Net Worth, equal to the average of the Leverage Ratios as determined on the last
day of each of the six preceding calendar months, as of the end of the
accounting period covered by the attached financial statements, is not greater
than 10.0 to 1, as shown below.
a.    CFSC Consolidated Debt*                $__________
b.    CFSC’s Consolidated
Net Worth*                         $__________
c.
Leverage Ratio (6-month moving average)         __________

d.
Leverage Ratio (at December 31, 20__)        ___________

* At end of current accounting period
5.    As required pursuant to Section 5.04(b) of the Agreement, the ratio of (1)
the Borrower’s profit excluding income taxes, Interest Expense and Net
Gain/(Loss) From Interest Rate Derivatives to (2) Interest Expense, computed as
of the end of the calendar quarter covered by the attached financial statements
for the rolling four-quarter period then most recently ended, is not less than
1.15 to 1, as shown below.
a.
Profit excluding income taxes, Interest
Expense and excluding Net Gain/(Loss)
From Interest Rate Derivatives             $__________



b.
Interest Expense                    $__________

    
c.
Ratio of profit excluding income taxes,
Interest Expense and Net Gain/(Loss)
From Interest Rate Derivatives to
Interest Expenses (a÷b)                 __________



The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered this _____ day of
__________, 20__.
CATERPILLAR FINANCIAL SERVICES CORPORATION


By:___________________________
Name:
Title:






EXHIBIT G-1

FORM OF LOCAL CURRENCY ADDENDUM
LOCAL CURRENCY ADDENDUM dated as of September 5, 2019, to the Credit Agreement
(as defined below), among Caterpillar Financial Services Corporation,
Caterpillar International Finance Designated Activity Company, the Local
Currency Banks (as defined below), Citibank, N.A., as Agent, and Citibank Europe
plc, UK Branch, as Local Currency Agent.
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Addendum, the following terms shall
have the meanings specified below:
“Credit Agreement” means the Credit Agreement (2019 364-Day Facility) dated as
of September 5, 2019, among Caterpillar Inc., Caterpillar Financial Services
Corporation, Caterpillar International Finance Designated Activity Company,
Caterpillar Finance Kabushiki Kaisha, the financial institutions from time to
time party thereto as Banks, Citibank, N.A., as Agent, MUFG Bank, Ltd., as Japan
Local Currency Agent, and Citibank Europe plc, UK Branch, as Local Currency
Agent, as the same may be amended, waived, modified or restated from time to
time.
“Local Currency Advance” means any Advance, denominated in Pounds Sterling,
Euro, or any other Agreed Currency which CIF requests the Local Currency Banks
to include as a Local Currency and which is reasonably acceptable to the Local
Currency Banks, made to CIF pursuant to Sections 2.03A and 2.03B of the Credit
Agreement and this Addendum. A Local Currency Advance shall bear interest at the
rate specified in Schedule II.
“Local Currency Bank” means each Bank listed on the signature pages of this
Addendum or which becomes a party hereto pursuant to an Assignment and
Acceptance or an Assumption and Acceptance.
SECTION 1.02. Terms Generally. Unless otherwise defined herein, terms defined in
the Credit Agreement shall have the same meanings in this Addendum. Wherever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Sections and Schedules shall be deemed references to Sections of and
Schedules to this Addendum unless the context shall otherwise require.
ARTICLE II
The Credits
SECTION 2.01. Local Currency Advances. (a)  This Addendum (as the same may be
amended, waived, modified or restated from time to time) is the “Local Currency
Addendum” as defined in the Credit Agreement and is, together with the
borrowings made hereunder, subject in all respects to the terms and provisions
of the Credit Agreement except to the extent that the terms and provisions of
the Credit Agreement are modified by or are inconsistent with this Addendum, in
which case this Addendum shall control.
(b)  Any modifications to the interest payment dates, Interest Periods, interest
rates and any other special provisions applicable to Local Currency Advances
under this Addendum are set forth on Schedule II. If Schedule II states “None”
or “Same as Credit Agreement” with respect to any item listed thereon, then the
corresponding provisions of the Credit Agreement, without modification, shall
govern this Addendum and the Local Currency Advances made pursuant to this
Addendum.
(c)  Any special borrowing procedures or funding arrangements for Local Currency
Advances under this Addendum, any provisions for the issuance of promissory
notes to evidence the Local Currency Advances made hereunder and any additional
information requirements applicable to Local Currency Advances under this
Addendum are set forth on Schedule III. If no such special procedures, funding
arrangements, provisions or additional requirements are set forth on Schedule
III, then the corresponding procedures, funding arrangements, provisions and
information requirements set forth in the Credit Agreement shall govern this
Addendum.
SECTION 2.02. Maximum Borrowing Amounts. (a)  The Total Local Currency
Commitment, and the Local Currency Commitment and the Same Day Local Currency
Commitment for each Local Currency Bank party to this Addendum as of the date
hereof, are set forth on Schedule I.
(b)  Upon at least five (5) Business Days prior irrevocable written notice to
the Agent, the Local Currency Agent and the Local Currency Banks, CIF may from
time to time permanently reduce the Total Local Currency Commitment under this
Addendum in whole, or in part ratably among the Local Currency Banks, in an
aggregate minimum Dollar Amount of $10,000,000, and integral multiples of
$1,000,000 in excess thereof; provided, however, that the amount of the Total
Local Currency Commitment may not be reduced below the aggregate principal
amount of the outstanding Local Currency Advances with respect thereto. Any such
reduction shall be allocated pro rata among all the Local Currency Banks party
to this Addendum by reference to their Local Currency Commitments.
ARTICLE III
Representations and Warranties
Each of CFSC and CIF makes and confirms each representation and warranty
applicable to it or any of its Subsidiaries contained in Article IV of the
Credit Agreement. Each of CFSC and CIF represents and warrants to each of the
Local Currency Banks party to this Addendum that no Event of Default, or event
which would constitute an Event of Default but for the requirement that notice
be given or time elapse or both, has occurred and is continuing, and no Event of
Default, or event which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both, shall arise as a result
of the making of Local Currency Advances hereunder or any other transaction
contemplated hereby.
ARTICLE IV
Miscellaneous Provisions
SECTION 4.01. Amendment; Termination. (a)  This Addendum (including the
Schedules hereto) may not be amended without the prior written consent of the
Majority Local Currency Banks hereunder and subject to the provisions of
Section 8.01 of the Credit Agreement.
(b)  This Addendum may not be terminated without the prior written consent of
each Local Currency Bank party hereto, CFSC and CIF unless there are no Local
Currency Advances or any other amounts outstanding hereunder, in which case no
such consent of any Local Currency Bank shall be required; provided, however,
that this Addendum shall terminate on the date that the Credit Agreement
terminates in accordance with its terms.
SECTION 4.02. Assignments. Section 8.07 of the Credit Agreement shall apply to
assignments by Local Currency Banks of obligations, Local Currency Commitments
and Advances hereunder; provided, however, that a Local Currency Bank may not
assign any obligations, Local Currency Commitments or rights hereunder to any
Person which is not (or does not simultaneously become) a Bank under the Credit
Agreement.
SECTION 4.03. Notices, Etc. Except as otherwise provided herein, all notices,
demands, requests, consents and other communications provided for hereunder
shall be given in writing or by any telecommunication device capable of creating
a written record (including electronic mail), and addressed to the party to be
notified as follows:
(a)    if to CIF, at Caterpillar International Finance Designated Activity
Company, 2120 West End Avenue, Nashville, Tennessee 37203-0001, Attention
Caterpillar International Finance Designated Activity Company c/o Treasurer
(Facsimile No. 615-341-8596) with a copy to CFSC at its address and facsimile
number or electronic mail address referenced in Section 8.02 of the Credit
Agreement;
(b)    if to CFSC, at its address and facsimile number or electronic mail
address referenced in Section 8.02 of the Credit Agreement;
(c)    if to the Local Currency Agent, at Citibank Europe plc, UK Branch,
Citigroup Centre, 5th Floor, Canary Wharf, London, United Kingdom, E14 5LB,
Facsimile No. 44 20 7492 3980 with a copy to the Agent at its address and
facsimile number or electronic mail address referenced in Section 8.02 of the
Credit Agreement;
(d)    if to a Local Currency Bank, at its address (and facsimile number or
electronic mail address) set forth in Schedule I or in the Assignment and
Acceptance or Assumption and Acceptance pursuant to which such Local Currency
Bank became a party hereto; and
(e)    if to the Agent, at its address at Bank Loan Syndications, 1615 Brett
Rd., Building No. 3, New Castle, Delaware 19720, Attention: Bank Loan
Syndications, Telecopier No. 646-274-5080 (glagentofficeops@citi.com), with a
copy to Citibank, N.A., 388 Greenwich Street, New York, New York 10013,
Attention: Lisa Stevens Harary (E-Mail Address: lisa.stevensharary@citi.com);
or as to each party, at such other address as shall be designated by such party
in a written notice to the other parties. All notices, demands, requests,
consents and other communications described in this Section 4.03 shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when deposited in the mails
and (iii) if delivered by electronic mail or any other telecommunications
device, when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in this Section 4.03; provided, however, that
notices and communications to the Local Currency Agent pursuant to Article II or
V hereof or Article II of the Credit Agreement shall not be effective until
received by the Local Currency Agent.
SECTION 4.04. Ratification of Guaranty. By its execution of this Addendum, CFSC
ratifies and confirms its guaranty contained in Article IX of the Credit
Agreement with respect to the Local Currency Advances made pursuant to this
Addendum which Guaranty remains in full force and effect.
SECTION 4.05. Sharing of Payments, Etc. If any Local Currency Bank shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) on account of the Local Currency Advances made by it
(other than pursuant to Section 2.02(c), 2.05(d), 2.10, 2.12 or 8.04 of the
Credit Agreement) in excess of its ratable share of payments on account of the
Local Currency Advances obtained by all the Local Currency Banks, such Local
Currency Bank shall forthwith purchase from the other Local Currency Banks such
participations in the Local Currency Advances made by them as shall be necessary
to cause such purchasing Local Currency Bank to share the excess payment ratably
with each of them, provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Local Currency Bank, such
purchase from each other Local Currency Bank shall be rescinded and each such
other Local Currency Bank shall repay to the purchasing Local Currency Bank the
purchase price to the extent of such recovery together with an amount equal to
such other Local Currency Bank’s ratable share (according to the proportion of
(i) the amount of such other Local Currency Bank’s required repayment to (ii)
the total amount so recovered from the purchasing Local Currency Bank) of any
interest or other amount paid or payable by the purchasing Local Currency Bank
in respect of the total amount so recovered. CIF agrees that any Local Currency
Bank so purchasing a participation from another Local Currency Bank pursuant to
this Section 4.05 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Local Currency Bank were the direct creditor
of CIF in the amount of such participation.
SECTION 4.06. Applicable Law. THIS ADDENDUM SHALL BE GOVERNED BY AND INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
FOR CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE INTERNAL LAW OF THE STATE OF NEW YORK).
SECTION 4.07 Execution in Counterparts. This Addendum may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
ARTICLE V
The Local Currency Agent
SECTION 5.01 Appointment; Nature of Relationship. Citibank Europe plc, UK Branch
is appointed by the Local Currency Banks as the Local Currency Agent hereunder
and under the Credit Agreement, and each of the Local Currency Banks irrevocably
authorizes the Local Currency Agent to act as the contractual representative of
such Local Currency Bank with the rights and duties expressly set forth herein
and in the Credit Agreement applicable to the Local Currency Agent. The Local
Currency Agent agrees to act as such contractual representative upon the express
conditions contained in this Article V. Notwithstanding the use of the defined
term “Local Currency Agent,” it is expressly understood and agreed that the
Local Currency Agent shall not have any fiduciary responsibilities to any Local
Currency Bank or other Bank by reason of this Addendum and that the Local
Currency Agent is merely acting as the representative of the Local Currency
Banks with only those duties as are expressly set forth in this Addendum and the
Credit Agreement. In its capacity as the Local Currency Banks’ contractual
representative, the Local Currency Agent (i) does not assume any fiduciary
duties to any of the Banks, (ii) is a “representative” of the Local Currency
Banks within the meaning of Section 9-102 of the Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Addendum and the Credit Agreement.
Each of the Local Currency Banks agrees to assert no claim against the Local
Currency Agent on any agency theory or any other theory of liability for breach
of fiduciary duty, all of which claims each Bank waives.
SECTION 5.02 Powers. The Local Currency Agent shall have and may exercise such
powers under this Addendum and the Credit Agreement as are specifically
delegated to the Local Currency Agent by the terms of each thereof, together
with such powers as are reasonably incidental thereto. The Local Currency Agent
shall have neither any implied duties or fiduciary duties to the Local Currency
Banks or the Banks, nor any obligation to the Local Currency Banks or the Banks
to take any action hereunder or under the Credit Agreement except any action
specifically provided by this Addendum or the Credit Agreement required to be
taken by the Local Currency Agent.
SECTION 5.03 General Immunity. Neither the Local Currency Agent nor any of its
respective directors, officers, agents or employees shall be liable to any of
the Borrowers or any Bank for any action taken or omitted to be taken by it or
them hereunder or under the Credit Agreement or in connection herewith or
therewith except to the extent such action or inaction is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
SECTION 5.04 No Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc. [Intentionally Omitted. See Sections 7.03 and 7.04 of the Credit
Agreement for these provisions.]
SECTION 5.05 Action on Instructions of Local Currency Banks. The Local Currency
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under the Credit Agreement in accordance with written
instructions signed by Majority Local Currency Banks (except with respect to
actions that require the consent of all of the Banks as provided in the Credit
Agreement, including, without limitation, Section 8.01 thereof), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Local Currency Banks. The Local Currency Agent shall be
fully justified in failing or refusing to take any action hereunder and under
the Credit Agreement unless it shall first be indemnified to its satisfaction by
the Local Currency Banks pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
SECTION 5.06 Employment of Agents and Counsel. The Local Currency Agent may
execute any of its duties hereunder and under the Credit Agreement by or through
employees, agents, and attorneys-in-fact, and shall not be answerable to the
Banks or the Local Currency Banks, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Local Currency Agent
shall be entitled to advice of counsel concerning the contractual arrangement
among the Local Currency Agent and the Local Currency Banks, as the case may be,
and all matters pertaining to its duties hereunder and under the Credit
Agreement.
SECTION 5.07 Reliance on Documents; Counsel. [Intentionally Omitted. See Section
7.03 of the Credit Agreement for these provisions.]
SECTION 5.08 Other Transactions. The Local Currency Agent may accept deposits
from, lend money to, and generally engage in any kind of trust, debt, equity or
other transaction, in addition to those contemplated by this Addendum or the
Credit Agreement, with CFSC, CIF or any of their respective Subsidiaries in
which the Local Currency Agent is not prohibited hereby from engaging with any
other Person.
SECTION 5.09 Bank Credit Decision. [Intentionally Omitted. See Section 7.07 of
the Credit Agreement for these provisions.]
SECTION 5.10 Successor Local Currency Agent. The Local Currency Agent (i) may
resign at any time by giving written notice thereof to the Agent, the Local
Currency Banks and the Borrowers, and may appoint one of its affiliates as
successor Local Currency Agent and (ii) may be removed at any time with or
without cause by the Majority Local Currency Banks. Upon any such resignation or
removal, the Majority Local Currency Banks, with the consent of the Agent, shall
have the right to appoint (unless, in the case of the resignation of the Local
Currency Agent, the resigning Local Currency Agent has appointed one of its
affiliates as successor Local Currency Agent), on behalf of the Borrowers and
the Local Currency Banks, a successor Local Currency Agent. If no successor
Local Currency Agent shall have been so appointed and shall have accepted such
appointment within thirty days after the retiring Local Currency Agent’s giving
notice of resignation or the Majority Local Currency Banks’ removal of the
retiring Local Currency Agent, then the retiring Local Currency Agent may
appoint, on behalf of the Borrowers and the Local Currency Banks, a successor
Local Currency Agent, which need not be one of its affiliates. Notwithstanding
anything herein to the contrary, so long as no Event of Default, or event which
would constitute an Event of Default but for the requirement that notice be
given, time elapse or both, has occurred and is continuing, each such successor
Local Currency Agent shall be subject to written approval by CFSC and CIF, which
approval shall not be unreasonably withheld. Such successor Local Currency Agent
shall be a commercial bank having capital and retained earnings of at least
$500,000,000. Upon the acceptance of any appointment as the Local Currency Agent
hereunder by a successor Local Currency Agent, such successor Local Currency
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Local Currency Agent, and the retiring
Local Currency Agent shall be discharged from its duties and obligations
hereunder and under the Credit Agreement. After any retiring Local Currency
Agent’s resignation hereunder as Local Currency Agent, the provisions of this
Article V shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Local Currency
Agent hereunder and under the Credit Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed as a deed by their duly authorized officers, all as of the date and
year first above written.
CATERPILLAR INTERNATIONAL FINANCE DESIGNATED ACTIVITY COMPANY


By:___________________________
Name:
Title:
CATERPILLAR FINANCIAL SERVICES CORPORATION


By:___________________________
Name:
Title:




CITIBANK, N.A., as the Agent
By:___________________________
Name:
Title:
CITIBANK EUROPE PLC, UK BRANCH, as the Local Currency Agent
By:___________________________
Name:
Title:



CITIBANK, N.A., as Local Currency Bank
By:___________________________
Name:
Title:





JPMORGAN CHASE BANK, N.A., as Local Currency Bank
By:___________________________
Name:
Title:





BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY, as
Local Currency Bank
By:___________________________
Name:
Title:
BARCLAYS BANK PLC, as Local Currency Bank
By:___________________________
Name:
Title:



SOCIÉTÉ GÉNÉRALE, as Local Currency Bank




By:___________________________
Name:
Title:



BNP PARIBAS LONDON BRANCH, as Local Currency Bank
By:___________________________
Name:
Title:



COMMERZBANK AG, NEW YORK BRANCH, as Local Currency Bank
By:___________________________
Name:
Title:



LLOYDS BANK CORPORATE MARKETS PLC, as Local Currency Bank
By:___________________________
Name:
Title:



KBC BANK N.V., as Local Currency Bank
By:___________________________
Name:
Title:



SCHEDULE I
to Local Currency Addendum
Local Currency Banks
Local Currency Commitments
Total Local Currency Commitment
Applicable Lending Office
Local Currency Bank Name
Local Currency Commitment
Same Day Local Currency Commitment
Citibank, N.A.
$16,500,000
$16,500,000
JPMorgan Chase Bank, N.A.
$16,500,000
$16,500,000
Bank of America Merrill Lynch International Designated Activity Company
$16,000,000
$16,000,000
Barclays Bank PLC
$16,000,000
$16,000,000
Société Générale
$16,000,000
$16,000,000
BNP Paribas London Branch
$5,500,000
$5,500,000
Commerzbank AG, New York Branch
$5,500,000
$5,500,000
Lloyds Bank Corporate Markets plc
$5,500,000
$5,500,000
KBC Bank N.V.
$2,500,000
$2,500,000
 
 
 
Total Local Currency Commitment:
 
US $100,000,000
Total Same Day Local Currency Sub-Facility:
 
US $100,000,000
 





Local Currency Bank Name
Applicable Local Currency Lending Office
Citibank, N.A.


Citibank, N.A.
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention of: Bank Loan Syndications
Telecopier No.: 212-994-0961


JPMorgan Chase Bank, N.A.


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops 2, Floor 03
Newark, DE 19713-2107
Attention: Robert Diaz


Bank of America Merrill Lynch International Designated Activity Company
Bank of America Merrill Lynch International Designated Activity Company
26 Elmfield Road,
Bromley, Kent, BR1 1LR,
United Kingdom
+44-208-313-2655 / 44 208 695 3389
+44 208 313 2140
emealoanoperations@baml.com


Barclays Bank PLC


Barclays Bank PLC
745 7th Avenue
New York, NY 10019


Société Générale


Société Générale
29 Boulevard Haussmann 
75009 Paris
France


BNP Paribas London Branch


BNP Paribas London Branch
10 Harewood Avenue
London NW1 6AA
Attention: Gary Mobley
Tel: +44 (0)20 7595 6422
Attention: Loans and Agency Desk
Tel: +44 (0)20 7595 6887


Commerzbank AG, New York Branch
Commerzbank AG, New York Branch
225 Liberty Street
New York, NY 10281-1050
Attention: Patrick Hartweger


Lloyds Bank Corporate Markets plc


Lloyds Bank Corporate Markets plc
Wholesale Loans Servicing,
Bank House,
Wine Street,
Bristol BS1 2AN
Attention: Mike Wilson


 
 
KBC Bank N.V.
KBC Bank N.V.
1177 Avenue of the Americas
New York, NY 10036
Attention: Joanne Gatto
Phone: (212) 541-0720
Fax: (212) 956-5581






SCHEDULE II
to Local Currency Addendum




MODIFICATIONS
1.    Business Day Definition:
“Business Day”: Same as Credit Agreement.
2.
Interest Payment Dates: Same as Credit Agreement. (See Section 2.07 of Credit
Agreement).

3.
Interest Periods: Same as Credit Agreement. (See definition of “Interest
Period”, Section 1.01, and Section 2.07(d) of Credit Agreement).

4.
Interest Rates:

Each Local Currency Advance shall bear interest from and including the first day
of the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Margin as in effect from time
to time during such Interest Period; provided, however, after the occurrence and
during the continuance of an Event of Default or an event that would constitute
an Event of Default but for the requirement that notice be given or time elapse
or both, the provisions of Section 2.07(d) of the Credit Agreement shall be
applicable.
5.
Other:

Additional Conditions Precedent: None
Current Termination Date for Addendum: The “Current Termination Date” under the
Credit Agreement.
Extended Termination Date for Addendum: The “Extended Termination Date” under
the Credit Agreement.
Term Loan Repayment Date: The “Term Loan Repayment Date” under the Credit
Agreement.
Prepayment Notices: CIF shall be permitted to prepay a Local Currency Advance
subject to the provisions of Section 8.04(b) of the Credit Agreement, on any
Business Day, provided, in the case of any prepayment, notice thereof is given
to the Local Currency Agent not later than 10:00 a.m. (London time) at least
three (3) Business Days prior to the date of such prepayment.







SCHEDULE III
to Local Currency Addendum








OTHER PROVISIONS
1.
Borrowing Procedures:

(a)    Notice of Local Currency Borrowing shall be given by CIF to the Agent and
the Local Currency Agent not later than 11:00 a.m. (London time) on the third
Business Day prior to the date of the proposed Local Currency Borrowing (or not
later than 10:00 a.m. (London time)) on the Business Day of the proposed Local
Currency Borrowing, in the case of a Local Currency Borrowing consisting of Same
Day Local Currency Advances), and the Agent (or the Local Currency Agent, in the
case of a Local Currency Borrowing consisting of Same Day Local Currency
Advances) shall give each Local Currency Bank prompt notice thereof in
accordance with Section 4.03.
(b)    Each Notice of Local Currency Borrowing shall be addressed to the Agent
and the Local Currency Agent at its address set forth in Section 4.03 and shall
specify the bank account to which the Local Currency Advances are to be made.
2.
Funding Arrangements:

Minimum amounts/increments for Local Currency Borrowings, repayments and
prepayments:
Same as Credit Agreement.
3.
Promissory Notes: None required.




EXHIBIT G-2

FORM OF JAPAN LOCAL CURRENCY ADDENDUM
JAPAN LOCAL CURRENCY ADDENDUM, dated as of September 5, 2019, to the Credit
Agreement (as defined below), among Caterpillar Financial Services Corporation,
Caterpillar Finance Kabushiki Kaisha, the Japan Local Currency Banks (as defined
below), Citibank, N.A., as Agent, and MUFG Bank, Ltd., as Japan Local Currency
Agent.
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Addendum, the following terms shall
have the meanings specified below:
“Credit Agreement” means the Credit Agreement (2019 364-Day Facility), dated as
of September 5, 2019, among Caterpillar Inc., Caterpillar Financial Services
Corporation, Caterpillar International Finance Designated Activity Company,
Caterpillar Finance Kabushiki Kaisha, the financial institutions from time to
time party thereto as Banks, Citibank, N.A., as Agent, Citibank Europe plc, UK
Branch, as Local Currency Agent, and MUFG Bank, Ltd., as Japan Local Currency
Agent, as the same may be amended, waived, modified or restated from time to
time.
“Japan Local Currency Advance” means any Advance, denominated in Japanese Yen,
made to CFKK pursuant to Sections 2.03C and 2.03D of the Credit Agreement and
this Addendum. A Japan Local Currency Advance shall bear interest at the rate
specified in Schedule II.
“Japan Local Currency Bank” means each Bank listed on the signature pages of
this Addendum or which becomes a party hereto pursuant to an Assignment and
Acceptance or an Assumption and Acceptance.
SECTION 1.02. Terms Generally. Unless otherwise defined herein, terms defined in
the Credit Agreement shall have the same meanings in this Addendum. Wherever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Sections and Schedules shall be deemed references to Sections of and
Schedules to this Addendum unless the context shall otherwise require.


ARTICLE II
The Credits
SECTION 2.01. Japan Local Currency Advances. (a)  This Addendum (as the same may
be amended, waived, modified or restated from time to time) is the “Japan Local
Currency Addendum” as defined in the Credit Agreement and is, together with the
borrowings made hereunder, subject in all respects to the terms and provisions
of the Credit Agreement except to the extent that the terms and provisions of
the Credit Agreement are modified by or are inconsistent with this Addendum, in
which case this Addendum shall control.
(b)  Any modifications to the interest payment dates, Interest Periods, interest
rates and any other special provisions applicable to Japan Local Currency
Advances under this Addendum are set forth on Schedule II. If Schedule II states
“None” or “Same as Credit Agreement” with respect to any item listed thereon,
then the corresponding provisions of the Credit Agreement, without modification,
shall govern this Addendum and the Japan Local Currency Advances made pursuant
to this Addendum.
(c)  Any special borrowing procedures or funding arrangements for Japan Local
Currency Advances under this Addendum, any provisions for the issuance of
promissory notes to evidence the Japan Local Currency Advances made hereunder
and any additional information requirements applicable to Japan Local Currency
Advances under this Addendum are set forth on Schedule III. If no such special
procedures, funding arrangements, provisions or additional requirements are set
forth on Schedule III, then the corresponding procedures, funding arrangements,
provisions and information requirements set forth in the Credit Agreement shall
govern this Addendum.
SECTION 2.02. Maximum Borrowing Amounts. (a)  The Total Japan Local Currency
Commitment, and the Japan Local Currency Commitment for each Japan Local
Currency Bank party to this Addendum as of the date hereof, are set forth on
Schedule I.
(b)  Upon at least five (5) Business Days prior irrevocable written notice to
the Agent, the Japan Local Currency Agent and the Japan Local Currency Banks,
CFKK may from time to time permanently reduce the Total Japan Local Currency
Commitment under this Addendum in whole, or in part ratably among the Japan
Local Currency Banks, in an aggregate minimum Dollar Amount of $10,000,000, and
integral multiples of $1,000,000 in excess thereof; provided, however, that the
amount of the Total Japan Local Currency Commitment may not be reduced below the
aggregate principal amount of the outstanding Japan Local Currency Advances with
respect thereto. Any such reduction shall be allocated pro rata among all the
Japan Local Currency Banks party to this Addendum by reference to their Japan
Local Currency Commitments.
ARTICLE III
Representations and Warranties
Each of CFSC and CFKK makes and confirms each representation and warranty
applicable to it or any of its Subsidiaries contained in Article IV of the
Credit Agreement. Each of CFSC and CFKK represents and warrants to each of the
Japan Local Currency Banks party to this Addendum that no Event of Default, or
event which would constitute an Event of Default but for the requirement that
notice be given or time elapse or both, has occurred and is continuing, and no
Event of Default, or event which would constitute an Event of Default but for
the requirement that notice be given or time elapse or both, shall arise as a
result of the making of Japan Local Currency Advances hereunder or any other
transaction contemplated hereby.
ARTICLE IV
Miscellaneous Provisions
SECTION 4.01. Amendment; Termination. (a)  This Addendum (including the
Schedules hereto) may not be amended without the prior written consent of the
Majority Japan Local Currency Banks hereunder and subject to the provisions of
Section 8.01 of the Credit Agreement.
(b)  This Addendum may not be terminated without the prior written consent of
each Japan Local Currency Bank party hereto, CFSC and CFKK unless there are no
Japan Local Currency Advances or any other amounts outstanding hereunder, in
which case no such consent of any Japan Local Currency Bank shall be required;
provided, however, that this Addendum shall terminate on the date that the
Credit Agreement terminates in accordance with its terms.
SECTION 4.02. Assignments. Section 8.07 of the Credit Agreement shall apply to
assignments by Japan Local Currency Banks of obligations, Japan Local Currency
Commitments and Japan Local Currency Advances hereunder; provided, however, that
a Japan Local Currency Bank may not assign any obligations, Japan Local Currency
Commitments or rights hereunder to any Person which is not (or does not
simultaneously become) a Bank under the Credit Agreement.
SECTION 4.03. Notices, Etc. Except as otherwise provided herein, all notices,
demands, requests, consents and other communications provided for hereunder
shall be given in writing or by any telecommunication device capable of creating
a written record (including electronic mail), and addressed to the party to be
notified as follows:
(a)    if to CFKK, at Caterpillar Finance Kabushiki Kaisha, SBS Tower 14F,
4-10-1 Yoga, Setagaya-ku, Tokyo 158-0097, Japan, Attention: Managing Director
(Facsimile No. 813-5797-4522), with a copy to CFSC at its address and facsimile
number or electronic mail address referenced in Section 8.02 of the Credit
Agreement;
(b)    if to CFSC, at its address and facsimile number or electronic mail
address referenced in Section 8.02 of the Credit Agreement;
(c)    if to the Japan Local Currency Agent, at MUFG Bank, Ltd., Osaka Corporate
Banking Group, Osaka Corporate Banking Division No. 3, Corporate Banking
Department No. 3, 3-5-6, Fushimimachi, Chuo-ku, Osaka-shi, Osaka 541-8530,
Japan, Attention: Mr. Kazuki Takehara (Telecopy No.: 06-6206-9039 /
81-06-6206-9039) (Telephone No.: 06-6206-9036 / 81-06-6206-9036) with a copy to
the Agent at its address and facsimile number or electronic mail address
referenced in Section 8.02 of the Credit Agreement;
(d)    if to a Japan Local Currency Bank, at its address (and facsimile number
or electronic mail address) set forth in Schedule I or in the Assignment and
Acceptance or Assumption and Acceptance pursuant to which such Japan Local
Currency Bank became a party hereto;
(e)    if to the Agent, at its address at Bank Loan Syndications, 1615 Brett
Rd., Building No. 3, New Castle, Delaware 19720, Attention: Bank Loan
Syndications, Telecopier No. 646-274-5080 (glagentofficeops@citi.com), with a
copy to Citibank, N.A., 388 Greenwich Street, New York, New York, 10013,
Attention: Lisa Stevens Harary (E-Mail Address: lisa.stevensharary@citi.com);
or as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.
All notices, demands, requests, consents and other communications described in
this Section 4.03 shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails and (iii) if delivered by electronic mail or any
other telecommunications device, when transmitted to an electronic mail address
(or by another means of electronic delivery) as provided in this Section 4.03;
provided, however, that notices and communications to the Japan Local Currency
Agent pursuant to Article II or V hereof or Article II of the Credit Agreement
shall not be effective until received by the Japan Local Currency Agent.
SECTION 4.04. Ratification of Guaranty. By its execution of this Addendum, CFSC
ratifies and confirms its guaranty contained in Article IX of the Credit
Agreement with respect to the Japan Local Currency Advances made pursuant to
this Addendum which Guaranty remains in full force and effect.
SECTION 4.05. Sharing of Payments, Etc. If any Japan Local Currency Bank shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Japan Local Currency Advances
made by it (other than pursuant to Section 2.02(c), 2.05(d), 2.10, 2.12 or 8.04
of the Credit Agreement) in excess of its ratable share of payments on account
of the Japan Local Currency Advances obtained by all the Japan Local Currency
Banks, such Japan Local Currency Bank shall forthwith purchase from the other
Japan Local Currency Banks such participations in the Japan Local Currency
Advances made by them as shall be necessary to cause such purchasing Japan Local
Currency Bank to share the excess payment ratably with each of them, provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Japan Local Currency Bank, such purchase from
each other Japan Local Currency Bank shall be rescinded and each such other
Japan Local Currency Bank shall repay to the purchasing Japan Local Currency
Bank the purchase price to the extent of such recovery together with an amount
equal to such other Japan Local Currency Bank’s ratable share (according to the
proportion of (i) the amount of such other Japan Local Currency Bank’s required
repayment to (ii) the total amount so recovered from the purchasing Japan Local
Currency Bank) of any interest or other amount paid or payable by the purchasing
Japan Local Currency Bank in respect of the total amount so recovered. CFKK
agrees that any Japan Local Currency Bank so purchasing a participation from
another Japan Local Currency Bank pursuant to this Section 4.05 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Japan Local Currency Bank were the direct creditor of CFKK in the amount of such
participation.
SECTION 4.06. Applicable Law. THIS ADDENDUM SHALL BE GOVERNED BY AND INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
FOR CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE INTERNAL LAW OF THE STATE OF NEW YORK).
SECTION 4.07 Execution in Counterparts. This Addendum may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
ARTICLE V
The Japan Local Currency Agent
SECTION 5.01 Appointment; Nature of Relationship. MUFG Bank, Ltd. is appointed
by the Japan Local Currency Banks as the Japan Local Currency Agent hereunder
and under the Credit Agreement, and each of the Japan Local Currency Banks
irrevocably authorizes the Japan Local Currency Agent to act as the contractual
representative of such Japan Local Currency Bank with the rights and duties
expressly set forth herein and in the Credit Agreement applicable to the Japan
Local Currency Agent. The Japan Local Currency Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
V. Notwithstanding the use of the defined term “Japan Local Currency Agent,” it
is expressly understood and agreed that the Japan Local Currency Agent shall not
have any fiduciary responsibilities to any Japan Local Currency Bank or other
Bank by reason of this Addendum and that the Japan Local Currency Agent is
merely acting as the representative of the Japan Local Currency Banks with only
those duties as are expressly set forth in this Addendum and the Credit
Agreement. In its capacity as the Japan Local Currency Banks’ contractual
representative, the Japan Local Currency Agent (i) does not assume any fiduciary
duties to any of the Banks, (ii) is a “representative” of the Japan Local
Currency Banks within the meaning of Section 9-102 of the Uniform Commercial
Code and (iii) is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Addendum and the Credit
Agreement. Each of the Japan Local Currency Banks agrees to assert no claim
against the Japan Local Currency Agent on any agency theory or any other theory
of liability for breach of fiduciary duty, all of which claims each Bank waives.
SECTION 5.02 Powers. The Japan Local Currency Agent shall have and may exercise
such powers under this Addendum and the Credit Agreement as are specifically
delegated to the Japan Local Currency Agent by the terms of each thereof,
together with such powers as are reasonably incidental thereto. The Japan Local
Currency Agent shall have neither any implied duties or fiduciary duties to the
Japan Local Currency Banks or the Banks, nor any obligation to the Japan Local
Currency Banks or the Banks to take any action hereunder or under the Credit
Agreement except any action specifically provided by this Addendum or the Credit
Agreement required to be taken by the Japan Local Currency Agent.
SECTION 5.03 General Immunity. Neither the Japan Local Currency Agent nor any of
its respective directors, officers, agents or employees shall be liable to any
of the Borrowers or any Bank for any action taken or omitted to be taken by it
or them hereunder or under the Credit Agreement or in connection herewith or
therewith except to the extent such action or inaction is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
SECTION 5.04 No Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc. [Intentionally Omitted. See Sections 7.03 and 7.04 of the Credit
Agreement for these provisions.]
SECTION 5.05 Action on Instructions of Japan Local Currency Banks. The Japan
Local Currency Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under the Credit Agreement in accordance
with written instructions signed by Majority Japan Local Currency Banks (except
with respect to actions that require the consent of all of the Banks as provided
in the Credit Agreement, including, without limitation, Section 8.01 thereof),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Japan Local Currency Banks. The Japan Local
Currency Agent shall be fully justified in failing or refusing to take any
action hereunder and under the Credit Agreement unless it shall first be
indemnified to its satisfaction by the Japan Local Currency Banks pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.
SECTION 5.06 Employment of Agents and Counsel. The Japan Local Currency Agent
may execute any of its duties hereunder and under the Credit Agreement by or
through employees, agents, and attorneys-in-fact, and shall not be answerable to
the Banks or the Japan Local Currency Banks, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The Japan
Local Currency Agent shall be entitled to advice of counsel concerning the
contractual arrangement among the Japan Local Currency Agent and the Japan Local
Currency Banks, as the case may be, and all matters pertaining to its duties
hereunder and under the Credit Agreement.
SECTION 5.07 Reliance on Documents; Counsel. [Intentionally Omitted. See Section
7.03 of the Credit Agreement for these provisions.]
SECTION 5.08 Other Transactions. The Japan Local Currency Agent may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Addendum
or the Credit Agreement, with CFSC, CFKK or any of their respective Subsidiaries
in which the Japan Local Currency Agent is not prohibited hereby from engaging
with any other Person.
SECTION 5.09 Bank Credit Decision. [Intentionally Omitted. See Section 7.07 of
the Credit Agreement for these provisions.]
SECTION 5.10 Successor Japan Local Currency Agent. The Japan Local Currency
Agent (i) may resign at any time by giving written notice thereof to the Agent,
the Japan Local Currency Banks and the Borrowers, and may appoint one of its
Affiliates as successor Japan Local Currency Agent and (ii) may be removed at
any time with or without cause by the Majority Japan Local Currency Banks. Upon
any such resignation or removal, the Majority Japan Local Currency Banks, with
the consent of the Agent, shall have the right to appoint (unless, in the case
of the resignation of the Japan Local Currency Agent, the resigning Japan Local
Currency Agent has appointed one of its Affiliates as successor Japan Local
Currency Agent), on behalf of the Borrowers and the Japan Local Currency Banks,
a successor Japan Local Currency Agent. If no successor Japan Local Currency
Agent shall have been so appointed and shall have accepted such appointment
within thirty days after the retiring Japan Local Currency Agent’s giving notice
of resignation or the Majority Japan Local Currency Banks’ removal of the
retiring Japan Local Currency Agent, then the retiring Japan Local Currency
Agent may appoint, on behalf of the Borrowers and the Japan Local Currency
Banks, a successor Japan Local Currency Agent, which need not be one of its
Affiliates. Notwithstanding anything herein to the contrary, so long as no Event
of Default, or event which would constitute an Event of Default but for the
requirement that notice be given, time elapse or both, has occurred and is
continuing, each such successor Japan Local Currency Agent shall be subject to
written approval by CFSC and CFKK, which approval shall not be unreasonably
withheld. Such successor Japan Local Currency Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000. Upon the
acceptance of any appointment as the Japan Local Currency Agent hereunder by a
successor Japan Local Currency Agent, such successor Japan Local Currency Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Japan Local Currency Agent, and the
retiring Japan Local Currency Agent shall be discharged from its duties and
obligations hereunder and under the Credit Agreement. After any retiring Japan
Local Currency Agent’s resignation hereunder as Japan Local Currency Agent, the
provisions of this Article V shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Japan Local Currency Agent hereunder and under the Credit Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed as a deed by their duly authorized officers, all as of the date and
year first above written.
CATERPILLAR FINANCE KABUSHIKI KAISHA


By:___________________________
Name:
Title:


CATERPILLAR FINANCIAL SERVICES CORPORATION


By:___________________________
Name:
Title:
CITIBANK, N.A., as the Agent



By:___________________________
Name:
Title:
MUFG BANK, LTD., as the Japan Local Currency Agent



By:___________________________
Name: Yoshikazu Shimauchi
Title: Managing Director, Head of Osaka
Corporate Banking Division No.3
MUFG BANK, LTD., as the Japan Local Currency Bank



By:___________________________
Name: Yoshikazu Shimauchi
Title: Managing Director, Head of Osaka
Corporate Banking Division No.3



SCHEDULE I
to Japan Local Currency Addendum
Japan Local Currency Banks
Japan Local Currency Commitments
Total Japan Local Currency Commitment
Applicable Lending Office

Japan Local Currency Bank Name
Japan Local Currency Commitment
MUFG Bank, Ltd.
US $100,000,000



Total Japan Local Currency Commitment:
 
US $100,000,000





Japan Local Currency Bank Name
Applicable Japan Local Currency Lending Office
MUFG Bank, Ltd.
MUFG Bank, Ltd.,
Osaka Corporate Banking Group
Osaka Corporate Banking Division No. 3
Corporate Banking Department No. 3
3-5-6, Fushimimachi, Chuo-ku, Osaka-shi, Osaka 541-8530, Japan  
Attention: Mr. Kazuki Takehara
(Telephone No.: 06-6206-9036 / 81-06-6206-9036)
(Facsimile No.: 06-6206-9039 / 81-06-6206-9039)




SCHEDULE II
to Japan Local Currency Addendum
MODIFICATIONS
1.    Business Day Definition:
“Business Day”: Same as Credit Agreement.
2.    Interest Payment Dates: Same as Credit Agreement. (See Section 2.07 of
Credit Agreement).
3.
Interest Periods: Same as Credit Agreement. (See definition of “Interest
Period”, Section 1.01, and Section 2.07(d) of Credit Agreement).

4.    Interest Rates:
Each Japan Local Currency Advance that is a TIBO Rate Advance shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at a rate
per annum equal to the sum of (i) the TIBO Rate for such Japan Local Currency
Advance for such Interest Period plus (ii) the Applicable Margin as in effect
from time to time during such Interest Period; provided, however, after the
occurrence and during the continuance of an Event of Default or an event that
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both, the provisions of Section 2.07(d) of the Credit
Agreement shall be applicable. Each Japan Local Currency Advance that is a Japan
Base Rate Advance shall bear interest during any Interest Period at a per annum
rate equal to the sum of (i) the Japan Base Rate plus (ii) the Applicable Margin
in effect from time to time during such Interest Period. The terms of Section
2.07 and the other provisions of the Credit Agreement shall otherwise govern the
accrual and payment of interest on Japan Local Currency Advances.
5.    Other:
Additional Conditions Precedent: None
Current Termination Date for Addendum: The “Current Termination Date” under the
Credit Agreement.
Extended Termination Date for Addendum: The “Extended Termination Date” under
the Credit Agreement.
Term Loan Repayment Date: The “Term Loan Repayment Date” under the Credit
Agreement.
Prepayment Notices: CFKK shall be permitted to prepay a Japan Local Currency
Advance subject to the provisions of Section 8.04(b) of the Credit Agreement, on
any Business Day, provided, in the case of any prepayment, notice thereof is
given to the Japan Local Currency Agent (with a copy to the Agent) not later
than 10:00 a.m. (Tokyo time) at least three (3) Business Days prior to the date
of such prepayment.



SCHEDULE III
to Japan Local Currency Addendum



OTHER PROVISIONS
1.    Borrowing Procedures:
(a)    Notice of Japan Local Currency Borrowing shall be given by CFKK to the
Japan Local Currency Agent (with a copy to the Agent) not later than 10:00 a.m.
(Tokyo time) on the third Business Day prior to the date of the proposed Japan
Local Currency Borrowing (or not later than 10:00 a.m. (Tokyo time) on the
Business Day of the proposed Japan Local Currency Borrowing if such proposed
Japan Local Currency Borrowing is requested on a same-day basis), and the Japan
Local Currency Agent shall give each Japan Local Currency Bank prompt notice
thereof in accordance with Section 4.03.
(b)    Each Notice of Japan Local Currency Borrowing shall be addressed to the
Japan Local Currency Agent at its address set forth in Section 4.03 and shall
specify the bank account to which the Japan Local Currency Advances are to be
made.
2.    Funding Arrangements:
Minimum amounts/increments for Japan Local Currency Borrowings, repayments and
prepayments:
Same as Credit Agreement.
3.    Promissory Notes: None required.







